--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
NOTE PURCHASE AGREEMENT
 
 
Dated as of March 7, 2014
 
 
by and between
 
 
PEDEVCO CORP.
 
 
and
 
 
THE INVESTORS PARTY HERETO
 
 
and
 
 
BAM ADMINISTRATIVE SERVICES LLC
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

  Page    
ARTICLE I  PURCHASE AND SALE OF NOTES
1
Section 1.1
Purchase and Sale of Notes.
1
Section 1.2
Closing.
2
   
ARTICLE II  REPRESENTATIONS AND WARRANTIES
3
Section 2.1
Representations and Warranties of the Company.
3
Section 2.2
Representations and Warranties of each Investor.
15
   
ARTICLE III  COVENANTS
17
Section 3.1
Securities Compliance.
17
Section 3.2
Registration and Listing.
17
Section 3.3
Compliance with Laws.
17
Section 3.4
Keeping of Records and Books of Account.
17
Section 3.5
Reporting Requirements.
18
Section 3.6
Other Agreements.
22
Section 3.7
Use of Proceeds.
22
Section 3.8
Reporting Status.
23
Section 3.9
Payment of Revenues.
23
Section 3.10
Amendments.
23
Section 3.11
Distributions.
24
Section 3.12
Prohibition on Liens.
24
Section 3.13
Prohibition on Indebtedness.
24
Section 3.14
Compliance with Transaction Documents.
25
Section 3.15
Transactions with Affiliates.
25
Section 3.16
No Merger or Sale of Assets; No Formation of Subsidiaries.
26
Section 3.17
Payment of Taxes, Etc.
27
Section 3.18
Corporate Existence.
27
Section 3.19
Maintenance of Assets.
27
Section 3.20
No Investments.
27
Section 3.21
Acquisition of Assets.
28
Section 3.22
Inspection.
28
Section 3.23
Material Contracts.
28
Section 3.24
Insurance.
29
Section 3.25
Production Report and Lease Operating Statements.
30
Section 3.26
Operation and Maintenance of Properties.
30
Section 3.27
Title Information.
31
Section 3.28
Gas Imbalances, Take-or-Pay or Other Prepayments.
31
Section 3.29
Company Contribution.
31
Section 3.29
Capital Expenditure Plan.
31
Section 3.30
Post-Closing Covenants.
32
   
ARTICLE IV  CONDITIONS
33
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Notes at the Closing.
33

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

     Page      
Section 4.2
Conditions Precedent to the Obligation of the Investors to Close at the Closing.
34
Section 4.3
Conditions Precedent to the Obligation of the Investors to Make Each Funding.
38
   
ARTICLE V  CERTIFICATE LEGEND
39
Section 5.1
Legend.
39
   
ARTICLE VI  INDEMNIFICATION
39
Section 6.1
General Indemnity.
39
Section 6.2
Indemnification Procedure.
39
   
ARTICLE VII  REGARDING AGENT
40
Section 7.1
Appointment.
40
Section 7.2
Nature of Duties.
41
Section 7.3
Lack of Reliance on Agent: Resignation.
41
Section 7.4
Certain Rights of the Agent.
42
Section 7.5
Reliance.
42
Section 7.6
Notice of Default.
43
Section 7.7
Indemnification.
43
Section 7.8
The Company’s Undertaking to Agent.
43
Section 7.9
No Reliance on the Agent’s Obligor Identification Program.
43
Section 7.10
Other Agreements.
44
   
ARTICLE VIII  MISCELLANEOUS
44
Section 8.1
Fees and Expenses.
44
Section 8.2
Specific Performance; Consent to Jurisdiction; Venue.
44
Section 8.3
Entire Agreement; Amendment.
45
Section 8.4
Notices.
45
Section 8.5
Waivers.
46
Section 8.6
Headings.
46
Section 8.7
Successors and Assigns.
47
Section 8.8
No Third Party Beneficiaries.
47
Section 8.9
Governing Law.
47
Section 8.10
Survival.
47
Section 8.11
Publicity.
47
Section 8.12
Counterparts.
48
Section 8.13
Severability.
48
Section 8.14
Further Assurances.
48

 
 
 
-ii-

--------------------------------------------------------------------------------

 
EXHIBITS


Exhibit 1.1A
-
Form of Notes
Exhibit 1.1B
-
Form of Advance Request



SCHEDULES


Schedule 2.1(b)
-
Consents
Schedule 2.1(c)(i)
-
Authorized Capital Stock
Schedule 2.1(c)(ii)
-
Preemptive or Other Rights
Schedule 2.1(c)(iii)
-
Contracts for Additional Shares
Schedule 2.1(c)(iv)
-
Registration and Anti-Dilution Rights
Schedule 2.1(g)
-
Subsidiaries
Schedule 2.1(h)
-
Bank Accounts
Schedule 2.1(i)
-
Material Adverse Effect
Schedule 2.1(j)
-
Undisclosed Liabilities
Schedule 2.1(l)
-
Indebtedness
Schedule 2.1(m)
-
Oil and Gas Properties
Schedule 2.1(n)
-
Litigation
Schedule 2.1(w)
-
Collective Bargaining and Employment Agreements
Schedule 2.1(y)
-
Certain Developments
Schedule 2.1(bb)
-
Equity and Convertible Debt Issuances
Schedule 2.1(cc)
-
Brokers
Schedule 3.12
-
Permitted Liens

 

 
 
-iii-

--------------------------------------------------------------------------------

 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT, dated as of March 7, 2014 (this “Agreement”), is
by and between PEDEVCO CORP, a Texas corporation (the “Company”), each of the
entities party to this Agreement as investors (collectively, the “Investors” and
each, individually, an “Investor”) and BAM ADMINISTRATIVE SERVICES LLC, as agent
for the Investors (the “Agent”).  Capitalized terms used below and not otherwise
defined have the meanings given to such terms in the Transaction Documents (as
defined in Section 2.1(b) below) unless the context would require otherwise.
 
The parties hereto agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF NOTES
 
Section 1.1                       Purchase and Sale of Notes.
 
(a)           On the Closing Date (as defined in Section 1.2, upon satisfaction
of the terms and conditions set forth in ARTICLE IV, the Company shall issue to
each Investor a promissory note, substantially in the form of Exhibit 1.1A
hereto (each a “Note” and, collectively, the “Notes”), each such Note shall
evidence the advances made by the Investors to the Company pursuant to this
Agreement.
 
(b)           On the Closing Date, upon satisfaction of the terms and conditions
set forth in ARTICLE IV and in reliance on the representations and warranties of
the Company set forth herein and in the other Transaction Documents (as defined
in Section 2.1(b)), each Investor shall advance to the Company an amount not to
exceed its Pro Rata Share of the result of (i)$34,500,000, less (ii) the sum of
(1) the amount of the original issue discount set forth below, (2) an
underwriting fee in the amount of $3,450,000 and (3) the amount of fees and
expenses of the Investor the Company is obligated to pay pursuant to Section 8.1
(the “Initial Funding”); provided that such Investor shall not be obligated to
make an advance in excess of the amount set forth opposite the term “Term
Commitment” under such Investor’s signature on the signature pages to this
Agreement (such amount, the “Term Commitment”).  The issuance and sale of the
Notes is referred to herein as the “Closing”.  The Notes shall be issued on an
original issue discount basis, reflecting an unconditional non-refundable
original issue discount in the amount of $1,725,000 for the period commencing
with the Closing through the scheduled Maturity Date, as set forth in the
Notes.  For purposes of this Agreement, “Pro Rata Share” shall mean, with
respect to each Investor, a fraction, expressed as a percentage, the numerator
of which is the Term Commitment of such Investor and the denominator of which is
the Term Commitment of all of the Investors.
 
 
 

--------------------------------------------------------------------------------

 
(c)           Subject to the terms and conditions set forth in ARTICLE IV and in
reliance on the representations and warranties of the Company set forth herein
and in the other Transaction Documents, RJ Credit LLC (“RJC”) shall, from time
to time prior to March 6, 2017 (the “Maturity Date”), advance to the Company
such additional amounts requested by the Company (each such advance, a
“Subsequent Funding”; the Initial Funding and the Subsequent Fundings,
collectively, the “Fundings” and each, individually, a “Funding”), provided that
(i) the Company may not request a Subsequent Funding more than one time in any
calendar month, (ii) RJC shall have received a written request from the Company
at least fifteen (15) Business Days prior to the requested date of such advance
in the form of Exhibit 1.1B attached hereto (the “Advance Request”); (iii) no
Event of Default (as defined in the Notes) or event that with the passage of
time or the giving of notice, or both, would become an Event of Default (a
“Default”) shall have occurred and be continuing or would result therefrom; (iv)
the Company shall have deposited into a segregated account of the Company (the
“Capex Account”) the Company Contribution (as defined below) in an amount equal
to the amount of such Subsequent Funding and (v) the Company shall have provided
to RJC, and RJC shall be satisfied with, in its reasonable discretion, a notice
of capital call issued to the Company or a Subsidiary to fund the Company’s or
such Subsidiary’s obligation pursuant to an approved authorization for
expenditure (“AFE”) issued for a well(s) to be drilled and completed on any
property located in Comanche, Harper, Barber and Kiowa Counties, Kansas (the
“Mississippian Property”) or properties acquired in connection with the
Continental Acquisition (as defined in Section 3.7(a)) (the Mississippian
Property and the properties acquired in connection with the Continental
Acquisition, the “Conveyed Properties”), which such AFE shall be set forth in
the most recently delivered Capital Expenditure Plan.  RJC is permitted to
deduct and retain from each Subsequent Funding made to the Company the sum of
(1) original issue discount in an amount equal to five percent (5%) of the
requested Subsequent Funding, (2) a fee in an amount equal to ten percent (10%)
of the requested Subsequent Funding and (3) the amount of fees and expenses of
RJC the Company is obligated to pay pursuant to Section 8.1.  Each Subsequent
Funding shall be in a minimum amount of $500,000 and integral multiples of
$100,000 in excess thereof.  The aggregate amount of Subsequent Fundings made by
RJC under this Agreement shall not exceed $15,500,000 (the “Maximum Amount”) and
any Subsequent Funding repaid may not be reborrowed.  The net proceeds of each
Subsequent Funding shall be immediately deposited into the Capex Account.  The
Company shall not withdraw or transfer any funds from the Capex Account other
than for the purposes described in Section 3.7(b).  In the event the Company
drills a dry hole, the Company may not use any additional proceeds of Subsequent
Fundings regardless of whether such proceeds are in the Capex Account or the
Operating Account, without the consent of RJC.  For purposes of this Agreement,
“Business Day” shall mean any day banking transactions can be conducted in New
York City, New York and does not include any day which is a federal or state
holiday in such location.
 
(d)           The aggregate outstanding principal amount of the Notes and all
accrued and unpaid interest thereon shall be due and payable on the earlier of
the Maturity Date and the date on which such principal amount is accelerated
after the occurrence of an Event of Default pursuant to the terms of the Notes,
provided that the Company shall not pay, and RJC shall not accept, any payment
on account of the Note issued by the Company to RJC until the Company has paid
in full all amounts outstanding under the Notes issued to the other Investors.
 
Section 1.2                       Closing.
 
The Closing under this Agreement shall take place immediately upon the execution
of this Agreement by the parties hereto and the satisfaction of the conditions
contained in Section 4.2 and Section 4.3 or on such other date as may be agreed
upon in writing by the parties hereto (the “Closing Date”).  The Closing shall
take place at the offices of RJC, 152 West 57th Street, 4th Floor, New York, NY
10:00 a.m., New York time, or at some other time and location as may be agreed
upon by the parties hereto.
 
 
-2-

--------------------------------------------------------------------------------

 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1                       Representations and Warranties of the Company.
 
The Company hereby represents and warrants to the Investors and the Agent, as of
the date hereof and the date of the Closing hereunder, as follows:
 
(a)           Organization, Good Standing and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Texas and has the requisite corporate power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  The Company does not have any direct or indirect Subsidiaries
(as defined in Section 2.1(g)) or own securities of any kind in any other entity
except as set forth on Schedule 2.1(g) hereto.  The Company and each such
Subsidiary is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every other jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary except for any jurisdiction(s) (alone or in the
aggregate) in which the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect.  For the purposes of this Agreement,
“Material Adverse Effect” means a material adverse effect on (i) the business,
operations, properties, prospects or financial condition of the Company and its
Subsidiaries (taken together as a whole), (ii) the ability of the Company or its
Subsidiaries to perform any of its obligations under this Agreement or any of
the other Transaction Documents (as defined in Section 2.1(b)), (iii) the
Collateral, or the Agent’s Liens (on behalf of itself and the Investors) on the
Collateral or the priority of such Liens, or (iv) the rights of or benefits
available to the Agent or the Investors under this Agreement or any of the other
Transaction Documents.
 
(b)           Authorization; Enforcement.  The Company and the Subsidiaries (as
applicable) have the requisite corporate or limited liability company power and
authority to enter into and perform this Agreement, the Notes, the Security
Agreement dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by and among the Company, the Subsidiaries and the Agent, those certain
leasehold and fee mortgages or deeds of trust dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified from time to
time, collectively, the “Mortgages”) by and between the Company, the trustee (if
applicable) and the Agent, the Officer’s Certificate to be delivered by the
Company, dated as of the Closing Date (the “Officer’s Certificate”), the Patent
Security Agreement dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Patent
Security Agreement”) by and between the Company and the Agent, the Continental
Interest Conveyance Agreement (as defined in Section 4.2(s)), the Mississippian
Interest Conveyance Agreement (as defined in Section 4.2(s)), the Asia Sixth
Interest Conveyance Agreement (as defined in Section 4.2(s)), and the guaranty
dated as of the date hereof (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Guaranty”; this Agreement, the Notes,
the Security Agreement, the Mortgages, the Patent Security Agreement, the
Continental Interest Conveyance Agreement, the Mississippian Interest Conveyance
Agreement, the Asia Sixth Interest Conveyance Agreement and the Guaranty,
collectively, the “Transaction Documents”) to be delivered by each of the
Subsidiaries to the Agent, and to issue and sell the Notes in accordance with
the terms hereof.  The execution, delivery and performance of the Transaction
Documents by the Company and the Subsidiaries and the consummation of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate or limited liability company action, and no further consent
or authorization of the Company, its Board of Directors, manager, stockholders
or any other third party is required, except as set forth on Schedule 2.1(b)
hereto.  When executed and delivered by the Company and the Subsidiaries, each
of the Transaction Documents shall constitute a valid and binding obligation of
the Company and the Subsidiaries enforceable against the Company and the
Subsidiaries in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
 
 
-3-

--------------------------------------------------------------------------------

 
(c)           Capitalization.  The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the Closing Date is set
forth on Schedule 2.1(c)(i) hereto.  All of the outstanding shares of the common
stock, $0.001 par value per share of the Company (“Common Stock”) and any other
outstanding security of the Company have been duly and validly
authorized.  Except as set forth on Schedule 2.1(c)(ii) hereto, no shares of
Common Stock or any other security of the Company are entitled to preemptive
rights or registration rights and there are no outstanding options, warrants,
scrip, rights to subscribe to, call or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company.  Furthermore, except as set forth on Schedule 2.1(c)(iii)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company.  Except as set forth on Schedule
2.1(c)(iv) hereto, the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any person with
respect to any of its equity or debt securities. The Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company.
 
(d)           Issuance of Securities.  The Notes have been duly authorized by
all necessary corporate action and, when paid for or issued in accordance with
the terms hereof, the Notes shall be validly issued and outstanding, free and
clear of all liens, encumbrances and rights of refusal of any kind.
 
 
-4-

--------------------------------------------------------------------------------

 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the Subsidiaries, the performance by
the Company of its obligations under the Notes and the consummation by the
Company and the Subsidiaries of the transactions contemplated hereby and
thereby, and the issuance of the Notes as contemplated hereby, do not and will
not (i) violate or conflict with any provision of the Company’s Certificate of
Formation (the “Certificate of Formation”) or Bylaws (the “Bylaws”), each as
amended to date, or any Subsidiary’s comparable charter documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries’ respective properties or assets are bound,
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or (iv) except as set forth in the
Transaction Documents, create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature on any property or asset of the Company or
its Subsidiaries under any agreement or any commitment to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or by which any of their respective properties or assets
are bound, except, in all cases, for such conflicts, defaults, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (other than
violations pursuant to clauses (i) or (iii) (with respect to federal and state
securities laws)).  Except as set forth in Schedule 2.1(b), neither the Company
nor any of its Subsidiaries is required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, in
order for it to execute, deliver or perform any of its obligations under the
Transaction Documents or issue and sell the Notes in accordance with the terms
hereof (other than any filings, consents and approvals that may be required to
be made by the Company under applicable state and federal securities laws, rules
or regulations (which if required, shall be filed on a timely basis) and filings
to perfect liens or security interests granted to the Agent pursuant to the
Transaction Documents).  The business of the Company and its Subsidiaries is not
being conducted in violation of any laws, ordinances or regulations of any
governmental entity, except for such violations that would not reasonably be
expected to have a Material Adverse Effect.
 
(f)           Commission Documents, Financial Statements.  The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Exchange Act since
July 27, 2012 (other than in connection with the Current Report on Form 8-K/A
filed with the Commission on October 9, 2012, which was due within four business
days of July 27, 2012) (all of the foregoing including filings incorporated by
reference therein and amendments thereto being referred to herein as the
“Commission Documents”).  Each Commission Document complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder and other federal, state and local
laws, rules and regulations applicable to such documents, and the Commission
Documents did not, as of their respective filing dates, contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
 
 
-5-

--------------------------------------------------------------------------------

 
(g)           Subsidiaries.  Schedule 2.1(g) hereto sets forth each Subsidiary
of the Company, showing the jurisdiction of its incorporation or organization
and showing the percentage of each person’s ownership of the outstanding stock
or other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least 50% of
the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Company and/or any of its Subsidiaries; provided that for purposes of this
Agreement, Pacific Energy Development MSL, LLC (“PED MSL”) shall be deemed to be
a Subsidiary of the Company.  All of the outstanding shares of capital stock of
each Subsidiary have been duly authorized and validly issued, and are fully paid
and nonassessable.  There are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding sentence
except as set forth on Schedule 2.1(g) hereto.  Neither the Company nor any
Subsidiary is party to, nor has any knowledge of, any agreement restricting the
voting or transfer of any shares of the capital stock of any Subsidiary.  Each
subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdictions set forth on Schedule 2.1(g) and has the requisite
corporate or other power to own, lease and operate its properties and assets and
to conduct its business as it is now being conducted.
 
(h)           Bank Accounts.  Schedule 2.1(h) sets forth a complete and accurate
list  of deposit accounts (the “Bank Accounts”) owned by the Company, each
Subsidiary and Condor Energy Technology LLC (“Condor”).
 
 
-6-

--------------------------------------------------------------------------------

 
(i)           No Material Adverse Change.  Except as set forth on Schedule
2.1(i) hereto, since September 30, 2013, neither the Company nor its
Subsidiaries have experienced or suffered any Material Adverse Effect.
 
(j)            No Undisclosed Liabilities.  Except as set forth on Schedule
2.1(j) hereto, since September 30, 2013, neither the Company nor any of its
Subsidiaries has incurred any liabilities, obligations, claims or losses
(whether liquidated or unliquidated, secured or unsecured, absolute, accrued,
contingent or otherwise) other than those incurred in the ordinary course of the
Company’s or its Subsidiaries respective businesses or which, individually or in
the aggregate, are not reasonably likely to have a Material Adverse Effect.
 
(k)            No Undisclosed Events or Circumstances.  Since September 30,
2013, no event or circumstance has occurred or exists with respect to the
Company or its Subsidiaries or their respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.
 
(l)             Indebtedness.  Schedule 2.1(l) hereto sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” shall mean, with respect to any
Person, (a) all obligations for borrowed money, (b) all obligations evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or
other obligations in respect of letters of credit, bankers acceptances, current
swap agreements, interest rate hedging agreements (including, without
limitation, interest rate and commodity hedging agreements), or other financial
products, (c) all capital lease obligations, (d) all obligations or liabilities
secured by a lien or encumbrance on any asset of such Person, irrespective of
whether such obligation or liability is assumed, (e) all obligations for the
deferred purchase price of assets, together with trade debt and other accounts
payable that exceed $50,000 in the aggregate in any fiscal year, (f) all
synthetic leases, (g) all obligations with respect to redeemable stock and
redemption or repurchase obligations under any capital stock or other equity
securities issued by such Person, (h) all reimbursement obligations and other
liabilities of such Person with respect to surety bonds (whether bid,
performance or otherwise), letters of credit, banker’s acceptances, drafts or
similar documents or instruments issued for such Person’s account, (i)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable
therefore as a result of such Person’s ownership interest in such entity, except
to the extent that the terms of such indebtedness expressly provide that such
Person is not liable therefore or such Person has no liability therefore as a
matter of law, (j) trade debt and other account payables which remain unpaid
more than sixty (60) days past the invoice date, and (k) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse) any of the
foregoing obligations of any other Person; provided, however, Indebtedness shall
not include (I) usual and customary trade debt and other accounts payable
incurred in the ordinary course of business less than sixty (60) days past the
invoice date and (II) endorsements for collection or deposit in the ordinary
course of business.  Neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.  “Person” means any individual, sole
proprietorship, joint venture, partnership, corporation, limited liability
company, association, joint-stock company, unincorporated organization,
cooperative, trust, estate, governmental entity or any other entity of any kind
or nature whatsoever.
 
 
-7-

--------------------------------------------------------------------------------

 
(m)           Title to Assets.  Each of the Company and the Subsidiaries has
good, valid, and marketable title to all of its real and personal property
reflected in the Commission Documents and as set forth on Schedule 2.1(m), free
and clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for: (i) the Permitted Encumbrances; (ii) burdens recorded
before the Closing Date in the real property records of the county in which the
assets set forth in the Commission Documents or on Schedule 2.1(m) are located,
other than any such burdens that arise by, from, through, under or as a result
of any act by the Company, any Subsidiary or any Affiliate of the Company or any
Subsidiary; and (iii) those which individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Any leases of the
Company and each of its Subsidiaries are valid and subsisting and in full force
and effect.  Pursuant to, and upon execution and delivery of, the Security
Agreement and the filing of financing statements and Mortgages in the
appropriate jurisdictions, the Company and its Subsidiaries shall have granted
to the Agent a perfected, first priority security interest in substantially all
of the Company’s and each of its Subsidiaries’ Oil and Gas Properties with
respect to which a security interest may be perfected by the filing of such
financing statements and Mortgages, which shall be a first priority security
interest on all of such assets except for the Permitted Encumbrances and burdens
recorded before the Closing Date in the real property records of the county in
which the assets set forth in the Commission Documents or on Schedule 2.1(m) are
located, other than any such burdens that arise by, from, through, under or as a
result of any act by the Company, any Subsidiary or any Affiliate of the Company
or any Subsidiary. With respect to the Oil and Gas Properties listed on Schedule
2.1(m), “good, valid and marketable title” means such title that will enable the
title holder to receive from each of such Oil and Gas Properties at least the
“Net Revenue Interest” for the wells identified on Schedule 2.1(m) associated
with each of such Oil and Gas Properties, without reduction, suspension, or
termination throughout the productive life of the wells, except for any
reduction, suspension, or termination: (i) caused by orders of the appropriate
regulatory agency having jurisdiction over an Oil and Gas Properties that are
promulgated after the Closing Date and that concern pooling, unitization,
communitization, or spacing matters affecting an Oil and Gas Properties; or (ii)
otherwise set out in Schedule 2.1(m).  “Good, valid and marketable title” also
means title that will obligate the title holder to bear no greater  “Working
Interest” than the Working Interest for each of the wells identified on Schedule
2.1(m)  as being associated with each of such Oil and Gas Properties, without
increase throughout the productive life of the wells, except for any increase:
(i) that also results in the Net Revenue Interest associated with the well being
proportionately increased; (ii) caused by contribution requirements provided for
under provisions similar to those contained in Article VI of the A.A.P.L. Form
610-1989 Model Form Operating Agreement; (iii) caused by orders of the
appropriate regulatory agency having jurisdiction over an Oil and Gas Properties
that are promulgated after the Closing Date and that concern pooling,
unitization, communitization, or spacing matters affecting any Oil and Gas
Properties; or (iv) otherwise set forth in Schedule 2.1(m).
 
 
-8-

--------------------------------------------------------------------------------

 
(n)           Actions Pending.  There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated hereby or thereby
or any action taken or to be taken pursuant hereto or thereto.  Except as set
forth on Schedule 2.1(n) hereto, there is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would reasonably be expected, if adversely
determined, to have a Material Adverse Effect.  There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any
officers or directors of the Company or Subsidiary in their capacities as such,
which individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(o)           Compliance with Law.  The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect.  The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
(p)           Taxes.  Since July 27, 2012, the date of the closing of the
Company’s Agreement and Plan of Reorganization between the Company, Blast
Acquisition Corp., a wholly-owned Nevada subsidiary of the Company, and Pacific
Energy Development Corp., a privately-held Nevada corporation, (i) the Company
and each of the Subsidiaries has accurately prepared and filed (or validly
extended) all federal, state and other tax returns required by law to be filed
by it, has paid or made provisions for the payment of all taxes shown to be due
and all additional assessments, and adequate provisions have been and are
reflected in the financial statements of the Company and the Subsidiaries for
all current taxes and other charges to which the Company or any Subsidiary is
subject and which are not currently due and payable; and (ii) none of the
federal income tax returns of the Company or any Subsidiary have been audited by
the Internal Revenue Service.   The Company has no knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
 
-9-

--------------------------------------------------------------------------------

 
(q)             Disclosure.  To the Company’s knowledge, neither this Agreement
nor the Schedules hereto nor any other documents, certificates or instruments
furnished to any Investor or the Agent by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement,
taken together as a whole, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r)              Environmental Compliance.  Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and each of its
Subsidiaries have obtained all approvals, authorizations, certificates,
consents, licenses, orders and permits or other similar authorizations of all
governmental authorities, or from any other person, that are required under any
Environmental Laws.  “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except as would not reasonably be expected to have a
Material Adverse Effect, the Company has all necessary governmental approvals
required under all Environmental Laws as necessary for the Company’s business or
the business of any of its Subsidiaries.  The Company and each of its
Subsidiaries are also in material compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws.  Except for such instances as
would not individually or in the aggregate have a Material Adverse Effect,
Company has not received written notice of any past or present events,
conditions, circumstances, incidents, actions or omissions relating to or in any
way affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.
 
 
-10-

--------------------------------------------------------------------------------

 
(s)           Books and Records; Internal Accounting Controls.  The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and its
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 and the Dodd Frank Act which are
applicable to it as of the Closing Date. The Company and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP or International Financial Reporting Standards (“IFRS”), as applicable, and
to maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date, the Investors and the Agent acknowledging
that such conclusions reported in the Company’s Quarterly Report on Form 10-Q
for the quarterly period ended September 30, 2013 were that the Company’s
disclosure controls and procedures were not effective because of the material
weakness in internal control over financial reporting, as more specifically
described in such Quarterly Report.  Since the Evaluation Date, there have been
no changes in the Company’s internal control over financial reporting (as such
term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
(t)           Material Agreements.  Except as would not reasonably be expected
to have a Material Adverse Effect, the Company and each of its Subsidiaries have
performed all obligations required to be performed by them to date under any
written or oral contract, instrument, agreement, commitment, obligation, plan or
arrangement, filed or required to be filed with the Commission or any other
material contract, material instrument, material agreement, material commitment,
material obligation, material plan or material arrangement to which the Company
or any Subsidiary is a party or by which the Company’s or any Subsidiary’s
properties or assets are bound (the “Material Agreements”).  Neither the Company
nor any of its Subsidiaries has received any notice of default under any
Material Agreement, which has not been waived or cured.  Neither the Company nor
any of its Subsidiaries is currently in default under any Material Agreement now
in effect.
 
(u)            Transactions with Affiliates.  There are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company, any Subsidiary or any
of their respective customers or suppliers on the one hand, and (b) on the other
hand, any officer, employee, consultant or director of the Company, or any of
its Subsidiaries, or any person owning at least 5% of the outstanding capital
stock of the Company or any Subsidiary or any member of the immediate family of
such officer, employee, consultant, director or stockholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.
 
 
-11-

--------------------------------------------------------------------------------

 
(v)                Securities Act of 1933.  The Company has complied and will
comply with all applicable federal and state securities laws in connection with
the offer, issuance and sale of the Notes hereunder.  Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy the Notes or similar securities to, or solicit
offers with respect thereto from, or enter into any negotiations relating
thereto with, any person, or has taken or will take any action so as to bring
the issuance and sale of the Notes under the registration provisions of the
Securities Act and applicable state securities laws, and neither the Company nor
any of its affiliates, nor any person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Notes.  The Company is not, and has not been for a period of more than 12
months prior to the date of the issuance of the Notes, an issuer identified in
Rule 144(i)(l) under the Securities Act.   Neither the Company, nor any of its
directors, officers or controlling persons, has taken or will, in violation of
applicable law, take, any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the securities issued or issuable in connection with the transactions
contemplated hereunder.
 
(w)               Employees.  Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth on Schedule 2.1(w) hereto.  Except as set forth on Schedule
2.1(w) hereto, neither the Company nor any Subsidiary has any employment
contract, agreement regarding proprietary information, non-competition
agreement, non-solicitation agreement, confidentiality agreement, or any other
similar contract or restrictive covenant, relating to the right of any officer,
employee or consultant to be employed or engaged by the Company or such
Subsidiary required to be disclosed in the Commission Documents that is not so
disclosed.  No officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would be
reasonably likely to have a Material Adverse Effect, has terminated or, to the
knowledge of the Company, has any present intention of terminating his or her
employment or engagement with the Company or any Subsidiary.
 
(x)                 Intellectual Property.  The Company and each of the
Subsidiaries owns, or possesses the rights to use, all patents (and any
patentable improvements thereof), trademarks, service marks, trade names, domain
names, copyrights and websites (or copyrightable derivative works thereof), and
intellectual property rights relating thereto (to any of the foregoing list,
whether or not registered), licenses and authorizations which are necessary for
the conduct of its business as now conducted without infringement or any
conflict with the rights of others.
 
 
-12-

--------------------------------------------------------------------------------

 
(y)                 Absence of Certain Developments.  Except as set forth on
Schedule 2.1(y) hereto, since September 30, 2013, neither the Company nor any
Subsidiary has:
 
(i)             issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
 
(ii)           borrowed any amount in excess of $50,000 or incurred or become
subject to any other liabilities in excess of $50,000 (absolute or contingent)
except current liabilities incurred in the ordinary course of business which are
comparable in nature and amount to the current liabilities incurred in the
ordinary course of business during the comparable portion of its prior fiscal
year, as adjusted to reflect the current nature and volume of the business of
the Company and its Subsidiaries;
 
(iii)           discharged or satisfied any lien or encumbrance in excess of
$50,000 or paid any obligation or liability (absolute or contingent) in excess
of $50,000, other than current liabilities paid in the ordinary course of
business;
 
(iv)           declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $25,000 individually or $50,000 in the aggregate;
 
(v)           sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $50,000, except in the
ordinary course of business;
 
(vi)           sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $50,000, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or pursuant to nondisclosure agreements;
 
(vii)           suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
 
(viii)          made any changes in employee compensation except in the ordinary
course of business and consistent with past practices;
 
(ix)             made capital expenditures or commitments therefor that
aggregate in excess of $50,000;
 
(x)              entered into any material transaction, whether or not in the
ordinary course of business;
 
(xi)             made charitable contributions or pledges in excess of $5,000;
 
(xii)           suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
 
 
-13-

--------------------------------------------------------------------------------

 
(xiii)           experienced any material problems with labor or management in
connection with the terms and conditions of their employment; or
 
(xiv)           entered into an agreement, written or otherwise, to take any of
the foregoing actions.
 
(z)                 Public Utility Holding Company Act and Investment Company
Act Status.  The Company is not a “holding company” or a “public utility
company” as such terms are defined in the Public Utility Holding Company Act of
1935, as amended.  The Company is not, and as a result of and immediately upon
either Closing will not be, an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
 
(aa)                 ERISA.  No liability to the Pension Benefit Guaranty
Corporation has been incurred with respect to any Plan by the Company or any of
its Subsidiaries which is or would be materially adverse to the Company and its
Subsidiaries.  The execution and delivery of this Agreement and the issuance and
sale of the Notes will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) or in connection with which a tax could be imposed
pursuant to Section 4975 of the Internal Revenue Code of 1986, as amended.  As
used in this Section 2.1(aa), the term “Plan” shall mean an “employee pension
benefit plan” (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.
 
(bb)                 No Integrated Offering.  Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the Notes
pursuant to this Agreement to be integrated with prior offerings by the Company
for purposes of the Securities Act which would prevent the Company from selling
the Notes pursuant to Regulation D and Rule 506 thereof under the Securities
Act, or any applicable exchange-related stockholder approval provisions, nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offering of the Notes to be integrated with other
offerings.  The Company does not have any registration statement pending before
the Commission or currently under the Commission’s review and, except as set
forth on Schedule 2.1(bb), since September 30, 2013 the Company has not offered
or sold any of its equity securities or debt securities convertible into shares
of Common Stock.
 
(cc)                  Broker’s Fees.  Except to the extent set forth on Schedule
2.1(cc) hereto, neither the Company nor any Subsidiary has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the transactions contemplated under the
Transaction Documents.
 
 
-14-

--------------------------------------------------------------------------------

 
(dd)                  Foreign Asset Control Regulations, etc.  Neither the
purchase of the Notes by the Investors nor any use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.  None of the Company or the Subsidiaries (i) is a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (ii) engages in any dealings or transactions with any
such Person.  The Company and the Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.  No proceeds of the purchase of the
Notes by the Investors will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company or
the Subsidiaries.
 
Section 2.2                       Representations and Warranties of each
Investor.
 
(a)                   Each Investor hereby represents and warrants to the
Company as of the date hereof and as of the date of the Closing that such
Investor is purchasing the Note issued to such Investor solely for its own
account and not with a view to or for sale in connection with
distribution.  Such Investor does not have a present intention to sell such
Note, nor a present arrangement (whether or not legally binding) or intention to
effect any distribution of such Note to or through any Person; provided,
however, that by making the representations herein, such Investor does not agree
to hold such Note for any minimum or other specific term and reserves the right
to dispose of such Note at any time in accordance with Federal and state
securities laws applicable to such disposition. Such Investor further represents
and warrants to the Company as of the date hereof and as of the date of the
Closing that (i) such Investor has such knowledge and experience in financial
and business matters that such Investor is capable of evaluating the merits and
risks of the proposed investment in such Note; (ii) such Investor understands
that such Note may not be sold, transferred or otherwise disposed of by it
without registration under the Securities Act and any applicable state
securities laws, or an exemption therefrom, and that in the absence of an
effective registration statement covering such securities or an available
exemption from registration, such Investor may be required to hold such
securities indefinitely; and (iii) such Investor is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act.
 
 
-15-

--------------------------------------------------------------------------------

 
(b)                   Each of the Agent and each Investor agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent requested by any regulatory
authority having or asserting jurisdiction; (iii) to the extent required by law
or by any subpoena or similar legal process; (iv) to any other party to this
Agreement; (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder; (vi) subject to an
agreement containing provisions substantially the same as those of this Section
2.2(b), to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement; (vii)
with the consent of the Company or any of its Subsidiaries; or (viii) to the
extent such Information (1) becomes publicly available other than as a result of
a breach of this Section 2.2(b) or (2) becomes available to the Agent or such
Investor, as applicable, on a non-confidential basis from a source other than
the Company of any of its Subsidiaries, which source is not known to the Agent
or such Investor, as applicable, to be in breach of confidentiality with respect
to such Information.  For the purposes of this Section 2.2(b), “Information”
means all information received directly or indirectly from the Company of any
Subsidiary relating to the Company or any Subsidiary, any Affiliate thereof, or
the business of any of the foregoing, other than any such information that is
available to the Agent or such Investor, as applicable, on a non-confidential
basis prior to disclosure by the Company of any Subsidiary or any Affiliate of
any thereof (unless the source is known to the Agent or such Investor, as
applicable, to be in breach of confidentiality with respect to such
Information); provided that, in the case of information received from the
Company or any Subsidiary, any Affiliate thereof after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 2.2(b) shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH OF THE AGENT AND EACH INVESTOR ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 2.2(B) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE COMPANY OR ANY OF ITS SUBSIDIARIES, AND
EACH OF THEIR AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE
AND OTHER APPLICABLE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY, THE AGENT OR ANY INVESTOR PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT
THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH OF THE AND EACH INVESTOR REPRESENTS TO THE
COMPANY THAT IT HAS IDENTIFIED TO THE COMPANY A CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, STATE AND OTHER
APPLICABLE SECURITIES LAWS.
 
 
-16-

--------------------------------------------------------------------------------

 
ARTICLE III
 
COVENANTS
 
The Company covenants with the Agent and the Investors as follows, which
covenants are for the benefit of the Agent and the Investors and their
respective successors and assigns.  Unless otherwise set forth in the covenants
in this ARTICLE III, such covenants shall survive the Closing hereunder until
the Notes and all other obligations under the Transaction Documents are paid in
full, at which time they shall automatically terminate.
 
Section 3.1                       Securities Compliance.
 
The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Notes to the Investors or subsequent holders.
 
Section 3.2                       Registration and Listing.
 
The Company shall cause its Common Stock to continue to be registered under
Sections 12(b) or 12(g) of the Exchange Act, to comply in all respects with its
reporting and filing obligations under the Exchange Act and to not take any
action or file any document (whether or not permitted by the Securities Act or
the rules promulgated thereunder) to terminate or suspend such registration or
to terminate or suspend its reporting and filing obligations under the Exchange
Act or Securities Act.  The Company will take all action necessary to continue
the listing or trading of its Common Stock on the New York Stock Exchange, the
NYSE Alternext Exchange, the NYSE MKT, the Nasdaq Capital Markets, the Nasdaq
Global Markets, or the Nasdaq Global Select Market, the OTCQB or the OTC
Bulletin Board.  Upon the request of the Agent or any Investor, the Company
shall deliver to the Agent and the Investors a written certification of a duly
authorized officer as to whether it has complied with such requirements.
 
Section 3.3                       Compliance with Laws.
 
The Company shall comply, and cause each Subsidiary to comply, with all
applicable laws, rules, regulations and orders of any governmental authority,
including without limitation, all securities law, rules and regulations and
timely make all filings required by any such laws, rules and regulations, except
for such noncompliance or failures that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
Section 3.4                       Keeping of Records and Books of Account.
 
The Company shall keep and cause each Subsidiary to keep adequate records and
books of account, in which complete entries will be made in accordance with GAAP
or IFRS, as applicable, consistently applied, reflecting all financial
transactions of the Company and its Subsidiaries, and in which, for each fiscal
year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.  Upon request of the Agent or any Investor, the Company
shall, and shall cause each of its Subsidiaries to, make available to the Agent
or such Investor, as applicable, any and all books and records or any other
information reasonably requested by the Agent or such Investor, as applicable,
relating to the financial condition to the Company and each of its Subsidiaries.
 
 
-17-

--------------------------------------------------------------------------------

 
Section 3.5                       Reporting Requirements.
 
The Company shall furnish the following to the Agent and the Investors until
payment in full in cash of all amounts due under any Transaction Document and
the termination of this Agreement and the other Transaction Documents (the Agent
and the Investors acknowledge that the requirement to furnish copies of
documents filed publicly with the Securities and Exchange Commission on the
EDGAR database (“EDGAR Documents”) shall be satisfied by the delivery of
electronic mail notices of such filings or automatic alerts through EDGAR, and
the Company shall not be required (unless otherwise requested in writing by the
Agent or any Investor) to provide the Agent or the Investors any further notice
or physical copies of any EDGAR Documents):
 
(a)           Commission Documents
 
(1)          Within 45 days following the end of each of the Company’s fiscal
quarters (provided that if the Company timely files a Form 12b-25, the Company
shall have an additional five days following the end of the Company’s fiscal
quarter), Quarterly Reports on Form 10-Q;
 
(2)          Within 90 days following the end of each of the Company’s fiscal
years (provided that if the Company timely files a Form 12b-25, the Company
shall have an additional fifteen days following the end of the Company’s fiscal
year), Annual Reports on Form 10-K;
 
(3)          Current Reports filed with the Commission on Form 8-K as soon as
practical after the document is or would have been required to be filed with the
Commission;
 
(4)          Copies of any other filings filed or required to be filed with the
Commission as soon as practical after the document is or would have been
required to be filed with the Commission;
 
(5)          Copies of all notices, information and proxy statements in
connection with any meetings that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock; and
 
(6)          Within five (5) Business Days of the Agent’s or any Investor’s
request, copies of any other reports, information or filings reasonably
requested by the Agent or such Investor from time to time.
 
 
-18-

--------------------------------------------------------------------------------

 
(b)           Budget
 
(i)           By no later than thirty (30) days before the end of each calendar
year, the Company shall deliver (or cause to be delivered) to the Agent and the
Investors an Annual Budget for the following calendar year, which Annual Budget
shall (A) reflect monthly general and administrative expenditures, plugging
expenses, and other budgeted items and be in a form and substance satisfactory
to the Agent and the Investors and the Company in their reasonable
discretion,  “Annual Budget” means the annual operating budget (including
budgeted statements on both a monthly and full year basis of income and sources
and uses of cash) for the Company and each of its Subsidiaries.
 
(ii)           By no later than five (5) days before the end of each calendar
quarter end, the Company shall deliver (or cause to be delivered to the Agent
and the Investors (A) a Quarterly Budget for the following quarter, which
Quarterly Budget shall (1) reflect the quarter’s general and administrative
expenditures, plugging expenses, and other budgeted items and otherwise be in a
form and substance mutually agreeable to each of the Agent, the Investors and
the Company and readily producible and available through the Company’s
then-existing accounting systems, software and processes; and (B) a comparison
of the Quarterly Budget previously delivered to the Agent and the Investors in
respect of the immediately prior quarter and the actual expenditures of the
Company for such quarter, together with an explanation of any material
variances.  “Quarterly Budget” means the operating budget (including budgeted
statements on a quarterly basis of income and sources and uses of cash) for the
Company and each of its Subsidiaries.  “Budgets” means, collectively, the Annual
Budgets and the Quarterly Budgets.
 
(iii)           By no later than thirty (30) days before the end of each
calendar year, the Company shall deliver (or cause to be delivered) to the Agent
and the Investors a drilling plan and capital expenditure budget for the
drilling of exploratory and development wells by the Company and the
Subsidiaries on the Oil and Gas Properties that are part of the Collateral (the
“Assigned Properties”) for the period commencing on January 1 of the next
succeeding calendar year and ending on December 31 of such next succeeding
calendar year months detailing the manner in which the Company anticipates using
the net proceeds of Subsequent Fundings and Company Contributions, which shall
be in a form and substance mutually agreeable to each of the Agent, the
Investors and the Company (any such budget for any period of time, the “Capital
Expenditure Plan”).
 
(c)           Reserve Reports.  The Company shall, at its sole expense, (i)
cause an engineering reserve report relating to the Oil and Gas Properties to be
prepared by a licensed engineer (which may be an internally-generated report)
for the first six (6) months of a calendar year and delivered to the Agent and
the Investors on the fifteenth calendar day of August of each year (or, if such
fifteenth day is not a Business Day, on the immediately following Business Day),
beginning on August 15, 2014, and (ii) retain either Ryder Scott Petroleum
Consultants, Netherland, Sewell & Associates, Inc. or DeGolyer and MacNaughton
(each of the foregoing, an “Approved Consultant”) to prepare an engineering
reserve report relating to the Oil and Gas Properties each calendar year and
deliver such report to the Agent and the Investors on the fifteenth calendar day
of March of each year (or, if such first calendar day is not a Business Day, on
the immediately following Business Day), beginning on March 15, 2015.  Any such
engineering reserve report shall be referred to herein as a “Reserve
Report”.  Each Reserve Report will evaluate the projected recoverable reserves
attributable to the Company’s and each of its Subsidiaries’ working interests
and net revenue interests in the Oil and Gas Properties.  The Reserve Report
will separately report on PDP Reserves, PDNP Reserves and PUD Reserves in
accordance with the requirements of Rule 4-10 of Regulation S-X of the
Securities and Exchange Commission.
 
 
-19-

--------------------------------------------------------------------------------

 
(d)           Tax Returns.  Within twenty (20) days after filing thereof, a copy
of the annual federal tax return (and any amended return) and any state, monthly
or annual, tax filings (and any amendment thereto) of the Company or any of its
Subsidiaries certified by the chief financial officer or chief executive officer
of the Company or such Subsidiary to be accurate and complete in all material
respects.
 
(e)           Government Notices.  Promptly after receipt, copies of all
notices, requests, subpoenas, inquiries or other writings received from any
governmental agency concerning the violation or alleged violation of any
Environmental Laws, the storage, use or disposal of any Hazardous Material, the
violation or alleged violation of the Fair Labor Standards Act or the payment or
non-payment of any taxes including any tax audit, in each case, with respect to
the Company or any of its Subsidiaries.
 
(f)           Notification of Events of Default, etc.  By the end of the fourth
(4th) Business Day following the day any officer of the Company or any of its
Subsidiaries obtains knowledge of any of the following events or conditions, a
written notice, including a certificate signed by the chief executive officer or
president of the Company or such Subsidiary, specifying the nature and period of
existence of such condition or event and what action the Company or such
Subsidiary, as applicable, has taken, is taking, and proposes to take, with
respect thereto:
 
(i)           any condition, circumstance or event that constitutes an Event of
Default or a Default;
 
(ii)           any default or breach by the Company or any of its Subsidiaries
of the performance, observance or fulfillment of any of the obligations, duties,
covenants or conditions contained in any contractual obligation of the Company
or any of its Subsidiaries, or the occurrence of any condition or event that
would allow the other party to any such contractual obligations to terminate or
cancel such contract, or the receipt by the Company or any of its Subsidiaries
of any notice from any such counterparty under any such contractual obligation
claiming that any such default or material condition or event has occurred, in
any such case with respect to any contract of the Company or any of its
Subsidiaries the termination or cancellation of which, or non-renewal of which
on substantially similar terms, could reasonably be expected to have a Material
Adverse Effect;
 
(iii)           any condition, circumstance or event which has had or could
reasonably be expected to have a Material Adverse Effect; or
 
 
-20-

--------------------------------------------------------------------------------

 
(iv)           the resignation or termination of the chief financial officer or
the controller of the Company or any of its Subsidiaries (or any officer(s) or
employee(s) of the Company or any of its Subsidiaries performing the duties and
functions commonly performed by a chief financial officer and a controller) or
the head(s) of operations and sales of the Company or any of its Subsidiaries,
or if any such person shall leave his or her office for whatever reason or
ceases to exercise the rights and duties of such office; provided, that, in
addition to giving written notice as provided for above, the Company shall also
provide notice to the Agent and the Investors via e-mail and telephone to one of
the managing partners of the Agent of such occurrence by the end of the fourth
(4th) Business Day following the day any officer of the Company obtains
knowledge of any such event described in this clause (iv) unless the Company has
previously publicly disclosed or concurrently discloses such
resignation/termination in the EDGAR Documents and such disclosure is
electronically provided to the Agent and the Investors or the Agent and the
Investors receive an electronic alert through EDGAR of the same.
 
(g)           Trade Names.  At least ten (10) Business Days advance written
notice of any new trade name or fictitious business name.
 
(h)           Locations.  At least ten (10) Business Days advance written notice
of any change in the Company’s or any of its Subsidiaries’ addresses or of any
new location for their respective books and records or where any assets of the
Company or any of its Subsidiaries on which a Lien in favor of the Agent has
been or purports to be created and/or granted pursuant to any Transaction
Documents (the “Collateral”) (including any such new Collateral location
operated by a third party (and specifically including any public warehouse, any
consignment location, any locations where any of the Collateral is to be held
for processing and any other bailee location at which any of the Collateral is
to be located)).  With respect to any such new location (which in any event
shall be within the continental United States assuming that such Collateral was
located in the continental United States at the time it became Collateral), the
Company shall, and shall cause each of its Subsidiaries to, execute such
documents and take such actions as the Agent or any Investor deems necessary or
desirable to perfect and protect the security interests of the Agent in the
Collateral prior to the transfer or removal of any Collateral to such new
location.
 
(i)           Accounts.  The Company will cause (i) the Agent and the Investors
to be provided with the ability to monitor and access the Bank Accounts of the
Company, each Subsidiary and Condor online and in real time, and (ii) copies of
all bank statements with respect to all accounts of every kind to be provided to
the Agent contemporaneously with their being provided to the Company, any
Subsidiary or Condor.  The Company shall not and shall not permit any of its
Subsidiaries to open or own any deposit accounts other than as set forth on
Schedule 2.1(h), unless (x) such accounts are approved by the Agent in writing,
which approval shall not be unreasonably delayed, conditioned or withheld, (y)
the Company has complied with clauses (i) and (ii) of this Section 3.5(i) with
respect to such accounts and (z) such accounts are part of the Collateral.
 
(j)           Certified Public Accountants.  Within four (4) Business Days of
the resignation or termination of the Company’s current certified public
accountants, or any certified public accountants hereafter engaged by the
Company, notify the Agent and the Investors in writing of such occurrence and
the reason(s) therefor, unless the Company has previously publicly disclosed or
concurrently discloses such resignation/termination in the EDGAR Documents and
such disclosure is electronically provided to the Agent and the Investors or the
Agent and the Investors receive an electronic alert through EDGAR of the same.
 
 
-21-

--------------------------------------------------------------------------------

 
(k)           Litigation.  Within four (4) Business Days after the Company
obtains knowledge of (i) the institution of any action, suit, proceeding,
governmental investigation or arbitration against or affecting the Company or
any of its Subsidiaries or any property of the Company or any of its
Subsidiaries not previously disclosed by the Company to the Agent and the
Investors in writing and in an amount in excess of $50,000 or (2) any material
development in any action, suit, proceeding, governmental investigation or
arbitration at any time pending against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect, the Company will
give written notice thereof to the Agent and the Investors and provide such
other information as may be reasonably available to the Company or any of its
Subsidiaries to enable the Agent and the Investors and its counsel to evaluate
such matter.
 
(l)           Milestone Reports.  With reasonable promptness, copies of all
data, including well logs, drilling records, completion reports, test results
and field notes, with respect to the Oil and Gas Properties, and daily reports
from the field that describe the drilling and completion operations.
 
(m)           Revenue Statements.  Within four (4) Business Days after the
Company’s receipt thereof, revenue statements from the sale of Hydrocarbons for
each calendar month.
 
(n)           Asia Sixth.  Within four (4) Business Days after the Company’s
receipt or delivery thereof, copies of all notices, requests, subpoenas,
inquiries or other writings received or delivered in connection with that
certain Shares Subscription Agreement dated September 11, 2013 by and between
The Sixth Energy Limited, Asia Sixth Energy Resources Limited and Pacific Energy
Development Corp., a Nevada corporation (“PEDCO”).
 
(o)           Other Notices.  Within four (4) Business Days after the Company’s
receipt or delivery thereof, copies of all notices, requests, subpoenas,
inquiries or other writings received or delivered with respect to any of the
Collateral to the extent such notices, requests, subpoenas, inquiries or other
writings could reasonably be deemed to be material to the ownership or economics
of the Company and its Subsidiaries, taken as a whole, or the Oil and Gas
Properties.
 
Section 3.6                       Other Agreements.
 
The Company shall not, and shall not permit its Subsidiaries to, enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the Company or any of its Subsidiaries to perform
if their specific obligation, under any Transaction Document.  Notwithstanding
the above and the other terms and conditions of this Agreement, the Agent and
the Investors agree and acknowledge that the Company shall have the right to (a)
sell all or any portion of the Mississippian Property in accordance with the
terms of this Agreement, and/or (b) farm in a third party into all or any
portion of the Mississippian Property, and/or (c) otherwise transfer or divest
all or any portion of the Mississippian Property in accordance with the terms of
this Agreement.
 
Section 3.7                       Use of Proceeds.
 
(a)           The net proceeds from the Initial Funding shall be used by the
Company as follows:  (i) $27,300,000 (together with $2,700,000, representing the
net cash proceeds received from the sale by White Hawk Petroleum LLC (“White
Hawk”) of approximately 1,331 net acres in the Eagle Ford located in McMullen
County, Texas to Millennial PDP Fund IV, LP) to purchase assets located in Weld
and Morgan Counties, Colorado, from Continental Resources, Inc. (the
“Continental Acquisition”), and (ii) to pay fees and expenses incurred in
connection with the transactions contemplated by this Agreement, the Continental
Acquisition, and the other Transaction Documents.
 
 
-22-

--------------------------------------------------------------------------------

 
(b)           The net proceeds of each Subsequent Funding shall be used by the
Company to pay the Company’s or a Subsidiary’s, as applicable, pro rata share,
based on the Company’s or such Subsidiary’s working interest in an Oil and Gas
Properties or the related well, of drilling and completion costs, and related
title, landman, permitting, legal and accounting expenses, for projects with
respect to the Conveyed Properties.
 
(c)           In no event shall the proceeds of any Funding be used to redeem
any Common Stock or securities convertible, exercisable or exchangeable into
Common Stock, to settle any outstanding litigation or towards the payment of
selling general and administrative expenses.  Notwithstanding the foregoing, to
the extent the Company receives any purchase price adjustments pursuant to the
provisions of the Continental Acquisition purchase documentation which has the
effect of reducing the purchase price payment due from the Company upon the
closing of the Continental Acquisition (including, but not limited to, a
downward adjustment to the amount of cash due at closing to reflect any
performance deposits paid by the Company), then the Company may use the net
proceeds after the Company’s payment of the purchase price due at closing of the
Continental Acquisition that remain from the Initial Funding allocated to the
payment of the Continental Acquisition purchase price for any corporate purpose.
 
Section 3.8                       Reporting Status.
 
The Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.  The Company shall promptly disclose on Form 8-K the occurrence of
any Material Adverse Effect or any event that could reasonably be expected to
cause a Material Adverse Effect, assuming such disclosure is otherwise required
by Form 8-K.
 
Section 3.9                       Payment of Revenues.
 
The Company shall, not later than fourteen (14) days after the Closing, direct
the operators party to the operating agreements for the Oil and Gas Properties
acquired in connection with the Continental Acquisition to pay to an account
with respect to which the Agent has a perfected security interest and control
all amounts due to the Company or any Subsidiary under such operating
agreements.
 
Section 3.10                       Amendments.
 
The Company shall not, and shall not permit any of its Subsidiaries to, amend or
waive any provision of its Certificate of Formation or Bylaws or other
organizational documents in any way that would adversely affect exercise or
other rights of the holder of the Notes.
 
 
-23-

--------------------------------------------------------------------------------

 
Section 3.11                       Distributions.
 
The Company agrees that it shall not, and shall not permit any Subsidiary to,
(i) declare or pay any cash dividends or make any distributions (by reduction of
capital or otherwise) to any holder(s) of Common Stock or other equity security
of the Company or any Subsidiary (or security convertible into or exercisable
for Common Stock) or set aside or otherwise deposit or invest any sums for such
purpose; provided, however, that any Subsidiary may declare and pay such
dividends or make such distributions to such holder(s) so long as an Event of
Default or a Default has not occurred and in not continuing, or (ii) redeem,
retire, defease, purchase or otherwise acquire for value, directly or
indirectly, any Common Stock or other equity security of the Company or any
Subsidiary or set aside or otherwise deposit or invest any sums for such
purpose.
 
Section 3.12                       Prohibition on Liens.
 
The Company shall not, and shall not permit its Subsidiaries to, enter into,
create, incur, assume, suffer or permit to exist any lien, security interest,
mortgage, pledge, charge, claim or other encumbrance of any kind (collectively,
“Liens”) on or with respect to any of its assets, now owned or hereafter
acquired or any interest therein or any income or profits therefrom, or file or
permit the filing of, or permit to remain in effect any financing statement or
other similar notice of any Lien with respect to such assets, other than
Permitted Encumbrances.  “Permitted Encumbrances” means the individual and
collective reference to the following: (a) Liens for taxes, assessments and
other governmental charges or levies not yet due or Liens for taxes, assessments
and other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP
or IFRS, as applicable; (b) Liens imposed by law which were incurred in the
ordinary course of the Company’s business, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in
the ordinary course of the Company’s business, and which (x) do not individually
or in the aggregate materially detract from the value of such property or assets
or materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) the Liens set forth in Schedule 3.12 hereto in
effect on the date hereof; (d) the Liens of the Agent set forth in the
Transactions Documents; and (e) Liens that are subordinate to the Liens of the
Agent pursuant to a subordination agreement and on terms and conditions, in each
case satisfactory to the Agent in its sole discretion; provided that Liens
described in the foregoing clauses (a) and (b) that are recorded in the real
property records of the county in which the Oil and Gas Properties are located
before the Closing Date shall not be Permitted Encumbrances to the extent such
Liens arise by, from, through, under or as a result of any act by the Company,
any Subsidiary or any Affiliate of the Company or any Subsidiary.
 
Section 3.13                       Prohibition on Indebtedness.
 
The Company shall not, and shall not permit any Subsidiary to, enter into,
create, incur, assume, suffer, become or be liable for in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse
or otherwise become responsible for (directly or indirectly), any Indebtedness,
performance, obligations or dividends of any other Person, other than (i)
Indebtedness existing on the date hereof and disclosed in Schedule 2.1(l) to
this Agreement, (ii) Indebtedness in favor of the Agent and the Investors and
(iii) Indebtedness that is subordinate to the obligations of the Company to the
Investors under the Notes and the other Transaction Documents pursuant to a
subordination agreement in form and substance reasonably acceptable to the Agent
and the Investors.
 
 
-24-

--------------------------------------------------------------------------------

 
Section 3.14                       Compliance with Transaction Documents.
 
The Company shall, and shall cause its Subsidiaries to, comply with their
respective obligations under the Notes and the other Transaction Documents.
 
Section 3.15                       Transactions with Affiliates.
 
The Company shall not, and shall not permit its Subsidiaries to, directly or
indirectly, (i) purchase, acquire or lease any property from, or sell, transfer
or lease any property to any officer, director, agent, employee or any Affiliate
of the Company or any Subsidiary, or (ii) make any payments of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, director, agent, employee, or other Affiliate
of Company or any Subsidiary, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director, agent or such employee or, to the knowledge of
the Company, any entity in which any officer, director, agent or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than (i) for payment of reasonable salary for services actually
rendered, as approved by the Board of Directors of the Company as fair and
reasonable in all respects to the Company or the applicable Subsidiary and upon
terms no less favorable to the Company or such Subsidiary that the Company or
such Subsidiary would obtain in a comparable arm’s length transaction with an
unaffiliated person, (ii) reimbursement for expenses incurred on behalf of the
Company in the ordinary course of and pursuant to the reasonable requirements of
the business or any Subsidiary, and (iii) the repayment of amounts due or owing
by PEDCO to MIE Jurassic Energy Corporation (“MIEJE”) pursuant to that certain
promissory note, dated November 1, 2012, as amended and restated to date, in
accordance with its terms but only to the extent permitted by that certain
Subordination and Intercreditor Agreement dated as of the date hereof among the
PEDCO, MIEJE and the Agent, or the conversion of such promissory note into
shares of common stock of the Company.  “Affiliate” means, with respect to a
specified Person, another Person that directly, or indirectly through one or
more intermediaries, Controls or is Controlled by or is under common Control
with the Person specified.  “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. For the purposes of this definition, and without limiting
the generality of the foregoing, any Person that owns directly or indirectly 10%
or more of the equity interests having ordinary voting power for the election of
the directors or other governing body of a Person (other than as a limited
partner of such other Person) will be deemed to “control” such other Person.
“Controlling” and “Controlled” have meanings correlative thereto.
 
 
-25-

--------------------------------------------------------------------------------

 
Section 3.16                       No Merger or Sale of Assets; No Formation of
Subsidiaries.
 
The Company shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) merge into or with or consolidate with any other Person (other
than into the Company or a Subsidiary of the Company) or permit any other Person
(other than the Company or a Subsidiary of the Company) to merge into or with or
consolidate with it, provided that if any such consolidation or merger involves
the Company, then the Company must be the survivor of such consolidation or
merger; (ii) sell, issue, assign, lease, license, transfer, abandon, farm-out or
otherwise dispose of any or all of its assets (other than inventory in the
ordinary course of business), except as provided below; (iii) in any way or
manner alter its organizational structure or effect a change of entity (except
as expressly permitted in this Agreement); (iv) form or create any subsidiary or
become a partner in any partnership or joint venture, or make any acquisition of
any interest in any Person or acquire substantially all of the assets of any
Person, unless (x) in the case of the formation or creation of any subsidiary or
becoming a partner in any partnership or joint venture, (1) any such subsidiary,
partnership or joint venture becomes a party to the Transaction Documents as
guarantor and the assets of such subsidiary, partnership or joint venture are
pledged to the Agent as Collateral, except, in the case of any partnership or
joint venture, to the extent the related partnership agreement or similar
organizational documents specifically prohibit such partnership or joint venture
from becoming a party to the Transaction Documents and causing its assets to
become Collateral, and (2) the equity interests issued by such subsidiary,
partnership or joint venture and owned by the Company of such Subsidiary are
pledged to the Agent as Collateral or (y) in the case of any acquisition of
assets of any Person, such assets are pledged to the Agent as Collateral;
(v) wind up, liquidate or, subject to the proviso in Section 3.19 below,
dissolve or (vi) agree to do any of the foregoing. Notwithstanding the
foregoing, the Company may transfer, sell, assign or farm-out, its working
interest in all or any portion of the Mississippian Property, in an arm’s
length, commercially and economically reasonable bona fide transaction (a “Bona
Fide Transaction”), without the Agent’s or any Investor’s consent, provided that
(1) such Bona Fide Transaction is approved by the Board of Directors of the
Company, (2) such Bona Fide Transaction does not materially negatively affect
the Maker’s ability to timely pay the principal and interest on the Notes or
otherwise have a Material Adverse Effect, (3) the Agent maintains the security
interest provided by the Security Agreement in the consideration received by the
Maker or PED MSL or any of their respective Affiliates in connection with such
Bona Fide Transaction and (4) RJ Resources Corp., a Delaware corporation (“RJ
Resources”) receives a pro rata portion, based on the RJ RESOURCES’ working
interest in the Mississippian Property, of any consideration received by the
Company or PED MSL or any of their respective Affiliates in connection with such
Bona Fide Transaction (whether in cash or in kind).  Upon the sale, assignment
or transfer of all or any portion of the Mississippian Property in a Bona Fide
Transaction, neither the Agent nor any Investor shall not retain any interest,
rights, Lien or security interest in the Mississippian Property.  For the sake
of clarity, the Agent and the Investors shall approve, ratify or consent to any
Bona Fide Transaction agreed to by the Company’s Board of Directors.  In the
event and on each occasion that any proceeds are received by or on behalf of the
Company or any Affiliate of the Company in respect of any Bona Fide Transaction,
the Company shall, immediately after such proceeds (after payment of any
proceeds due to the Investors or any Affiliate of the Investors in connection
with such Bona Fide Transaction) are received by the Company or any such
Affiliate, prepay the Notes in an aggregate amount equal to 100% of such
proceeds to the extent of the then outstanding principal and interest
thereon.  If the Company delivers to the Agent and the Investors a certificate
of the chief financial officer, principal accounting officer, treasurer or
controller of the Company to the effect that the Company or any Subsidiary of
the Company intends to apply such proceeds (or a portion thereof specified in
such certificate) within 360 days after receipt of such proceeds to acquire Oil
and Gas Properties, fund a portion of the Capital Expenditure Plan or acquire
equipment or other tangible assets to be used in the business of the Company or
such Subsidiary, and certifying that no Default or Event of Default has occurred
and is continuing, then such proceeds specified in such certificate shall not be
required to be immediately applied to the prepayment of the Notes upon receipt
thereof, provided that if all or any portion of such proceeds is not so
reinvested within such 360-day period, such unused portion shall be applied on
the last day of such period as a mandatory prepayment to the extent of the then
outstanding principal of the Notes and interest thereon; provided, further, that
all property purchased with such proceeds shall be made subject to a Lien in
favor of the Agent.
 
 
-26-

--------------------------------------------------------------------------------

 
Section 3.17                       Payment of Taxes, Etc.
 
The Company shall, and shall cause each of its Subsidiaries to, promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company and the Subsidiaries; provided,
however, that any such tax, assessment, charge or levy need not be paid if the
validity thereof shall currently be contested in good faith by appropriate
proceedings and if the Company or such Subsidiaries shall have set aside on its
books adequate reserves with respect thereto, and provided, further, that the
Company and such Subsidiaries will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefor.
 
Section 3.18                       Corporate Existence.
 
The Company shall, and shall cause each of its Subsidiaries to, maintain in full
force and effect its corporate existence, rights and franchises and all licenses
and other rights to use property owned or possessed by it and reasonably deemed
to be necessary to the conduct of its business; provided, however, that the
Company may dissolve or cause one or more of its Subsidiaries to merge or
consolidate with the Company or any of its other Subsidiaries, provided that if
any such consolidation or merger involves the Company, then the Company must be
the survivor of such consolidation or merger.
 
Section 3.19                       Maintenance of Assets.
 
The Company shall, and shall cause its Subsidiaries to, keep its properties in
good repair, working order and condition, reasonable wear and tear excepted, and
from time to time make all necessary and proper repairs, renewals, replacements,
additions and improvements thereto.
 
Section 3.20                       No Investments.
 
The Company shall not, and shall not permit any Subsidiary to, make or suffer to
exist any Investments or commitments therefor, other than (a) Investments made
in the ordinary course of business, (b) Investments existing on the Closing Date
by the Company in the Subsidiaries, (c) Investment made exclusively from the
proceeds of an equity investment into the Company, (d) Investments made pursuant
to the Company’s outstanding obligations in connection with the pending
acquisition of shares of Asia Sixth pursuant to that certain Shares Subscription
Agreement dated September 11, 2013 between Asia Sixth, The Sixth Energy Limited
and PEDCO and (e) loans made by PEDCO to Condor, provided that (i)
simultaneously with the making of such loan by PEDCO, MIE Jurassic Energy
Corporation (“MIEJE”) also makes a loan to Condor in such amount as will result
in PEDCO’s loan to Condor representing twenty percent (20%) of the aggregate
amount loaned to Condor by PEDCO and MIEJE and (ii) the loans made to Condor by
PEDCO and MIEJE are par passu in right of payment. “Investment” means, with
respect to any Person, (i) all investments (by capital contribution or
otherwise) in any other Person, (ii) any extension of credit, loan or advance,
or (iii) any purchase or repurchase of stock or other ownership interest,
Indebtedness or all or a substantial part of the assets or property of any
Person, bonds, notes, debentures or other securities, or otherwise, and whether
existing on the date of this Agreement or thereafter made, but such term shall
not include (x) the cash surrender value of life insurance policies on the lives
of officers or employees, (y) amounts due from customers for services or
products delivered or sold in the ordinary course of business, (z) or payments
required to be made pursuant to operating agreements with respect to Oil and Gas
Properties to fund drilling and completion costs with respect to operated and
non-operated wells, or lease extensions, option exercises or acquisitions
pursuant to corresponding AFE’s received by the Company or any Subsidiary.
 
 
-27-

--------------------------------------------------------------------------------

 
Section 3.21                       Acquisition of Assets.
 
In the event the Company or any Subsidiary acquires any assets or other
properties, without limiting or impairing the limitations set forth in Section
3.20 above, such assets or properties shall constitute a part of the Collateral
(as defined in the Security Agreement) and the Company shall take all action
necessary to perfect the Agent’s security interest in such assets or properties;
provided that the Agent may waive or forego any Collateral requirement hereunder
if the costs that would be incurred in fulfilling such requirement (including
taking into account tax consequences and applicable law) are excessive in
relation to the benefits afforded thereby, as determined by the Agent in its
sole discretion.
 
Section 3.22                       Inspection.
 
The Company, upon reasonable written notice (which in no event shall be less
than 48 hours), shall permit the Agent and any Investor and their respective
duly authorized representatives or agents to visit any of the Company’s
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records and to discuss its affairs, finances,
technology and accounts with, and to be advised as to the same by, its officers
and employees at such reasonable times and intervals as the Agent or such
Investor may designate.
 
Section 3.23                       Material Contracts.
 
The Company shall, and shall cause each of its Subsidiaries to, comply with and
perform all obligations required to be performed by them to date under any
Material Agreement, other than those which, individually or in the aggregate,
are not reasonably likely to have a Material Adverse Effect.
 
 
-28-

--------------------------------------------------------------------------------

 
Section 3.24                       Insurance.
 
The Company shall, and will cause each Subsidiary to:
 
(a)           have (i) all insurance policies sufficient for the compliance by
each of them with all material governmental requirements and all Material
Agreements and (ii) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Company and the Subsidiaries.  The
Company shall deliver (or cause to be delivered) copies of all such policies to
the Agent and the Investors with an endorsement naming the Agent as a lender
loss payee (under a satisfactory lender loss payable endorsement) or additional
insured, as appropriate.  Each policy of insurance or endorsement shall contain
a clause requiring the insurer to give not less than 30 days prior written
notice to the Agent in the event of cancellation of the policy for any reason
whatsoever; and
 
(b)           give to the Agent and the Investors prompt notice of any loss of
the Company or any Subsidiary exceeding $25,000 covered by such insurance.  So
long as no Event of Default (as defined in the Notes) has occurred and is
continuing, the Company or such Subsidiary shall have the exclusive right to
adjust any losses payable under any such insurance policies which are less than
$25,000.  Following the occurrence and during the continuation of an Event of
Default, the Agent shall have the right to adjust any losses payable under any
such insurance policies, without any liability to the Company and the
Subsidiaries whatsoever in respect of such adjustments except for the liability
of the Agent for its gross negligence or willful misconduct.  Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
the Agent, for the benefit of the Investors, to be applied at the option of the
Investors either to the prepayment (or held as cash collateral for) of the
amounts outstanding under the Notes or to be disbursed to Company or such
Subsidiary under staged payment terms satisfactory to the Investors for
application to the cost of repairs, replacements, or restorations; provided,
however, that, with respect to any such monies in an aggregate amount during any
12 consecutive month period not in excess of $50,000, so long as (i) no Event of
Default shall have occurred and be continuing, (ii) the Company or the
Subsidiary shall have given the Agent and the Investors prior written notice of
the Company’s or such Subsidiary’s intention to apply such monies to the costs
of repairs, replacement, or restoration of the property which is the subject of
the loss, destruction, or taking by condemnation, (iii) the monies are held in a
cash collateral account in which the Agent has a perfected first-priority
security interest, and (iv) the Company or the Subsidiaries complete such
repairs, replacements, or restoration within 180 days after the initial receipt
of such monies, the Company and the Subsidiaries shall have the option to apply
such monies to the costs of repairs, replacement, or restoration of the property
which is the subject of the loss, destruction, or taking by condemnation unless
and to the extent that such applicable period shall have expired without such
repairs, replacements, or restoration being made, in which case, any amounts
remaining in the cash collateral account shall be paid to the Agent and applied
(or held as collateral) as set forth above.
 
 
-29-

--------------------------------------------------------------------------------

 
Section 3.25                       Production Report and Lease Operating
Statements.
 
Within 40 days after the end of each production month (unless for gas, then
within 60 days after the end of each production month), (i) a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Company’s and each Subsidiary’s Oil and Gas
Properties, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month, and internet access to the Company, real time reports of
sales of production, if then available, and (ii) a statement from each operator
setting forth the volumes of hydrocarbons sold, the price received and the
Company’s or such Subsidiary’s share of the proceeds of such sale.  For
non-operated assets, production reports will be forwarded within two (2)
Business Days of receipt from the operator.
 
Section 3.26                       Operation and Maintenance of Properties.
 
The Company, at its own expense, shall, and shall cause each Subsidiary to:
 
(1)          operate its Oil and Gas Properties and other material properties
or, in the case of non-operated properties, use its reasonable efforts to, cause
such Oil and Gas Properties and other material properties to be operated in a
careful and efficient manner, as would an ordinarily prudent operator under the
same or similar circumstances, in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all governmental requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other governmental authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom and the plugging of wells and such other obligations as contemplated
by any of the Transaction Documents, except, in each case, where the failure to
comply could not reasonably be expected to have a Material Adverse Effect;
 
(2)          keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material properties, including, without limitation, all equipment,
machinery and facilities;
 
(3)          promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases of whatever type or kind or
other agreements affecting or pertaining to its Oil and Gas Properties and will
take all other commercially reasonable actions necessary to keep unimpaired its
and their rights with respect thereto and prevent any forfeiture thereof or
default thereunder, including the expenditure of funds, unless: (i) the
Company’s management has approved or ratifies such forfeiture or default; (ii)
the actions required to be taken are out of the reasonable control of the
Company (to include, without limitation, requiring a third party to file a
Petition for Formal Probate of Will and Formal Appointment of Personal
Representative); or (iii) the forfeiture thereof or default could not reasonably
be expected to have a Material Adverse Effect;
 
 
-30-

--------------------------------------------------------------------------------

 
(4)          promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material properties; and
 
(5)          to the extent none of the Company or the Subsidiaries is the
operator of any property, the Company shall use reasonable efforts to require
the operator to comply with this Section 3.26.
 
Section 3.27                       Title Information.
 
Upon request of the Agent or any Investor (at its sole discretion), the Company
will deliver or caused to be delivered title information in form and substance
acceptable to the Agent or such Investor covering Oil and Gas Properties, now
owned or hereafter acquired; provided that with respect to the Oil and Gas
Properties acquired in connection with the Continental Acquisition, the Company
shall only be obligated to deliver or cause to be delivered such information
available and in the possession of the Company or any Subsidiary.
 
Section 3.28                       Gas Imbalances, Take-or-Pay or Other
Prepayments.
 
The Company shall not, and shall not permit any Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the operated Oil
and Gas Properties of the Company or any Subsidiary that would require the
Company or such Subsidiary to deliver Hydrocarbons at some future time without
then or thereafter receiving full payment therefor to exceed one half billion
cubic feet of gas in the aggregate.  This Section 3.27 shall not apply to the
Company’s non-operated assets or to oil and gas properties located in Aktobe
oblast of the Republic of Kazakhstan (the “Kazakhstan Asset”).
 
Section 3.29                       Company Contribution.
 
On or prior to the date that the Company delivers an Advance Request to RJC
pursuant to Section 1.1(c), the Company shall have deposited into the Capex
Account from a source other than an Investor an amount of funds equal to the
amount of the requested Subsequent Funding described in such Advance Request
(the “Company Contribution”).  Notwithstanding the foregoing, any proceeds the
Company receives from the transfer, sale, assignment or farm-out of the
Mississippian Properties may not be used to fund the Company Contribution.
 
              Section 3.29                      Capital Expenditure Plan.
 
(a)           The Company shall not, and shall not permit its Subsidiaries to,
make expenditures with the proceeds of any Subsequent Funding or any Company
Contribution except in compliance with Section 3.7(b) and in accordance with the
Capital Expenditure Plan.  By no later than ten (10) days after the end of each
month, the Company shall deliver to RJC a comparison of the Capital Expenditure
Plan and the actual expenditures of the Company for such month, together with an
explanation of any material variances.  The Company may, with the prior written
consent of RJC (such consent not to be unreasonably withheld), update the
Capital Expenditure Plan in order to facilitate necessary and desired changes
due to factors such as timing of permits, availability of rigs, leaseholder
issues, land preparation, non-operated project AFE’s received, and other events
or occurrences related to the Assigned Properties.
 
 
-31-

--------------------------------------------------------------------------------

 
(b)           Expenditures set forth in the Capital Expenditure Plan shall be
funded as follows:
 
(i)           For projects within the Conveyed Properties:
 
(1)          first, from the net proceeds received by the Company from the
transfer, sale, assignment or farm-out of the Mississippian Properties, if any;
and
 
(2)          second, from the Company Contribution and the proceeds of a
Subsequent Funding made by RJC as provided in Section 3.7(b).
 
(ii)           For projects outside the Conveyed Properties from the working
capital of the Company.
 
Section 3.30                       Post-Closing Covenants.
 
The Company shall deliver or caused to be delivered to the Agent each document
enumerated below, in form and substance satisfactory to the Agent, by the
earlier of (i) the date specified below opposite such document and (ii) the date
on which the Company or its applicable Subsidiary receives the comparable
document with respect to its interest in the affected Oil and Gas Properties,
provided that, the Agent may, in its reasonable discretion, agree to extend the
date on which any such document is required to be delivered:
 
Document
 
Date of Delivery
(a)   appropriate documents to be signed by RJ Resources pursuant to which RJ
Resources shall become a party to all joint operating agreements related to the
Oil and Gas Properties subject to the Continental Interest Conveyance Agreement
Not later than April 4, 2014
   
(b)   consent of the Colorado State Land Board with respect to the transfer to
Red Hawk Petroleum, LLC (“Red Hawk”) and RJ Resources of the Oil and Gas
Properties subject to the Continental Interest Conveyance Agreement with respect
to which the State of Colorado is the lessor
Not later than July 7, 2014
   
(c)   consent of the Board of the County Commissioners of the County of Weld
with respect to the transfer to Red Hawk and RJ Resources of the Oil and Gas
Properties subject to the Continental Interest Conveyance Agreement with respect
to which the Weld County is the lessor
Not later than July 7, 2014
   
(d)   consent of the Marguerite Freeman Revocable Trust with respect to the
transfer to Red Hawk and RJ Resources of the Oil and Gas Properties subject to
the Continental Interest Conveyance Agreement with respect to which the
Marguerite Freeman Revocable Trust is the lessor
Not later than May 4, 2014

 
 
-32-

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CONDITIONS
 
Section 4.1                       Conditions Precedent to the Obligation of the
Company to Close and to Sell the Notes at the Closing.
 
The obligation hereunder of the Company to close and issue and sell the Notes to
the Investors at the Closing is subject to the satisfaction or waiver, at or
before the Closing of the conditions set forth below.  These conditions are for
the Company’s sole benefit and may be waived by the Company at any time in its
sole discretion.
 
(a)              No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(b)             Delivery of Initial Funding.  The Investors shall have advanced
the Initial Funding as payment for the purchase price of the Notes on the date
of the Closing.
 
(c)             Delivery of Transaction Documents.  The Transaction Documents to
which the Agent and each Investor is a party shall have been duly executed and
delivered by the Agent and such Investor to the Company.
 
(d)            Accuracy of Representations and Warranties.  Each of the
representations and warranties of each Investor in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
the date of the Closing, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date.
 
(e)           No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Agent or any Investor seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
 
-33-

--------------------------------------------------------------------------------

 
Section 4.2                       Conditions Precedent to the Obligation of the
Investors to Close at the Closing.
 
The obligation hereunder of the Investors to consummate the transactions
contemplated by this Agreement, including the obligation hereunder of the
Investors to make the Initial Funding, is subject to the satisfaction or waiver
in the Investors’ sole discretion, on or before the Closing Date, of each of the
conditions set forth below.
 
(a)             Notes and Transaction Documents.  The Company shall have
delivered to each Investor a Note, and the Company and the Subsidiaries shall
have duly executed and delivered the other Transaction Documents to the Agent
and the Investors, and the Agent and the Investors shall have received such
title information as the Agent or any Investor may require, satisfactory to the
Agent and the Investors, setting forth the status of title to the Company’s
interest in any Oil and Gas Properties owned by Company or any Subsidiary which
is subject to the Liens existing or to exist under the terms of the Security
Agreement or the Mortgages.  For the purposes of this Agreement, “Oil and Gas
Properties” means (a) all rights, titles, interests and estates now or hereafter
acquired directly or indirectly through ownership in other entities or otherwise
in and to oil and gas leases, oil, gas and mineral leases, or other liquid or
gaseous hydrocarbon leases, mineral fee interests, overriding royalty and
royalty interests, net profit interests and production payment interests,
including any reserved or residual interests of whatever nature (the
“Hydrocarbon Interests”); (b) any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights (the “Properties”)
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including without limitation all
units created under orders, regulations and rules of any governmental authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of oil, gas,
casing head gas, drip gasoline, natural gasoline, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons and all products refined or separated
therefrom (“Hydrocarbons”) from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property and including any
and all oil wells, gas wells, injection wells, disposal wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.
 
 
-34-

--------------------------------------------------------------------------------

 
(b)              Deposit Account Control Agreement.  The Agent shall have
received Deposit Account Control Agreements for each deposit account of the
Company and the Subsidiaries, including without limitation, deposit accounts
owned by White Hawk, the Operations Account, which shall be in form and
substance satisfactory to the Agent in its sole discretion.  The Company shall
not be required to provide Deposit Account Control Agreements for deposit
accounts of Condor.
 
(c)             Secretary’s Certificate.  The Company, Red Hawk, PED MSL, PEDCO
and White Hawk Petroleum, LLC shall have delivered to the Agent and the
Investors secretary’s certificates, dated as of the Closing, as to (i) the
resolutions approving the transactions contemplated hereby and by the
Transaction Documents, (ii) the respective organizational documents of the
Company, Red Hawk Petroleum, LLC, PED MSL, PEDCO and White Hawk Petroleum, LLC,
each as in effect at the Closing, and (iii) the authority and incumbency of the
officers of the Company, Red Hawk, PED MSL, PEDCO and White Hawk Petroleum, LLC
executing the Transaction Documents and any other documents required to be
executed or delivered in connection therewith.
 
(d)             Good Standing Certificates, etc.  The Agent and the Investors
shall have received certificates of the appropriate governmental agencies with
respect to the existence, qualification and good standing of the Company, Red
Hawk, PED MSL and PEDCO.
 
(e)              Officer’s Certificate.  The Company shall have delivered to the
Agent and the Investors a certificate signed by an executive officer on behalf
of the Company, dated as of the date of the Closing, confirming the accuracy of
the Company’s representations and warranties as of such date and no Default or
Event of Default has occurred or will occur on the Closing Date after giving
effect to the transactions contemplated by the Transaction Documents.
 
(f)             Due Diligence.  The Company shall have permitted the Agent and
each Investor to make such inspections as the Agent or such Investor deems
reasonably appropriate and the Agent or such Investor, as applicable, is
satisfied, in its reasonable discretion, with the results thereof.  Such audits
and inspections by the Agent or such Investor shall not affect any of the
representations and warranties made by the Company in this Agreement and shall
not, under any circumstances constitute a waiver of the Agent’s or such
Investor’s indemnification rights under ARTICLE VI hereof, or otherwise relieve
the Company of any liability thereunder.
 
(g)             Searches.  The Agent and the Investors shall have received UCC,
tax, judgment and litigation searches against the Company and the Subsidiaries
in those offices and jurisdictions as the Agent or any Investor shall reasonably
request which shall show that no financing statement, liens, or assignments or
other filings have been filed or remain in effect against the Company, the
Subsidiaries or any Collateral except for Permitted Encumbrances and financing
statements, assignments or other filings with respect to which the secured party
or existing lender (i) has delivered to the Agent termination statements or
other documentation evidencing the termination of its Liens and security
interests in the Collateral, or (ii) has agreed in writing to release or
terminate its Lien and security interest in the Collateral upon receipt of
proceeds of the Initial Funding on the Closing Date.
 
 
-35-

--------------------------------------------------------------------------------

 
(h)             UCC Financing Statements; Mortgages.  On or prior to the date of
the Closing, the Company and the Subsidiaries shall have filed (or authorized
the filing of) all UCC and similar financing statements and all Mortgages, each
in form and substance satisfactory to the Agent and the Investors, at the
appropriate offices to create a valid and perfected first priority security
interest in the Collateral (as defined in the Security Agreement) and in the Oil
and Gas Properties.
 
(i)             Consents.  Except as set forth on Schedule 2.1(b) hereto, the
Company shall have obtained all consents, approvals, or waivers from all
governmental authorities, third parties and Company security holders necessary
(i) for the execution, delivery and performance of this Agreement and the
Transaction Documents and the transactions contemplated hereby and thereby and
(ii) to not trigger any preemptive rights, rights of first refusal, put or call
rights or obligations, anti-dilution rights or similar rights that any holder of
the Company’s securities may have with respect to the execution, delivery and
performance of this Agreement and each of the Transaction Documents and all
transactions contemplated hereby and thereby, all without material cost or other
adverse consequences to the Company.
 
(j)             Insurance.  The Agent and the Investors shall have received a
certificate of insurance coverage for Company and the Subsidiaries (or other
evidence of insurance coverage acceptable to the Agent and the Investors)
showing that Company and the Subsidiaries are carrying insurance in accordance
with Section 3.23 hereof.
 
(k)             Operating Agreements.  The Agent and the Investors shall have
received copies of the operating agreements for the Oil and Gas Properties which
are part of the Collateral (as defined in the Security Agreement) and, with
respect to each operating agreement, other than any operating agreement for the
Oil and Gas Properties acquired in connection with the Continental Acquisition,
the operator party thereto shall agree to pay to an account with respect to
which the Agent has a perfected security interest and control all amounts due to
the Company or any Subsidiary under such operating agreement.
 
(l)             Environmental Condition.  The Agent and the Investors shall have
received all reports and notices concerning the environmental condition of the
Oil and Gas Properties available to Company and shall be satisfied with the
environmental condition thereof.
 
(m)            Opinion of Counsel.  The Agent and the Investors shall have
received an opinion of counsel to the Company, dated the date of the Closing,
reasonably acceptable to counsel to the Agent and the Investors.
 
 
-36-

--------------------------------------------------------------------------------

 
(n)             Capital Expenditure Plan.  The Company shall deliver to RJC a
Capital Expenditure Plan for the period commencing on February 1, 2014 and
ending on December 31, 2014.
 
(o)             Subordination Agreements.  The Agent and the Investors shall
have received subordination agreements dated as of the Closing Date from the
holders of the Indebtedness set forth on Schedule 2.1(l) hereto, in form and
substance satisfactory to the Agent and the Investors.
 
(p)             MIE Note. The Agent and the Investors shall have received a
subordination agreement and acknowledgment from MIE Holdings Corporation
relating to its outstanding Secured Subordinated Promissory Note owed by the
Company to MIE Holdings Corporation, in form and substance satisfactory to the
Agent and the Investors in their sole discretion.
 
(q)              Continental Acquisition. The conditions to closing the
Continental Acquisition shall have been satisfied, other than the payment of the
purchase price in connection therewith, and the Company shall have deposited
into its operating account an amount equal to $2,700,000, representing the net
cash proceeds received from the sale by White Hawk of approximately 1,331 net
acres in the Eagle Ford located in McMullen County, Texas to Millennial PDP Fund
IV, LP, to be applied to pay a portion of the purchase price of $30,000,000 for
the Continental Acquisition.
 
(r)               Proved PV-10. The Agent and the Investors shall have received,
to its sole satisfaction, verification of the Company’s proved PV-10 (including
a breakdown of PDP, PNP and PUDs) from an Approved Consultant.
 
(s)              Conveyance Agreements.  The Company or a Subsidiary and RJ
RESOURCES shall have entered into, and consummated the transactions contemplated
by, agreements with respect to the sale, assignment and conveyance by the
Company or such Subsidiary to such affiliate of fifty percent (50%) of (i) the
working interest acquired by the Company or such Subsidiary in connection with
the Continental Acquisition (the “Continental Interest Conveyance Agreement”),
(ii) limited liability company interests of PED MSL (the “Mississippian Interest
Conveyance Agreement”) and (iii) the benefits, whether in the form of the shares
of Asia Sixth, the return of the initial subscription price paid by PEDCO or
proceeds received by PEDCO from the exercise of rights, acquired pursuant to
that certain Shares Subscription Agreement dated September 11, 2013 between Asia
Sixth, The Sixth Energy Limited and PEDCO (the “Asia Sixth Interest Conveyance
Agreement”).
 
(t)             Condor Notes.  PEDCO shall have loaned to Condor such funds as
required pursuant to outstanding unpaid cash calls, so that after giving effect
to such loan(s), PEDCO’s loan to Condor represents approximately 20% of the
aggregate amount of loans made by MIEJE and PEDCO to Condor.
 
 
-37-

--------------------------------------------------------------------------------

 
(u)             Condor Operating Agreement.  The Agent and the Investors shall
have received a copy of an executed amendment to the Condor operating agreement
between Condor, PEDCO and MIEJE that permits (i) PEDCO to pledge to the Agent
the Units issued by Condor to PEDCO and (ii) RJC or any Person designated by RJC
to become a Member of Condor if RJC exercised its remedies to foreclose on such
pledge after the occurrence of an Event of Default.
 
Section 4.3                       Conditions Precedent to the Obligation of the
Investors to Make Each Funding.
 
The obligation hereunder of the Investors to make each Funding contemplated by
this Agreement is subject to the satisfaction or waiver in the Investors’ sole
discretion, at or before such Funding, of each of the conditions set forth
below.
 
(a)             Accuracy of Representations and Warranties.  Each of the
representations and warranties of the Company and the Subsidiaries in this
Agreement and the other Transaction Documents shall be true and correct in all
material respects as of the date of the Closing, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(b)             Event of Default.  No Default or Event of Default shall have
occurred and be continuing.
 
(c)             Performance.  The Company and each Subsidiary shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement and the other Transaction
Documents to be performed, satisfied or complied with by the Company and each
Subsidiary at or prior to the date of the Closing.
 
(d)             No Suspension, Etc.  At any time prior to any Funding, a banking
moratorium shall have not been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of the Investors, makes it
impracticable or inadvisable to make such Funding.
 
(e)             No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
 
(f)             No Proceedings or Litigation.  No action, suit or proceeding
before any arbitrator or any governmental authority shall have been commenced,
and no investigation by any governmental authority shall have been threatened,
against the Company or any Subsidiary, or any of the officers, directors or
affiliates of the Company or any Subsidiary seeking to restrain, prevent or
change the transactions contemplated by this Agreement, or seeking damages in
connection with such transactions.
 
(g)             Material Adverse Effect.  No Material Adverse Effect shall have
occurred since September 30, 2013.
 
 
-38-

--------------------------------------------------------------------------------

 
(h)             Payment of the Investors’ Expenses.  The Company shall have paid
the fees and expenses described in Section 8.1 of this Agreement.
 
ARTICLE V
 
CERTIFICATE LEGEND
 
Section 5.1                       Legend.
 
Each certificate representing a Note shall be stamped or otherwise imprinted
with a legend substantially in the following form (in addition to any legend
required by applicable state securities or “blue sky” laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR UNLESS PEDEVCO CORP. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
 
ARTICLE VI
 
INDEMNIFICATION
 
Section 6.1                       General Indemnity.
 
The Company agrees to indemnify and hold harmless the Agent and each Investor
(and their respective directors, officers, members, partners, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Agent or an Investors as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.
 
Section 6.2                       Indemnification Procedure.
 
Any party entitled to indemnification under this ARTICLE VI (an “indemnified
party”) will give written notice to the indemnifying party of any matter giving
rise to a claim for indemnification; provided that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the indemnifying party of its obligations under this ARTICLE VI
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice.  In case any such action, proceeding or claim is brought
against an indemnified party in respect of which indemnification is sought
hereunder, the indemnifying party shall be entitled to participate in and,
unless in the reasonable judgment of the indemnifying party a conflict of
interest between it and the indemnified party exists with respect to such
action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the indemnified party.  In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim.  In any event,
unless and until the indemnifying party elects in writing to assume and does so
assume the defense of any such claim, proceeding or action, the indemnified
party’s costs and expenses arising out of the defense, settlement or compromise
of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim.  The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto.  If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense.  The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written
consent.  Notwithstanding anything in this ARTICLE VI to the contrary, the
indemnifying party shall not, without the indemnified party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the indemnified party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the indemnified party of a release from all
liability in respect of such claim.  The indemnification obligations to defend
the indemnified party required by this ARTICLE VI shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the indemnified party shall refund such moneys if it is ultimately
determined by a court of competent jurisdiction that such party was not entitled
to indemnification.  The indemnity agreements contained herein shall be in
addition to (a) any cause of action or similar rights of the indemnified party
against the indemnifying party or others, and (b) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
 
-39-

--------------------------------------------------------------------------------

 
ARTICLE VII
 
REGARDING AGENT
 
Section 7.1                       Appointment.
 
Each Investor hereby designates BAM Administrative Services LLC to act as the
Agent for such Investor under this Agreement and the Transaction
Documents.  Each Investor hereby irrevocably authorizes the Agent to take such
action on its behalf under the provisions of this Agreement and the Transaction
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto and the Agent shall hold all Collateral, payments of principal and
interest, fees, charges and collections received pursuant to this Agreement, for
the ratable benefit of Investors.  The Agent may perform any of its duties
hereunder by or through its agents or employees.  As to any matters not
expressly provided for by this Agreement the Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Investors, and such instructions shall
be binding; provided, however, that the Agent shall not be required to take any
action which exposes the Agent to liability or which is contrary to this
Agreement or the Transaction Documents or Applicable Law unless the Agent is
furnished with an indemnification reasonably satisfactory to the Agent with
respect thereto.
 
 
-40-

--------------------------------------------------------------------------------

 
Section 7.2                       Nature of Duties.
 
The Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and the Transaction Documents.  Neither the Agent nor
any of its officers, directors, employees or agents shall be (a) liable for any
action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence or willful misconduct, or (b)
responsible in any manner for any recitals, statements, representations or
warranties made by the Company or any Subsidiary (collectively, the “Loan
Parties” and each, individually, a “Loan Party”) or any officer thereof
contained in this Agreement, or in any of the Transaction Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any of
the Transaction Documents or for the value, validity, effectiveness,
genuineness, due execution, enforceability or sufficiency of this Agreement, or
any of the Transaction Documents or for any failure of a Loan Party to perform
its obligations hereunder.  The Agent shall not be under any obligation to any
Investor to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any of the
Transaction Documents, or to inspect the properties, books or records of a Loan
Party.  The duties of the Agent with respect to the Term Loan to Borrower shall
be mechanical and administrative in nature; the Agent shall not have by reason
of this Agreement a fiduciary relationship in respect of any Investor; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of this
Agreement except as expressly set forth herein.
 
Section 7.3                    Lack of Reliance on Agent: Resignation.
 
(a)           Independently and without reliance upon the Agent or any other
Investor, each Investor has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Term Loan
hereunder and the taking or not taking of any action in connection herewith, and
(ii) its own appraisal of the creditworthiness of the Loan Parties.  The Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide any Investor with any credit or other information with respect
thereto, whether coming into its possession before making of any Funding or at
any time or times thereafter except as shall be provided by the Loan Parties
pursuant to the terms hereof.  The Agent shall not be responsible to any
Investor for any recitals, statements, information, representations or
warranties herein or in any agreement, document, certificate or a statement
delivered in connection with or for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
Transaction Document, or of the financial condition of the Loan Parties, or be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Transaction
Documents or the financial condition of the Loan Parties, or the existence of
any Event of Default or any Default.
 
 
-41-

--------------------------------------------------------------------------------

 
(b)           The Agent may resign on sixty (60) days’ written notice to each of
Investors and Borrower and upon such resignation, the Investors will promptly
designate a successor Agent reasonably satisfactory to Borrower (provided that
no such approval by Borrower shall be required (i) in any case where the
successor Agent is one of Investors or (ii) after the occurrence and during the
continuance of any Event of Default).  Any such successor Agent shall succeed to
the rights, powers and duties of the Agent, and shall in particular succeed to
all of the Agent’s right, title and interest in and to all of the Liens in the
Collateral securing the obligations created hereunder or any Transaction
Document, and the term “the Agent” shall mean such successor agent effective
upon its appointment, and the former Agent’s rights, powers and duties as the
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent.  However, notwithstanding the foregoing, if at the time of
the effectiveness of the new Agent’s appointment, any further actions need to be
taken in order to provide for the legally binding and valid transfer of any
Liens in the Collateral from former Agent to new Agent and/or for the perfection
of any Liens in the Collateral as held by new Agent or it is otherwise not then
possible for new Agent to become the holder of a fully valid, enforceable and
perfected Lien as to any of the Collateral, former Agent shall continue to hold
such Liens solely as agent for perfection of such Liens on behalf of new Agent
until such time as new Agent can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that the Agent shall not be required to or have
any liability or responsibility to take any further actions after such date as
such agent for perfection to continue the perfection of any such Liens (other
than to forego from taking any affirmative action to release any such
Liens).  After any the Agent’s resignation as the Agent, the provisions of this
ARTICLE VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under this Agreement (and in the event
resigning Agent continues to hold any Liens pursuant to the provisions of the
immediately preceding sentence, the provisions of this ARTICLE VII shall inure
to its benefit a to any actions taken or omitted to be taken by it in connection
with such Liens).
 
Section 7.4                       Certain Rights of the Agent.
 
If the Agent shall request instructions from the Investors with respect to any
act or action (including failure to act) in connection with this Agreement or
any Transaction Document, the Agent shall be entitled to refrain from such act
or taking such action unless and until the Agent shall have received
instructions from the Investors; and the Agent shall not incur liability to any
Person by reason of so refraining.  Without limiting the foregoing, the
Investors shall not have any right of action whatsoever against the Agent as a
result of its acting or refraining from acting hereunder in accordance with the
instructions of the Investors.
 
Section 7.5                        Reliance.
 
The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, order or other document or telephone
message reasonably believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Transaction Documents and its
duties hereunder, upon advice of counsel selected by it.  The Agent may employ
agents and attorneys-in-fact and shall not be liable for the default or
misconduct of any such agents or attorneys-in-fact selected by the Agent with
reasonable care.
 
 
-42-

--------------------------------------------------------------------------------

 
Section 7.6                          Notice of Default.
 
The Agent shall not be deemed to have knowledge or notice of the occurrence of
any Default or Event of Default hereunder or under the Transaction Documents,
unless the Agent has received notice from an Investor or the Company referring
to this Agreement or the Transaction Documents, describing such Default or Event
of Default and stating that such notice is a “notice of default”.  In the event
that the Agent receives such a notice, the Agent shall give notice thereof to
the Investors.  The Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Investors; provided
that, unless and until the Agent shall have received such directions, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Investors.
 
Section 7.7                          Indemnification.
 
To the extent the Agent is not reimbursed and indemnified by a Loan Party, each
Investor will reimburse and indemnify the Agent (based on the outstanding
principal amount of the Fundings due to such Investor and the aggregate
outstanding principal amount of the Fundings due to all the Investors), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in performing its duties hereunder, or in any way relating to or arising
out of this Agreement or any Transaction Document; provided that, Investors
shall not be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross (not mere) negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final non-appealable
judgment).
 
Section 7.8                          The Company’s Undertaking to Agent.
 
Without prejudice to their respective obligations to Investors under the other
provisions of this Agreement, the Company hereby undertakes with the Agent to
pay to the Agent from time to time on demand all amounts from time to time due
and payable by it for the account of the Agent or the Investors or any of them
pursuant to this Agreement to the extent not already paid.  Any payment made
pursuant to any such demand shall pro tanto satisfy the Company’s obligations to
make payments for the account of the Investors or the relevant one or more of
them pursuant to this Agreement.
 
Section 7.9                            No Reliance on the Agent’s Obligor
Identification Program.
 
Each Investor acknowledges and agrees that neither such Investor, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Investor’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
PATRIOT Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Loan Parties, their
Affiliates or their agents, this Agreement, the Transaction Documents or the
transactions hereunder or contemplated hereby:  (a) any identity verification
procedures, (b) any record-keeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other laws.
 
 
-43-

--------------------------------------------------------------------------------

 
Section 7.10                           Other Agreements.
 
Each of Investors agrees that it shall not, without the express consent of the
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of the Agent, set off against the amount outstanding under this
Agreement and the Transaction Documents, any amounts owing by such Investor to a
Loan Party or any deposit accounts of a Loan Party now or hereafter maintained
with such Investor.  Anything in this Agreement to the contrary notwithstanding,
each of Investors further agrees that it shall not, unless specifically
requested to do so by the Agent, take any action to protect or enforce its
rights arising out of this Agreement or the Transaction Documents, it being the
intent of Investors that any such action to protect or enforce rights under this
Agreement and the Transaction Documents shall be taken in concert and at the
direction or with the consent of the Agent or Investors.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.1                            Fees and Expenses.
 
The Company shall pay the costs, fees and expenses of the Agent and the
Investors incurred in connection with the transactions contemplated by the
Transaction Documents, including reasonable diligence and legal fees and
expenses and the costs, fees and expenses associated with title information,
recordation or perfection of the Collateral (as defined in the Security
Agreement) up to a maximum of $200,000.  The Agent and the Investor confirms and
acknowledges that prior to the date of this Agreement the Company has paid
$50,000 to be applied to such legal fees and expenses.  In addition, the Company
shall pay all reasonable fees and expenses incurred by the Agent and the
Investors in connection with the administration and enforcement of this
Agreement or any of the other Transaction Documents, including, without
limitation, all reasonable attorneys’ fees and expenses.
 
Section 8.2                            Specific Performance; Consent to
Jurisdiction; Venue.
 
(a)           The Company, the Agent and the Investors acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement or the other Transaction Documents were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement or
the other Transaction Documents and to enforce specifically the terms and
provisions hereof or thereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.
 
 
-44-

--------------------------------------------------------------------------------

 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company, the Agent and the
Investors consent to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.  The parties hereby waive all rights to a trial by jury.
 
Section 8.3                            Entire Agreement; Amendment.
 
This Agreement and the Transaction Documents contain the entire understanding
and agreement of the parties with respect to the matters covered hereby and,
except as specifically set forth herein or in the other Transaction Documents,
neither the Company nor the Agent or the Investors make any representation,
warranty, covenant or undertaking with respect to such matters, and they
supersede all prior understandings and agreements with respect to said subject
matter, all of which are merged herein.  No provision of this Agreement may be
waived or amended other than by a written instrument signed by the Company, the
Agent and the Investors.  Any amendment or waiver effected in accordance with
this Section 8.3 shall be binding upon the Investors (and their respective
successors and assigns) and the Company.
 
Section 8.4                             Notices.
 
Any notice, demand, request, waiver or other communication required or permitted
to be given hereunder shall be in writing and shall be effective (a) upon hand
delivery by telecopy or facsimile at the address or number designated below (if
delivered on a Business Day during normal business hours where such notice is to
be received), or the first Business Day following such delivery (if delivered
other than on a Business Day during normal business hours where such notice is
to be received) or (b) on the second Business Day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:
 
 
-45-

--------------------------------------------------------------------------------

 
 
If to the Company:
PEDEVCO CORP.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California  94506
Tel:  (855) 733-3826
Fax:  (925) 403-0703
Attention:  General Counsel and Chief Financial Officer
   
with copies to:
The Loev Law Firm, PC
6300 West Loop South; Suite 280
Bellaire, Texas 77401
Tel:  (713) 524-4110
Fax:  (713) 524-4122
Attention:  David M. Loev
   
If to the Agent:
BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
   
with copies to:
RJ Credit LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
   
and:
Blank Rome LLP
405 Lexington Avenue
New York, New York  10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.
   
If to an Investor:
To the address set forth on the signatures page to this Agreement
   

Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other party hereto.
 
Section 8.5                                           Waivers.
 
No waiver by either party of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 8.6                                           Headings.
 
The article, section and subsection headings in this Agreement are for
convenience only and shall not constitute a part of this Agreement for any other
purpose and shall not be deemed to limit or affect any of the provisions hereof.
 
 
-46-

--------------------------------------------------------------------------------

 
Section 8.7                                           Successors and Assigns.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and assigns.  After the Closing, the assignment by a party to
this Agreement of any rights hereunder shall not affect the obligations of such
party under this Agreement.  Any Investor may assign the Note issued to such
Investor and its rights under this Agreement and the other Transaction Documents
and any other rights hereto and thereto without the consent of the Company,
provided such assignment is not required to be registered under the Securities
Act or under applicable state securities laws and such Investor provides the
Company prompt written notice of such assignment, provided that the failure to
provide such notice shall not affect such assignment.  Neither the Company nor
any Subsidiary may assign its rights and obligations under any Transaction
Document without the prior written consent of the Agent and the Investors, which
consent may be withheld by the Agent and the Investors in their sole discretion.
 
Section 8.8                                           No Third Party
Beneficiaries.
 
This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.
 
Section 8.9                                           Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to any of the
conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
 
Section 8.10                                           Survival.
 
The representations, and warranties of the Company, the Agent and the Investors
shall survive the execution and delivery hereof and the Closing; the agreements
and covenants set forth in ARTICLE I, ARTICLE III, ARTICLE V, ARTICLE VI and
ARTICLE VII of this Agreement shall survive the execution and delivery hereof
and Closing hereunder.
 
Section 8.11                                           Publicity.
 
The Company agrees that it will not disclose, and will not include in any public
announcement, the names of the Agent or any Investor without the consent of the
Agent or such Investor, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation and then only to the extent of such requirement, provided
that the Agent and the Investors acknowledge that the Company is required to
file a Form 8-K following the Closing and that the Form 8-K rules require the
disclosure of the names of the Agent and the Investors in such Form 8-K.
 
 
-47-

--------------------------------------------------------------------------------

 
Section 8.12                                           Counterparts.
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and shall become effective
when counterparts have been signed by each party and delivered to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.
 
Section 8.13                                           Severability.
 
The provisions of this Agreement are severable and, in the event that any court
of competent jurisdiction shall determine that any one or more of the provisions
or part of the provisions contained in this Agreement shall, for any reason, be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and this Agreement shall be reformed and construed
as if such invalid or illegal or unenforceable provision, or part of such
provision, had never been contained herein, so that such provisions would be
valid, legal and enforceable to the maximum extent possible.
 
Section 8.14                                           Further Assurances.
 
From and after the date of this Agreement, upon the request of the Agent or any
Investor, the Company shall execute and deliver such instruments, documents and
other writings as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement and the
other Transaction Documents.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
 
-48-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 

     
PEDEVCO CORP.
         
By:
 /s/ Frank C. Ingriselli    
Name: Frank C. Ingriselli
   
Title: President and CEO

 
 
 

 
 
S-1

--------------------------------------------------------------------------------

 
 
 

     
BAM ADMINISTRATIVE SERVICES LLC
         
By:
/s/ David Levy    
Name: David Levy
   
Title:



 
 
 
 
 
S-2

--------------------------------------------------------------------------------

 

 

     
BRE BCLIC PRIMARY
 
Wilmington Trust, National Association, not in its individual capacity, but
solely as Trustee
                 
By:
/s/ David B. Young    
Name: David B. Young
   
Title: Vice President
     
Term Commitment:  $11,800,000
     
Address for Notices:
     
BRe BCLIC Primary
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
     
With copies to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.

 
 
 
S-3

--------------------------------------------------------------------------------

 
 
 

 
BRE BCLIC SUB
 
Wilmington Trust, National Association, not in its individual capacity, but
solely as Trustee
                 
By:
/s/ David B. Young    
Name: David B. Young
   
Title: Vice President
     
Term Commitment:  $423,530
     
Address for Notices:
     
BRe BCLIC Sub
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
     
With copies to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.

 
 
 
S-4

--------------------------------------------------------------------------------

 

 

     
BRE WNIC 2013 LTC PRIMARY
                     
By:
/s/ David B. Young    
Name: David B. Young
   
Title: Vice President
     
Term Commitment:  $17,522,941
     
Address for Notices:
     
BRe WNIC 2013 LTC Primary
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
     
With copies to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.

 
 
 
S-5

--------------------------------------------------------------------------------

 
 
 

 
BRE WNIC 2013 LTC SUB
                     
By:
/s/ David B. Young     
Name: David B. Young
   
Title: Vice President
     
Term Commitment:  $803,529
     
Address for Notices:
     
BRe WNIC 2013 LTC Sub Trust
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
     
With copies to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.



 
 
S-6

--------------------------------------------------------------------------------

 

 

     
RJ CREDIT LLC
         
By:
/s/ David Steinberg    
David Steinberg
   
Authorized Signatory
     
Term Commitment:  $3,950,000
     
Address for Notices:
     
RJ Credit LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
     
With copies to:
     
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.

 
 


 
S-7

--------------------------------------------------------------------------------

 
EXHIBIT 1.1A


 


 
THE SECURITY REPRESENTED BY THIS SENIOR SECURED PROMISSORY NOTE (THIS
“SECURITY”) HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR UNLESS PEDEVCO CORP. SHALL HAVE
RECEIVED  AN  OPINION  OF  COUNSEL  THAT  REGISTRATION  OF  THIS SECURITY UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.
 
SENIOR SECURED PROMISSORY NOTE
 
Dated:  March 7, 2014
$

 
 
For value received, PEDEVCO CORP., a corporation organized under the laws of the
State of Texas (the “Maker”), hereby promises to pay to the order of [ ](together
with its successors, representatives, and assigns, the “Holder”), in accordance
with the terms hereinafter provided, the aggregate unpaid principal amount of
each Funding from time to time made by the Holder to the Maker under the Note
Purchase Agreement dated as of March 7, 2014 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Purchase Agreement”),
by and among the Maker, the Holder, the other investors party thereto (the
Holder and such other investors, collectively, the “Investors” and each,
individually, an “Investor”) and BAM Administrative Services LLC, as agent for
the Investors (the “Agent”), together with interest on such principal amount and
all other obligations outstanding hereunder.


All payments under or pursuant to this Senior Secured Promissory Note (this
“Note”) shall be made in United States Dollars in immediately available funds to
the Holder at the address of the Holder first set forth above or at such other
place as the Holder may designate from time to time in writing to the Maker or
by wire transfer of funds to such account as the Holder may designate from time
to time in writing to the Maker.  The outstanding principal balance of this Note
shall be due and payable on the earlier of (i) March 7, 2017 and (ii) the date
all obligations and indebtedness hereunder are accelerated in accordance with
Section 2.2 (the “Maturity Date”).


Notwithstanding  any
provision  contained  in  the  Purchase  Agreement,  this  Note,  the Senior
Secured Promissory Notes issued by the Maker to the other Investors pursuant to
the Purchase  Agreement  (collectively  with  this  Note,  the  “Investors’
 Notes”)  or  any  other Transaction Document to the contrary, all payments made
by the Maker or any other Person to the Agent or the Investors under this Note,
the other Investors’ Notes, the Purchase Agreement or the other Transaction
Documents shall be paid and applied as follows:


 
FIRST, if any Event of Default (as defined in Section 2.1) or “Event of Default”
as defined in any other Investors’ Notes shall have occurred, to the Agent, to
be applied to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Investors under the Purchase Agreement, the
Investors’ Notes and the other Transaction Documents;

 
 
 

--------------------------------------------------------------------------------

 
 
SECOND, to the Holder and the other Investors (other than RJ Credit LLC ("RJC"),
to be applied to the payment of all accrued interest on account of the
Investors’ Notes (other than the Investors’ Note payable to the order of RJ
Credit LLC (the “RJC Note”)), and each of the Holder and such other Investors
shall receive an amount equal to its pro rata share (based on the proportion
that such interest payable to the Holder or such other Investor bears to the
aggregate amount of interest payable to the Holder and such other Investors);


THIRD, if no Event of Default or “Event of Default” as defined in any other
Investors’ Notes exists, to RJC, to be applied to the payment of all accrued
interest on account of the RJC Note;


FOURTH, to the Holder and the other Investors (other than RJC), to be applied to
the payment of the outstanding principal amount of the Investors’ Notes (other
than the RJC Note) until such principal amount has been paid in full, and each
of the Holder and such other Investors shall receive an amount equal to its pro
rata share (based on the proportion that the then outstanding principal amount
of the Investors’ Notes held by the Holder or such other Investor bears to the
aggregate then outstanding principal amount of such Investors’ Notes);


FIFTH, after the principal amount of the Investors’ Notes (other than the RJC
Note) have been paid in full, to RJC, to be applied to the payment of all
accrued interest on account of the RJC Note not paid to RJC pursuant to clause
THIRD above;


SIXTH, after the principal amount of the Investors’ Notes (other than the RJC
Note) have been paid in full, to RJC, to be applied to the payment of the
outstanding principal amount of the RJC Note;


SEVENTH, to the Agent and the Investors, to be applied to all other obligations
which
have  become  due  and  payable  under  the  Purchase  Agreement  or  the  other  Transaction
Documents or otherwise and not repaid pursuant to clauses “FIRST” through
“SIXTH” above; and


EIGHTH, the surplus, if any, to whoever may be lawfully entitled to receive such
surplus.


ARTICLE I
TERMS OF NOTE
 


 
Section 1.1      Purchase Agreement.  This Note has been executed and delivered
pursuant to the Purchase Agreement.  Fundings made by the Holder shall be
evidenced by one or more accounts or records maintained by the Holder in the
ordinary course of business. The Holder may also attach schedules to this Note
and endorse thereon the date and amount of the Fundings and payments with
respect thereto.


Section 1.2      Interest.  Interest on the outstanding principal amount of this
Note shall accrue, in arrears, at a rate of fifteen percent (15%) per annum and
shall be payable on the first Business Day of each month, commencing on April 1,
2014 and on the Maturity Date. Furthermore, upon the occurrence and during the
continuance of an Event of Default (as defined below), the Maker will pay
additional default rate interest to the Holder, payable on demand, at a rate
equal to the lesser of two and one-half percent (2½%) per month (prorated for
partial months) and the maximum applicable legal rate per annum, computed on the
basis of a 360-day year of twelve (12) thirty-day months on the outstanding
principal balance of this Note and on all other amounts due under this Note.


 
 

--------------------------------------------------------------------------------

 
Section 1.3      Payment  of  Principal;
 Prepayment.  The  outstanding  principal balance plus all outstanding interest
and all other amounts due and owing hereunder shall be paid in full on the
Maturity Date.  Any amount of principal repaid hereunder may not be reborrowed.
The Maker may prepay all or any portion of the principal amount of this Note,
without premium
or  penalty,  in  an  amount  equal  to  the  sum  of  (a)  100%  of  the  amount  of  such  principal
prepayment and (b) all outstanding interest and all other amounts due and owing
hereunder, upon not less than three (3) Business Days prior written notice to
the Holder.   This Note is further subject to mandatory prepayment at the option
of the Holder as set forth in ARTICLE III.


Section 1.4      Security Documents.  The obligations of the Maker hereunder are
secured by a continuing security interest in (a) substantially all of the assets
of the Maker pursuant to the terms of the Security Agreement, the Mortgages and
other collateral documents and (b) the Maker’s equity interests in its
Subsidiaries pursuant to the terms of the Security Agreement.


Section 1.5      Payment on Non-Business Days.   Whenever any payment to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment shall be due on the next succeeding Business Day
and such next succeeding day shall be included in the calculation of the amount
of accrued interest payable on such date.

 
Section 1.6      Transfer.  This Note may be transferred or sold, and may also
be pledged, hypothecated or otherwise granted as security, by the Holder;
provided, however, that any transfer or sale of this Note must be in compliance
with any applicable securities laws.


Section 1.7      Replacement.    Upon  receipt  of  a  duly
executed,  notarized  and unsecured written statement from the Holder with
respect to the loss, theft or destruction of this Note (or any replacement
hereof) and a standard indemnity, or, in the case of a mutilation of this Note,
upon surrender and cancellation of such Note, the Maker shall issue a new Note,
of like tenor and amount, in lieu of such lost, stolen, destroyed or mutilated
Note.
 


 
Section 1.8      Use of Proceeds.  The Maker shall use the proceeds of this Note
as set forth in the Purchase Agreement.


ARTICLE II
EVENTS OF DEFAULT; REMEDIES
 


 
Section 2.1     Events of Default.  The occurrence of any of the following
events shall be an “Event of Default” under this Note:
 


 
(a)       any failure to make any payment of (i) the principal amount under this
Note as and when the same shall be due and payable (whether on the Maturity Date
or by acceleration or otherwise), or (ii) interest or any other monetary
obligation under this Note by the third Business Day after the same shall be due
and payable (whether on the Maturity Date or by acceleration or otherwise); or
 
 
 

--------------------------------------------------------------------------------

 
(b)       the Maker or any Subsidiary shall fail to observe, perform or comply
with
any  condition,  covenant,  undertaking  or  agreement  contained  in  this  Note  or  any  other
Transaction Document; or


(c)       Liens, levies, attachments, executions or assessments (or any of them)
are issued with respect to, attaches to or filed or recorded with respect to or
otherwise imposed upon all or any part of the Collateral or the assets of the
Maker or any Subsidiary (other than with respect to Collateral, Permitted
Encumbrances) and such Lien, levy or assessment is not stayed, vacated, paid or
discharged within ten (10) days; or


(d)       any representation  or warranty made by the Maker or any Subsidiary
herein or in any other Transaction Document shall prove to have been false or
incorrect or breached on the date as of which made or deemed made; or


(e)       the Maker or any Subsidiary shall (i) fail to make any payment when
due under the terms of any Indebtedness for borrowed money to be paid by such
Person and such failure shall continue beyond any period of grace provided with
respect thereto or (ii) default in the observance or performance of any other
agreement, term or condition contained in any agreement (related to Indebtedness
or otherwise), and the effect of such failure or default as set forth in clause
(i) or (ii), is to cause, or permit the holder or holders thereof, or any
counterparty to an agreement relating to Indebtedness, to cause Indebtedness, or
amounts due thereunder, in an aggregate amount of $250,000 or more to become due
prior to its stated date of maturity or the date such amount would otherwise
have been due notwithstanding such default; provided that any failure or default
as set forth in clause (i) or (ii) with respect to (1) those certain Secured
Promissory Notes dated March 22, 2013, as amended by those certain Amendments to
Secured Promissory Note dated December 16, 2013; and (2) the Amended and
Restated Secured Subordinated Promissory Note dated March 25, 2013, as amended
by a First Amendment to Amended and Restated Secured Subordinated Promissory
Note dated July 9, 2013 in favor of MIE Jurassic Energy Corporation, which are
subject to Subordination and Intercreditor Agreements with BAM Administrative
Services LLC shall not be an Event of Default under this Section 2.1(e) unless
the Maker, any Subsidiary or any holder of the notes described in clause (1) or
(2) acts or fails to act in contravention of the Subordination and Intercreditor
Agreement to which such holders are a party; or


(f)         the  Maker  or  any  Subsidiary  shall  (i)  apply  for  or  consent  to  the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or
assets, (ii) make a general assignment for the benefit of its creditors, (iii)
commence a voluntary case under the United States Bankruptcy Code (as now or
hereafter in effect) or under the comparable laws of any jurisdiction (foreign
or domestic), (iv) file a petition seeking to take advantage of any bankruptcy,
insolvency, moratorium, reorganization or other similar law affecting the
enforcement of creditors’ rights generally, (v) acquiesce in writing to any
petition filed against it in an involuntary case under United States Bankruptcy
Code (as now or hereafter in effect) or under the comparable laws of any
jurisdiction (foreign or domestic), (vi) issue a notice of bankruptcy or winding
down of its operations or issue a press release regarding same, or (vii) take
any action under the laws of any jurisdiction (foreign or domestic) analogous to
any of the foregoing; or


 
 

--------------------------------------------------------------------------------

 
 
(g)       a proceeding or case shall be commenced in respect of the Maker or any
Subsidiary in any court of competent jurisdiction, seeking (i) the liquidation,
reorganization, moratorium, dissolution, winding up, or composition or
readjustment of its debts, (ii) the
appointment  of  a  trustee,  receiver,  custodian,  liquidator  or  the  like  of  the  Maker  or  any
Subsidiary or of all or any substantial part of the Maker or any Subsidiary, or
any of the Maker’s or a Subsidiary’s assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of sixty (60) days or any order for relief
shall be entered in an involuntary case under United States Bankruptcy Code (as
now or hereafter in effect) or under the comparable laws of any jurisdiction
(foreign or domestic) against the Maker or any Subsidiary or action under the
laws of any jurisdiction (foreign or domestic) analogous to any of the foregoing
shall be taken with respect to the Maker or any Subsidiary and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days; or


(h)       a judgment or judgments in the aggregate amount exceeding $250,000
is/are entered against the Maker or any Subsidiary and not dismissed or
discharged within thirty (30) days following the entry thereof; or


(i)        any of the Transaction Documents for any reason ceases to be in full
force and effect (except pursuant to the express terms thereof or due solely to
any act or omission by the Holder) or is declared to be null and void, or the
Maker, any Subsidiary or any other Person (other than the Holder) denies that it
has any further liability under any Transaction Documents to which it is a
party, or gives notice to such effect; or


(j)        the Maker or any Subsidiary shall cease to actively conduct its
business operations for a period of five (5) consecutive Business Days except in
connection with any Authorized Transaction; or


(k)           any  material  portion  of  the  properties  or  assets  of  the  Maker  or  any
Subsidiary is seized by any governmental authority; or


(l)        the Holder does not have or ceases to have a valid and perfected
first priority security interest in the Collateral (subject only to Permitted
Encumbrances), other than as a result of the actions or inactions of the Secured
Party; or


(m)      the loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by the Maker or any Subsidiary, if such
license or permit is not obtained or reinstated within thirty (30) days, unless
such loss, suspension, revocation or failure to renew could not reasonably be
expected to have a Material Adverse Effect; or


(n)       there is filed against the Maker or any Subsidiary or any of its
officers, members or  managers any civil or criminal action, suit or proceeding
under any federal or state racketeering statute (including, without limitation,
the Racketeer Influenced and Corrupt Organization Act of 1970), or any civil or
criminal action, suit or proceeding under any other applicable law is filed by
any governmental entity, that could result in the confiscation or forfeiture of
any material portion of the Collateral or other assets of such Person, and such
action, suit or proceeding is not dismissed within one hundred twenty (120)
days; or


 
 

--------------------------------------------------------------------------------

 
 
(o)       the   Maker   or   any  Subsidiary  shall   default   in   the   observance   or
performance of any agreement, term or condition contained in (i) the Continental
Interest Conveyance Agreement, (ii) the Mississippian Interest Conveyance
Agreement or (iii) the Asia Sixth Interest Conveyance Agreement.


Section 2.2      Remedies Upon An Event of Default.  If an Event of Default
shall have occurred and shall be continuing, the Holder may at any time at its
option (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, and all fees and expenses, due and payable,
and thereupon, the same shall be accelerated and so due and payable, without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Maker; provided, however, that
upon the occurrence of an Event of Default described in Section 2.1(f) or
Section 2.1(g), the outstanding principal balance and accrued interest
hereunder, and all fees and expenses, shall be immediately and automatically due
and payable, and/or (b) exercise or otherwise enforce, or direct the Agent to
exercise or otherwise enforce, any one or more of the Holder’s or the Agent’s,
as applicable, rights, powers, privileges, remedies and interests under this
Note, the Purchase Agreement, the Security Agreement, the Mortgages or other
Transaction Documents or applicable law.   No course of delay on the part of the
Holder shall operate as a waiver thereof or otherwise prejudice the right of the
Holder.   No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.  Upon the occurrence and during the continuance of an Event of
Default, all amounts payable under this Note shall bear interest at the default
rate set forth in Section 1.2.




ARTICLE III
PREPAYMENT
 


 
Section 3.1      Prepayment Upon Major Transaction.
 


 
(a)       Prepayment Option.  In addition to all other rights of the Holder
contained herein, simultaneous with the occurrence of any Major Transaction (as
defined below), the Holder shall have the right, at the Holder’s option, to
require the Maker to prepay this Note in cash at a price equal to the sum of (i)
one hundred percent (100%) of the aggregate principal amount  of this Note
plus  all  accrued  and  unpaid  interest  (if any),  plus (ii)
all  fees,  costs, expenses, liquidated damages or other amounts (if any) owing
in respect of this Note and the other Transaction Documents (the “Major
Transaction Prepayment Price"); provided that the Holder shall not be permitted
to exercise such right unless each other Investor (other than RJC) also
exercises such right.


(b)       Major  Transaction.    A  “Major  Transaction”  shall  be  deemed  to  have
occurred at such time as any of the following events:
 
(i)        the consolidation,  merger or other business  combination  of the
Maker or any Subsidiary with or into another Person (other than (1) pursuant to
a migratory merger effected solely for the purpose of changing the jurisdiction
of incorporation of the Maker or such Subsidiary, (2) a consolidation, merger or
other business combination in which holders of the Maker’s or such Subsidiary’s,
as applicable, voting power immediately prior to the transaction continue after
the transaction to hold, directly or indirectly, the voting power of the
surviving entity or entities necessary to elect a majority of the members of the
board of directors (or their equivalent if other than a corporation) of such
entity or entities, (3) a consolidation, merger or other business combination of
a Subsidiary with another Subsidiary or the Maker or (4) in connection with an
Authorized Transaction);


 
 

--------------------------------------------------------------------------------

 
(ii)       the sale or transfer of more than fifty percent (50%) of the Maker’s
assets or any Subsidiary’s assets (based on the fair market value as determined
in good faith by the Board of Directors of the Maker or such Subsidiary, as
applicable) other than (1) inventory in the ordinary course of business in one
or a related series of transactions or (2) in connection with an Authorized
Transaction;


(iii)     closing of a purchase, tender or exchange offer made by the Maker or
an Affiliate of the Maker to the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock in which more than fifty percent (50%) of the
outstanding shares of Common Stock were tendered and accepted; or


(iv)      either Frank Ingriselli or Michael Peterson (the “Officers”) cease to
be involved in the management of the Maker or any Subsidiary or either resign or
are removed as executive officers of the Maker or any Subsidiary, provided that
it shall not be a Major Transaction under this Section 3.1(b)(iv) if an Officer
ceases to be involved in the management of the Maker or any Subsidiary or either
resign or are removed as an executive officer of the Maker or any Subsidiary as
a result of (1) the death or Disability of such Officer; (2) the removal of such
Officer by the Maker’s or such Subsidiary’s Board of Directors; or (3) the
resignation or leave of absence of such Officer due to a “church calling”, e.g.,
the appointment to a position in their respective church organizations or an
assignment from such church organzations, which prohibits such Officer from
continuing to provide services to the Maker or such Subsidiary on a full-time
basis, in each case if such Officer is replaced not later than sixty (60)
Business Days after the applicable event described in clause (1),(2) or (3) by
an individual acceptable to the Holder, such acceptance not to be unreasonably
withheld or delayed.  For purposes of this Note, “Disability” shall apply only
if the Maker has received a written notice from a physician selected by the
Maker that the Officer has a “disability,” as defined in Section 22(e)(3) of the
Internal Revenue Code, as amended.


(c)       Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than fifteen (15) days nor later than ten (10) days prior to the
consummation of a Major Transaction, but not prior to the public announcement of
such Major Transaction, the Maker shall deliver written notice thereof via
facsimile and overnight courier (“Notice of Major Transaction”) to the
Holder.  At any time after receipt of a Notice of Major Transaction (or, in the
event a Notice of Major Transaction is not delivered at least ten (10) days
prior to a Major Transaction, at any time within ten (10) days prior to a Major
Transaction), the Holder of this Note may require the Maker to prepay, effective
immediately prior to the consummation of such Major Transaction, this Note by
delivering written notice thereof via facsimile and overnight courier (“Notice
of Prepayment at Option of the Holder Upon Major Transaction”) to the Maker,
which Notice of Prepayment at Option of Holder Upon Major Transaction shall
indicate the applicable Major Transaction Prepayment Price, as calculated
pursuant to Section 3.1(a) above provided that the Holder shall not be permitted
to deliver a Notice of Prepayment at Option of Holder Upon Major Transaction
unless each other Investor (other than RJC) also delivers a Notice of Prepayment
at Option of Holder Upon Major Transaction.


 
 

--------------------------------------------------------------------------------

 
(d)       Payment of Prepayment Price.  Upon the Maker’s receipt of a Notice(s)
of Prepayment at Option of Holder Upon Major Transaction from the Holder of this
Note, the Maker shall immediately notify the Holder of this Note by facsimile of
the Maker’s receipt of such Notice(s) of Prepayment at Option of Holder Upon
Major Transaction and the Maker shall deliver the Major Transaction Prepayment
Price immediately prior to or contemporaneous with
the  consummation  of  the  Major  Transaction.    If  the  Maker  shall  fail  to  prepay  this  Note
submitted for prepayment (other than pursuant to a dispute as to the arithmetic
calculation of the Major Transaction Prepayment Price) immediately prior to or
contemporaneous with the consummation of the Major Transaction, in addition to
any remedy the Holder of this Note may have under this Note and the Purchase
Agreement, the Major Transaction Prepayment Price payable in respect of this
Note not prepaid shall bear interest at the rate of two and one-half percent
(2½%) per month (prorated for partial months) until paid in full.

 
(e)       Authorized Transaction.  An “Authorized Transaction” shall mean one or
more sales, assignments or transfers, in one or more transactions, of the assets
or securities of Pacific Energy Development MSL LLC (“Pacific Energy”), provided
that (i) such transactions are approved by the Board of Directors of the Maker;
(ii) such transactions do not materially negatively affect the Maker’s ability
to timely pay the principal and interest on this Note or otherwise have a
Material Adverse Effect; and (iii) the Agent maintains the security interest
provided by the Security Agreement in the consideration received by the Maker in
connection with such sale, assignment or transfer; and provided, further, that,
in connection with any such sale, assignment or transfer of the assets or
securities, the Holder shall receive 50% of the consideration paid by the
purchaser or purchasers in connection therewith.  In the event and on each
occasion that any proceeds are received by or on behalf of the Maker or any
Affiliate of the
Maker  in  respect  of  any  Authorized  Transaction,  the  Maker  shall,  immediately  after  such
proceeds (after payment of any proceeds due to the Holder hereunder) are
received by the Maker or any such Affiliate, prepay this Note in an aggregate
amount equal to 100% of such proceeds to the extent of the then outstanding
principal and interest thereon.   If the Maker delivers to the Holder a
certificate of the chief financial officer, principal accounting officer,
treasurer or controller of the Maker to the effect that the Maker or any other
Credit Party intends to apply such proceeds (or a portion thereof specified in
such certificate) within 360 days after receipt of such proceeds to acquire Oil
and Gas Properties, fund a portion of the Capital Expenditure Plan or acquire
equipment or other tangible assets to be used in the business of the Maker or
such Credit Party, and certifying that no Default or Event of Default has
occurred and is continuing, then such proceeds specified in such certificate
shall not be required to be immediately applied to the prepayment of this Note
upon receipt thereof, provided that if all or any portion of such proceeds is
not so reinvested within such 360-day period, such unused portion shall be
applied on the last day of such period as a mandatory prepayment to the extent
of the then outstanding principal and interest thereon.   All property purchased
with such proceeds pursuant to this subsection shall be made subject to a Lien
in favor of the Agent.


 
 

--------------------------------------------------------------------------------

 
Section 3.2      Mandatory  Prepayments  from
 Revenues.     On  the  third  (3rd) Business Day of each month, commencing on
April 1, 2014, the Maker shall prepay this Note in an amount equal to the lesser
of (a) the outstanding principal amount of this Note and (b) twenty-five percent
(25%) of the aggregate of all Net Revenues actually received by the Maker and
its Subsidiaries (other than Net Revenues received by Asia Sixth Energy
Resources Limited (“Asia Sixth”), unless and to the extent such Net Revenues are
received by the Maker or any Affiliate of the Maker in the United States, and
with respect to non-wholly owned Subsidiaries, only to the
extent  of  the  Maker’s  interest  therein)  or  for  the  immediately  preceding  calendar  month,
provided that on April 1, 2014 the Maker shall prepay this Note in an amount
equal to twenty- five percent (25%) of the aggregate of all Net Revenues
received by the Maker and its Subsidiaries (other than Net Revenues received by
Asia Sixth, unless and to the extent such Net Revenues are received by the Maker
or any Affiliate of the Maker in the United States, and with respect to
non-wholly owned Subsidiaries, only to the extent of the Maker’s interest
therein) for the period commencing on and including the date of this Note and
ending on and including March 31, 2014.  For purposes of this Section 3.2,
“Net Revenues” shall mean actual revenues received by the Maker and its
Subsidiaries attributable to its working interest in Oil and Gas Properties or
other assets owned thereby (other than revenues received by Asia Sixth, unless
and to the extent such Net Revenues are received by the Maker or any Affiliate
of the Maker in the United States, and with respect to non-wholly owned
Subsidiaries, only to the extent of the Maker’s interest therein), less any
transport or delivery costs and fees, lease operating expenses, applicable
taxes, government fees and surcharges, and other expenses and fees imposed by
any governmental entity with respect to producing such revenues.


ARTICLE IV
MISCELLANEOUS
 


 
Section
4.1      Notices.       Any   notice,   demand,   request,   waiver   or   other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery, telecopy or facsimile at the
address or number designated in the Purchase Agreement (if delivered on a
Business Day during normal business hours where such notice is to be received),
or the first Business Day following such delivery (if delivered other than on a
Business Day during normal business hours where such notice is to be received)
or (b) on the second Business Day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.


Section 4.2      Governing Law.  This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.

 
Section 4.3      Headings.  Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.


Section 4.4      Remedies,  Characterizations,  Other  Obligations,
 Breaches  and Injunctive Relief.  The remedies provided in this Note shall be
cumulative and in addition to all other remedies available under this Note and
the other Transaction Documents, at law or in equity (including, without
limitation, a decree of specific performance and/or other injunctive relief), no
remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit a holder’s
right to pursue actual damages for any failure by the Maker to comply with the
terms of this Note.  Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Maker (or the performance
thereof). The Maker acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate. Therefore the Maker agrees
that, in the event of any such breach or threatened breach, the Holder shall be
entitled, in addition to all other available rights and remedies, at law or in
equity, to seek and obtain such equitable relief, including but not limited to
an injunction restraining any such breach or threatened breach, without the
necessity of showing economic loss and without any bond or other security being
required.


 
 

--------------------------------------------------------------------------------

 
Section 4.5      Enforcement Expenses.   The Maker agrees to pay all costs and
expenses incurred from time to time by the Holder with respect to any
modification, consent or waiver of the provisions of this Note or the
Transaction Documents and any enforcement of this Note and the Transaction
Documents, including, without limitation, reasonable attorneys’ fees and
expenses.
 
Section 4.6       Amendments.


(a)       This Note may not be modified or amended in any manner except in
writing executed by the Maker and the Holder.


(b)       To the extent that amendments to this Note are required in connection
with the filing of a listing application with the NYSE MKT in connection with
the transactions contemplated hereby, the Maker and the Holder shall cooperate
in good faith to reach mutually
acceptable  resolutions  with  regard  to  such  amendments,  without  penalty;  provided  that  the
Holder has, in its sole discretion, determined such amendments to be advisable.


Section 4.7       Compliance with Securities Laws.
 
(a)       The Holder acknowledges that this Note is being acquired solely for
the Holder’s own account and not as a nominee for any other party, and for
investment, and that the Holder shall not offer, sell or otherwise dispose of
this Note except in accordance with applicable law.


(b)       The  Holder  is  an  “accredited  investor”  (as  defined  in  Rule  501  of
Regulation D under the Securities Act), and the Holder has such experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in this Note.  The Holder is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and it is not
a broker-dealer.  The Holder acknowledges that an investment in this Note is
speculative and involves a high degree of risk.


Section 4.8      Consent to Jurisdiction.   Each of the Maker and the Holder (a)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court sitting in the Southern District of New York and the courts of
the State of New York located in New York county for the purposes of any suit,
action or proceeding arising out of or relating to this Note and (b) hereby
waives, and agrees not to assert in any such suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper.  Each of the Maker and the
Holder consents to process being served in any such suit, action or proceeding
by mailing a copy thereof to such party at the address in effect for notices to
it under the Purchase Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing in this
Section 4.8 shall affect or limit any right to serve process in any other manner
permitted by law.


 
 

--------------------------------------------------------------------------------

 
Section 4.9      Binding Effect.   This Note shall be binding upon, inure to the
benefit of and be enforceable by the Maker, the Holder and their respective
successors and permitted assigns.  The Maker shall not delegate, assign or
transfer this Note or any obligations or undertakings contained in this Note.
 
Section 4.10    Failure or Indulgence Not Waiver.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder,
or course of conduct relating hereto, shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.  No waiver by the Holder of any power, right or privilege hereunder
on any one occasion shall not be deemed a waiver of the same power, right or
privilege on any future occasion.


Section 4.11     Maker Waivers; Dispute Resolution.
 
(a)       Except as otherwise specifically provided herein, the Maker and all
others that may become liable for all or any part of the obligations evidenced
by this Note, hereby waive presentment, demand, notice of nonpayment, protest
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Maker liable for the payment of this Note, AND DO HEREBY WAIVE
TRIAL BY JURY.


(b)      THE MAKER ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A
PART IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW,
HEREBY WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT
REMEDY WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.


Section 4.12    Definitions.   Capitalized terms used herein and not defined
shall have the meanings set forth in the Purchase Agreement.  For the purposes
hereof, the following terms shall have the following meanings:


 
 

--------------------------------------------------------------------------------

 
 
“Business Day” (whether or not capitalized) shall mean any day banking
transactions can be conducted in New York City, New York and does not include
any day which is a federal or state holiday in such location.
 
"Common Stock" means shares of common stock, par value $0.001 per share, of the
Maker.
 
“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


 


[Signature appears on following page]


 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed by its
duly authorized officer as of the date first above indicated.
 








 

    PEDEVCO CORP.              
By:____________________________
Name:
Title:

 














































 
 

--------------------------------------------------------------------------------

 
Exhibit 1.1B
 
[pedevcologo.jpg]
 


March 7, 2014
 


Via Electronic Mail (DSteinberg@platinumlp.com and EBeren@platinumlp.com)
 


BAM Administrative Services LLC
1370 Avenue of the Americas, 32nd Floor
New York, New York 10019
Tel:  (212) 260-5050
Fax:  (212) 260-5051
Attention:  David Levy
 


RJ Credit LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
 


Blank Rome LLP
405 Lexington Avenue
New York, New York 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.
 


Re:           Disbursement Instructions
 


Dear Mr. Steinberg:
 
Reference is made to that certain Note Purchase Agreement, dated as of the date
hereof, by and among PEDEVCO Corp., a Texas corporation, (“Company”), BAM
Administrative
Services   LLC,   and   the   investors   (each,   an   “Investor”)   party   thereto   (the   “Purchase
Agreement”).    All capitalized terms not otherwise defined herein shall have
the meanings specified in the Purchase Agreement.
 
Pursuant to Section 1.1(b) of the Purchase Agreement, the Initial Funding amount shall
equal $_______, calculated as (i) $_______, less (ii) the sum of (1) the amount of the
original issue discount of $________ and (2) an underwriting fee in the amount
of
$________.                                                                                                .
 


 
 
 

--------------------------------------------------------------------------------

 


Disbursement Letter
Page 2
 


 
The Company hereby requests and directs each of the Investors to fund their
respective
Pro  Rata  Share  of  the  Initial  Funding  amount  via  wire  to  the  following  parties  using  the
following wire instructions:




Company’s operating
subsidiary, Pacific Energy Development Corp.
Account Name:
Account Number: Bank Name:
Bank Address: ABA Number: Swift Code:
 
Blank Rome LLP
Account Name: Account Number: Bank Name:
Bank Address: ABA Number: Swift Code:
 
Blank Rome LLP
(out of pocket disbursement for searches)
Account Name:
Account Number: Bank Name:
Bank Address: ABA Number: Swift Code:
 
Casimir Capital
Account Name:
Account Number: Bank Name:. Bank Address: ABA Number: Swift Code:
 

 












 

   


Yours very truly,
 
PEDEVCO CORP.
 
By: ___________________
Name:
Title:
               

 






 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.1(b)
 
Required Consents
 
See consents to be obtained post-Closing under Section 3.30.
 


 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(i)
 
Authorized Capital Stock
 
 
 
a.
Authorized capital stock:  (i) 200,000,000 shares of Common Stock; and (ii)
100,000,000 shares of Preferred Stock

 
 
b.
Issued and outstanding capital stock:  29,642,344 shares of Common Stock, which
includes (i) 2,990,000 shares of Common Stock issuable on or about March 7, 2014
by the Company in connection with the Company’s closing of an underwritten
public offering under an effective shelf registration statement on file with the
Securities and Exchange Commission, and (ii) 448,500 shares of Common Stock
issuable on or about March 7, 2014 upon exercise of the underwriter’s
over-allotment option which was exercised on March 5, 2014.  This figure
includes an aggregate of 3,333,333 shares of Common Stock held by Yao Hang
Finance (Hong Kong) Limited, which the Company plans to rescind on or about
March 7, 2014, which rescission will reduce the number of issued and outstanding
capital stock accordingly.

 


 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(ii)
 
Preemptive or Other Rights
 
 
 
a.
Options to purchase 1,379,730 shares of Common Stock are issued and outstanding.

 
 
b.
Warrants to purchase 2,986,712 shares of Common Stock are issued and
outstanding, which includes warrants exercisable for an aggregate of 999,999
shares of Common Stock held by Yao Hang Finance (Hong Kong) Limited, which the
Company plans to rescind on or about March 7, 2014, and will reduce the number
of warrants outstanding accordingly.

 
 
c.
Upon the Closing, the Company shall issue five-year warrants to purchase
1,000,000 shares of Common Stock of the Company to Casimir Capital LP
(“Casimir”), pursuant to an engagement agreement dated February 14, 2014;
provided, however, in the event the number of shares of common stock and/or
warrants issuable to Casimir would require the Company to obtain shareholder
approval under NYSE MKT rules and regulations (the “Approval Requirement”), then
the warrants shall be structured to the extent possible to enable their issuance
without the Approval Requirement.  The warrants shall be exercisable on a
cashless basis, be transferrable, and have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on the NYSE MKT on
the date immediately prior to the Closing.

 
 
d.
The Company has issued and outstanding fifteen (15) Secured Promissory Notes,
dated March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the
“Bridge Notes”), aggregate principal amount $2,125,000m, and which have a
conversion feature whereby, at the election of the holder thereof, up to all
principal, accrued interest, and payment-in-kind due and outstanding may be
converted into Common Stock of the Company, at a conversion price equal to $2.15
prior to June 1, 2014, and thereafter at an 80% discount to the average of the
prior five trading day closing price per share, subject to a floor of $0.50 per
share (the “Conversion Feature”).  The Company may also amend one (1) additional
Secured Promissory Note, dated March 22, 2013, as amended December 16, 2013,
aggregate principal amount $250,000, in order to include the Conversion Feature,
following the date of Closing.

 
 
e.
The Company is a party to that certain Underwriting Agreement, dated March 4,
2014, with Roth Capital Partners, LLC, as representative of other underwriters
scheduled therein (“Roth”), in connection with the underwritten public offering
of the Company’s Common Stock that is scheduled to close on March 7, 2014, and
pursuant to which, (i) the Company shall issue an aggregate of 2,990,000 shares
of Common Stock in connection with the offering, and (ii) Roth has exercised its
over-allotment option to purchase an aggregate of an additional 448,500 shares
of Common Stock of the Company, all which will be issued on or about March 7,
2014.

 
 
f.
The Company has entered into a letter agreement, dated March 25, 2013, as
amended May 15, 2013, July 11, 2013 and March 7, 2014, pursuant to which the
Company has agreed to issue 190,000 shares of Company Common Stock to South
Texas Reservoir Alliance LLC (“STXRA”) in full satisfaction of all amounts due
thereunder.  The Company’s Board of Directors approved these issuances on March
5, 2014, and these securities will be issued post-Closing.

 
 
g.
The Company has entered into an offer letter for the hire of a new Vice
President, Accounting, dated February 3, 2014, pursuant to which the Company is
obligated to issue an option exercisable for 80,000 shares of Company Common
Stock and 40,000 shares of restricted Common Stock, each subject to vesting over
42 months, with issuance subject to Company Board of Directors’ approval.  The
Company’s Board of Directors approved these issuances on March 5, 2014, and
these securities will be issued post-Closing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(iii)
 
Contracts for Additional Shares
 
 
 
a.
Upon the Closing, the Company shall issue five-year warrants to purchase
1,000,000 shares of Common Stock of the Company to Casimir Capital LP
(“Casimir”), pursuant to an engagement agreement dated February 14, 2014;
provided, however, in the event the number of shares of common stock and/or
warrants issuable to Casimir would require the Company to obtain shareholder
approval under NYSE MKT rules and regulations (the “Approval Requirement”), then
the warrants shall be structured to the extent possible to enable their issuance
without the Approval Requirement.  The warrants shall be exercisable on a
cashless basis, be transferrable, and have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on the NYSE MKT on
the date immediately prior to the Closing.

 
 
b.
The Company is a party to that certain Underwriting Agreement, dated March 4,
2014, with Roth Capital Partners, LLC, as representative of other underwriters
scheduled therein (“Roth”), in connection with the underwritten public offering
of the Company’s Common Stock that is scheduled to close on March 7, 2014, and
pursuant to which, Roth has exercised its over-allotment option to purchase an
aggregate of an additional 448,500 shares of Common Stock of the Company, which
will be issued on or about March 7, 2014.

 
 
c.
The Company has entered into a letter agreement, dated March 25, 2013, as
amended May 15, 2013, July 11, 2013 and March 7, 2014, pursuant to which the
Company has agreed to issue 190,000 shares of Company Common Stock to South
Texas Reservoir Alliance LLC (“STXRA”) as full satisfaction of all amounts due
thereunder.  The Company’s Board of Directors approved these issuances on March
5, 2014, and these securities will be issued post-Closing.

 
 
d.
The Company has entered into an offer letter for the hire of a new Vice
President, Accounting, dated February 3, 2014, pursuant to which the Company is
obligated to issue an option exercisable for 80,000 shares of Company Common
Stock and 40,000 shares of restricted Common Stock, each subject to vesting over
42 months, with issuance subject to Company Board of Directors’ approval.  The
Company’s Board of Directors approved these issuances on March 5, 2014, and
these securities will be issued post-Closing.

 
 
e.
The Company has issued and outstanding fifteen (15) Secured Promissory Notes,
dated March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the
“Bridge Notes”), aggregate principal amount $2,125,000, and which have a
conversion feature whereby, at the election of the holder thereof, up to all
principal, accrued interest, and payment-in-kind due and outstanding may be
converted into Common Stock of the Company, at a conversion price equal to $2.15
prior to June 1, 2014, and thereafter at an 80% discount to the average of the
prior five trading day closing price per share, subject to a floor of $0.50 per
share (the “Conversion Feature”).  The Company may also amend one (1) additional
Secured Promissory Note, dated March 22, 2013, as amended December 16, 2013,
aggregate principal amount $250,000, in order to include the Conversion Feature,
following the date of Closing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(c)(iv)
 
Registration and Anti-Dilution Rights
 
 
 
a.
Options and warrants exercisable for Common Stock of the Company are subject to
adjustment to reflect stock splits, stock dividends, recapitalizations and the
like.

 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(g)
 
Subsidiaries
 
 
Subsidiary
 
Jurisdiction of Organization
Ownership
PEDEVCO Corp.
 
Texas
Publicly-traded
Blast AFJ, Inc.
 
Delaware
100% owned by PEDEVCO Corp.
Pacific Energy Development Corp. (“PEDCO”)
 
Nevada
100% owned by PEDEVCO Corp.
Red Hawk Petroleum, LLC
 
Nevada
100% owned by PEDEVCO Corp.
White Hawk Petroleum, LLC
 
Nevada
100% owned by PEDCO
Pacific Energy & Rare Earth Limited
 
Hong Kong
100% owned by PEDCO
Blackhawk Energy Limited
 
British Virgin Islands
100% owned by PEDCO
Pacific Energy Development MSL, LLC (“PED MSL”)
 
Nevada
100% owned by PEDCO*
Pacific Energy Technical Services, LLC (“PETS”)**
 
 
Nevada
70% owned by PEDCO;
30% owned by STXRA
PEDCO MSL Merger Sub LLC
 
Nevada
100% owned by PEDCO

*Pursuant to the terms of the Agreement, an Investor will become 50% owner of
PED MSL at Closing.
 
**Pursuant to an Operating Agreement, dated October 4, 2012, between PEDCO and
STXRA, no member of PETS may transfer its membership interests except to
affiliates thereof.
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(h)
 
Bank Accounts
 
Previously provided to Agent under separate cover.
 



 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(i)
 
Material Adverse Effect
 
No exceptions
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(j)
 
Undisclosed Liabilities
 
See schedule as provided previously to the Agent.
 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(l)
 
Indebtedness
 
 
 
a.
The Company has issued and outstanding fifteen (15) Secured Promissory Notes,
dated March 22, 2013, as amended December 16, 2013 and March 7, 2014 (the
“Bridge Notes”), aggregate principal amount $2,125,000, and one (1) Secured
Promissory Note, dated March 22, 2013, as amended December 16, 2013, principal
amount $250,000.,.

 
 
b.
On February 14, 2013, Pacific Energy Development Corp. (“PEDCO”) entered into a
Secured Subordinated Promissory Note, as amended on March 25, 2013 and July 9,
2013 (the “MIEJ Note”) with MIEJ, with an effective date of November 1, 2012,
which is subordinated to the Notes. Under the MIEJ Note, PEDCO may draw down
multiple advances up to a maximum of $6.5 million under the MIEJ Note, with
repaid amounts not being permitted to be re-borrowed. Amounts borrowed under the
MIEJ Note may only be used by PEDCO to fund fees and expenses allocable to PEDCO
with respect to its operations in the Niobrara Asset (as defined in the MIEJ
Note), Niobrara Asset-related acquisition expenses, and repayment of $432,433
due to Condor Energy Technology LLC (“Condor”) as a refund of the performance
deposit paid by MIEJ to Condor with respect to the Mississippian Asset (as
defined in the MIEJ Note) acquisition and applied toward our purchase price of
the Mississippian Asset. When drawn, principal borrowed under the MIEJ Note
carries an interest rate of 10.0% per annum. Principal and accrued interest
under the MIEJ Note shall be due and payable within ten (10) business days of
August 31, 2014. The MIEJ Note may be prepaid in full by PEDCO without penalty,
and is secured by all of PEDCO’s ownership and working interests in Condor’s
wells located in the Niobrara Asset, and all corresponding leasehold rights
pooled with respect to each such well, and PEDCO’s ownership and working
interests in each future well drilled and completed in the Niobrara Asset. The
total current principal amount outstanding under the MIEJ Note is $6.17
million.  There is currently approximately $330,000 available for future
borrowing by PEDCO under the MIEJ Note.

 
 
c.
Accounts Payable – Condor Energy Technology LLC (“Condor”):   Accruals for
drilling costs due to Condor as a working interest owner and revenue receivable
due from Condor as a working interest owner represent capital expenditures,
lease operating expenses and revenues allocable to the Company for its various
working interests in the wells from 12.60% to 18.75% and its net revenue
interest varies from 10.01% to 15.00%. At December 31, 2013, Condor owed the
Company approximately $42,076 (unaudited) from production sales related to the
Company’s net revenue interest in the Niobrara Asset which is reflected in
accounts receivable – oil and gas – related party in the Company’s preliminary
unaudited December 31, 2013 balance sheet. At December 31, 2013, the Company
owed Condor approximately $59,448 (unaudited) from production related expenses
and $1,845,833 (unaudited) related to capital expenditures incurred by Condor
for the drilling of three wells on the Niobrara property which is reflected in
accounts payable – related party in the preliminary December 31, 2013 balance
sheet.

 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(m)
 
Title to Assets
 
 
 
a.
See title defect schedule regarding Oil and Gas Properties acquired in the
Continental Acquisition previously provided to the Agent.

 
 
Lessor
Lessee
Effective Date
County
Book/Page/Desc
TWN
RNG
SEC
Description
JEAN B. ANDRE A/K/A JEAN ANDRE, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/13/2010
Weld
3710481
09N
64W
01
SE
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
Weld
3700277
02N
64W
24
SW, NW INCLUDING LOT B OF RECORDED EXECPTION 1305-24-2-RE 1144, LESS & EXCEPT
THE FOLLOWING PARCELS OF LAND: LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3168 AND
LOT A OF RECORDED EXEMPTION 1305-24-2-RE 3278
HELEN I. SIRIOS, INDIVIDUALLY, A SINGLE PERSON
JACKFORK LAND, INC.
05/28/2010
Weld
3700277
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTON NORTHERN RAILROAD RIGHT
OF WAY
B.J. ANDRE DEAN A/K/A BILLY JO ANDRE DEAN, A SINGLE WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
Weld
3710484
09N
64W
01
SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
Weld
3704710
03N
61W
26
W2 SE
PATRICIA M GEHRMAN, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
Weld
3704710
03N
61W
35
W2 NE,SE
LAWRENCE D. GILL, AS TRUSTEE OF THE JAMES L. SIRIOS RESIDUARY TRUST
JACKFORK LAND, INC.
05/28/2010
Weld
3700280
02N
64W
24
ALL THAT PART OF THE SE/4 LYING NORTH OF THE BURLINGTONNORTHERN RAILROAD RIGHT
OF WAY
CHERYL JEAN CRABBE, A/K/A CHERYL CRABBE, A MARRIED WOMAN
CAPITAL LAND SERVICES, INC.
05/03/2010
Weld
3710482
09N
64W
01
SE
BONNIE STEVENS AND MIKE STEVENS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3702378
02N
64W
24
SW
TODD J. ANDRE A/K/A TODD JAMES ANDRE, A MARRIED MAN DEALING IN HIS SOLE &
CAPITAL LAND SERVICES, INC.
05/03/2010
Weld
3710480
09N
64W
01
SE
MARK A. WEISBROOK, A/K/A MARK WEISBROOK & SARAH D. WEISBROOK, A/K/A SARAH
CAPITAL LAND SERVICES, INC.
05/03/2010
Weld
3710483
11N
58W
04
SW
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
13
ALL
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
14
S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
23
NW,W2 E2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
24
NE,S2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
25
NE NW,N2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Weld
3714737
03N
61W
04
S2 NE,SE, LOT 1, LOT 2
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Morgan
3714737
03N
60W
18
E2 SE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Morgan
3714737
03N
60W
19
E2 NE
MCARTHUR MINERALS, LLC
JACKFORK LAND, INC.
06/02/2010
Morgan
3714737
03N
60W
20
W2 W2
ROBERTA SHAKLEE AND ED HURRY, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3704709
02N
64W
24
SW
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
Weld
3704711
02N
63W
26
W2 SE
LOUISE CARLSON HOKE, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
JACKFORK LAND, INC.
06/09/2010
Weld
3704711
02N
63W
35
SE, W2 NE
OMEGA R. POWERS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
Weld
3708236
02N
63W
26
E2 SE
MARTIN GOEDERT, A SINGLE PERSON
JACKFORK LAND, INC.
06/11/2010
Weld
3709909
04N
61W
24
SW

 
 
 

--------------------------------------------------------------------------------

 
 
LEE BOYD COBB, JR. AND SANDRA COBB, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
Weld
3708238
02N
63W
27
W2 SW
JOE HAWKINS AND GAIL HAWKINS, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/11/2010
Weld
3714738
04N
61W
24
NE
MARILYN ANN ZICKEFOOSE AND ROBERT ZICKEFOOSE, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3708237
02N
64W
24
SW
U.S. AGBANK, FCB F/K/A FARM CREDIT BANK OF WICHITA
JACKFORK LAND, INC.
06/17/2010
Weld
3712227
05N
66W
02
SW
LAURA JEAN GORESLINE, A SINGLE WOMAN
JACKFORK LAND, INC.
6/18/2010
Weld
3712228
02N
63W
28
E2 W2, E2, LESS AN EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A 5.95 ACRE TRACT
OF LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A
POING ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8 FEET,
MORE OR LESS, TO THE PLACE OF BEGINNING, CONTAINING 3.15 ACRES, MORE OR LESS.
EXCEPTING THEREFROM, HOWEVER, THE FOLLOWING: THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SE/4 OF SECTION 28, MORE PARTICULARLY DESCRIBED AS FOLLOWS;
BEGINNING AT A POINT 225 FEET EAST OF THE SOUTHWEST CORNER OF THE SE/4 OF
SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF THE SOUTHWEST CORNER OF THE
SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE WEST LINE OF THE SE/4 OF
SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH
630 FEET TO A POINT ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH
LINE OF SAID SE/4 OF SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING,
CONTAINING .6 ACRES, MORE OR LESS; AND LESS & EXCEPT THAT CERTAIN PARCEL OF LAND
SITUATED IN THE SOUTHEAST QUARTER OF SECTION 28; TOWNSHIP 2 NORTH; RAINGE 63
WEST OF THE SIXTH PRINCIPAL MERIDIAN, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT WHICH IS 50 FEET EAST AND 630 FEET NORTH OF THE SOUTHWEST
CORNER OF THE SE/4 OF SAID SECTION 28, WHICH SAID POINT IS ALSO THE NORTHWEST
CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PART
BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF THE RECORDS IN THE OFFICE OF THE
CLERK & RECORDER OF SAID WELD COUNTY; THENCE NORTH PARALLEL TO AND 50 FEET
DISTANT. MEASURED AT RIGHT ANGLES, FROM THE WEST LINE OF THE SE/4 OF SAID
SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY 427.5 FEET MORE OR LESS,
TO A POINT WHICH IS 225 FEET EAST OF, WHEN MEASURED AT RIGHT ANGLES, TO THE WEST
LINE OF THE SE/4 OF SAID SECTION 28; THENCE SOUTH PARALLEL TO THE WEST LINE OF
THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON THE NORTH LINE OF THE
AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE SECOND PARTY BY DEED
RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY RECORDS AS AFORESAID; 175
FEET TO THE POINTOF BEGINNING ,
JOY M. VITGENOS, A SINGLE WOMAN
JACKFORK LAND, INC.
06/23/2010
Weld
3712229
02N
63W
26
E2 SE
NANCY L. GELVIN & EDMOND GELVIN, WIFE & HUSBAND
JACKFORK LAND, INC.
06/11/2010
Weld
3712230
02N
63W
27
W2 SW
MARK A. WEISBROOK, A/K/A MARK WEISBROOK AND SARAH D. WEISBROOK, A/K/A SARAH
WEISBROOK, AS JOINT TENANTS
CAPITAL LAND SERVICES, INC.
07/15/2010
Weld
3712108
11N
58W
19
ALL

 
 
 

--------------------------------------------------------------------------------

 
 
WENDY LYNNE FUCHS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
Weld
3712226
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
JULIA A. MILLS, A/K/A JULIE MILLS AND CHARLES MILLS, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/08/2010
Weld
3712231
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
 

--------------------------------------------------------------------------------

 
 
FRANK H. DAHLBERG AND GLORIA DAHLBERG, HUSBAND AND WIFE
JACKFORK LAND, INC.
06/08/2010
Weld
3712233
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
 

--------------------------------------------------------------------------------

 
 
KENNETH A. DAHLBERG, A MARRIED MAN DEAING IN HIS SOLE AND SEPARATE INTERESTS
JACKFORK LAND, INC.
06/08/2010
Weld
3712232
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,

 
 
 

--------------------------------------------------------------------------------

 
 
GRACE D. GIBSON, LIFE TENANT, A SINGLE PERSON
JACKFORK LAND, INC.
06/25/2010
Weld
3717090
02N
63W
28
E/2 W/2; E/2, LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF
THE NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS AND EXCEPT A TRACT OF
LAND IN THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT
ON THE SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER
OF SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH AND SOUTH
CENTERLINE OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A
POINT; THENCE SOUTH 630 FEET TO THE SOUTH LINE OF SECTION 28; THENCE WEST 217.8
FEET, MORE OR LESS, TO THE PLACE OF BEGINNING EXCEPTING THEREFROM, HOWEVER, THE
FOLLOWING: THAT CERTAIN PARCEL OF LAND SITUATED IN THE SE/4 OF SECTION 28, MORE
PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT 225 FEET EAST OF THE
SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, WHICH SAID POINT IS 225 FEET EAST OF
THE SOUTHWEST CORNER OF THE SE/4 OF SECTION 28, THENCE NORTH, PARALLEL TO THE
WEST LINE OF THE SE/4 OF SECTION 28, 630 FEET TO A POINT; THENCE EAST 42.8 FEET
TO A POINT; THENCE EAST 42.8 FEET TO A POINT, THENCE SOUTH 630 FEET TO A POINT
ON THE SOUTH LINE OF SAID SE/4; THENCE WEST ON THE SOUTH LINE FO SAID SE/4 OF
SAID SECTION 28, 42.8 FEET TO THE POINT OF BEGINNING; AND LESS AND EXCEPT THAT
CERTAIN PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE/4) OF SECTION 28,
TOWNSHIP 2 NORTH, RANGE 63 WEST OF THE SIXTH PRINCIPAL. MERIDIAN, MORE
PARTICULARLY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT WHICH IS 50 FEET EAST
AND 630 FEET NORTH OF THE SOUTHWEST CORNER OF THE SE/4 OF SAID SECTION 28, WHICH
SAID POINT IS ALSO THE NORTHWEST CORNER OF THAT CERTAIN PARCEL OF LAND CONVEYED
TO SAID PARTY OF THE SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF
THE RECORDS IN THE OFFICE OF THE CLERK AND RECORDED OF SAID WELD COUNTY; THENCE
NORTH PARALLEL TO AND 50 FEET DISTANT, MEASURED AT RIGHT ANGLES, FROM THE WEST
LINE OF THE SE/4 OF SAID SECTION 28, 1050 FEET TO A POINT; THENCE SOUTHEASTERLY
427.5 FEET, MORE OR LESS, TO A POINT WHICH IS 225 FEET EAST OF , WHEN MEASURED
AT RIGHT ANGLES, TO THE WEST LINE OF SE/4 OF SAID SECTION 28; THENCE SOUTH
PARALLEL TO THE WEST LINE OF THE SE/4 OF SAID SECTION 28, 660 FEET TO A POINT ON
THE NORTH LINE OF THE AFORESAID PARCEL OF LAND CONVEYED TO SAID PARTY OF THE
SECOND PART BY DEED RECORDED IN BOOK 769, AT PAGE 560, OF SAID WELD COUNTY
RECORDS AS AFORESAID; 175 FEET TO THE POINT OF BEGINNING.,
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
03N
61W
02
LOT 3, LOT 4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
25
N2,NE SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
27
E2 NE AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY
DITCH
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
28
SE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
33
NE
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
34
S2, N2 NW,NORTH 50 ACRES OF NW/4
CATHERINE D. WILLIAMS & LESLIE WILLIAMS, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3712224
04N
61W
35
SW SW
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
03N
61W
02
LOT 3, LOT 4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
25
N2,NE SE
JENNIFER GREG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
27
E2 NE, AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOY DITCH

 
 
 

--------------------------------------------------------------------------------

 
 
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
28
SE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
33
NE
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
JENNIFER GREGG ABEL & TIM ABEL, WIFE & HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3714739
04N
61W
35
SW SW
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
03N
61W
02
LOT 3, LOT 4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
04N
61W
25
N2,NE SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/06/2010
Weld
3712225
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
04N
61W
28
SE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
04N
61W
33
NE
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
04N
61W
34
S2,N2 NW, NORTH 50 ACRES OF NW/4
DENNIS E. GREGG & JOYCE E. GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3712225
04N
61W
35
SW SW
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
03N
61W
02
LOT 3, LOT 4
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
25
N2,NE SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
27
E2 NE,AND ALL THAT PART OF THE W/2 NE/4 LYING EAST OF THE WASTEWAY FROM THE
BIJOU DITCH,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
28
SE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
33
NE
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
34
S2,N2 NW,NORTH 50 ACRES OF NW/4,
LORRAINE E. GREGG, A SINGLE PERSON
JACKFORK LAND, INC.
06/09/2010
Weld
3714740
04N
61W
35
SW SW
MELBA G. FIELDS, A/K/A MELBA G. FIELDS JOHNSTON AND DAVID JOHNSTON, WIFE AND
HUSBAND
JACKFORK LAND, INC.
06/23/2010
Weld
3717089
02N
63W
26
E2 SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
03N
61W
02
LOT3, LOT4
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
25
N2
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
27
E2 NE,W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOU DITCH,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
28
SE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
33
NE
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
34
NW,NORTH 50 ACRES OF THE NW/4,
JILL GREGG MACARI AND EMIR MACARI, WIFE AND HUSBAND
JACKFORK LAND, INC.
06/09/2010
Weld
3719762
04N
61W
35
SW SW
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
03N
61W
02
LOT3, LOT4
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
04N
61W
25
N2,NE SE

 
 
 

--------------------------------------------------------------------------------

 
 
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
04N
61W
27
E2 NE,ALL THAT PART OF THE W/2 NE/4 LYING EAST OF WASTEWAY FROM THE BIJOY DITCH,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
04N
61W
28
SE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
CONTINENTAL RESOURCES, INC.
06/09/2010
Weld
3717088
04N
61W
33
NE
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
04N
61W
34
S2,THE NORTH 50 ACRES OF THE NW/4,
PAUL GREGG & LEANN GREGG, HUSBAND & WIFE
JACKFORK LAND, INC.
06/09/2010
Weld
3717088
04N
61W
35
SW SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712249
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712249
09N
61W
05
SE
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712249
09N
61W
05
SW
CLINTON NEIL BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712249
09N
61W
08
W2
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712243
09N
61W
05
ALL
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712243
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712245
09N
61W
05
S2 N2, LOT1, LOT2, LOT3, LOT4
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712245
09N
61W
05
SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712245
09N
61W
05
SW
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/23/2010
Weld
3712245
09N
61W
08
W2
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
22
SE SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
24
N2,SE,E2 SW
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
27
E2 NE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
22
W2 SE
LEONARD D. WEISS, ATTORNEY IN FACT FOR HARRY WEISS
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713283
04N
62W
27
W2 NE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
07/15/2010
Weld
3710232
10N
61W
32
SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
22
SE SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
24
N2,SE,E2 SW
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
27
E2 NE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
22
W2 SE
ELDON K. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
08/13/2010
Weld
3715050
04N
62W
27
W2 NE

 
 
 

--------------------------------------------------------------------------------

 
 
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712239
02N
63W
26
SW/4 LESS 4 ACRES IN NE CORNER,
CHERYL LYNN FIELDS, FKA CHERYL LYNN HOFFERBER
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712239
02N
63W
27
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
22
SE SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
24
N2,SE,E2 SW
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
27
E2 NE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
22
W2 SE
ALVIN W. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3715051
04N
62W
27
W2 NE
BARRY CLAY BEDINGER, A MARRIED MAN
DIAMOND RESOURCES CO.
07/16/2010
Weld
3710230
04N
62W
22
ALL
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
22
SE SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
24
N2,SE,E2 SW
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
27
E2 NE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
22
W2 SE
DONNA ROSE BEYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712247
04N
62W
27
W2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
22
SE SE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
24
N2,SE,E2 SW
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
27
E2 NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
22
W2 SE, NE NE
FAYE LOUISE WEISS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712246
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
22
SE SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
23
SE NW,E2 SW,SW SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
24
E2,NW,E2 SW
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
27
E2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
22
W2 SE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
27
W2 NE
ROBERT LEE WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3712248
04N
62W
23
S2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
22
SE SE

 
 
 

--------------------------------------------------------------------------------

 
 
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
24
N2,SE,E2 SW
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
27
E2 NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
22
W2 SE, NE NE
KATHLEEN ANN ZION, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/19/2010
Weld
3712240
04N
62W
27
W2 NE
LYNNE F. KELLY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/16/2010
Weld
3710231
04N
62W
22
NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
22
SE SE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
24
N2,SE,E2 SW
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
27
E2 NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
22
W2 SE , NE NE
CAROL LEA SCHWEIGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712242
04N
62W
27
W2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
22
SE SE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
24
N2,SE,E2 SW
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
27
E2 NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
22
W2 SE, NE NE
JOANNE ILLENE SCHWEITZER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3712241
04N
62W
27
W2 NE
CRAIG BLACK, A MARRIED MAN
DIAMOND RESOURCES CO.
08/06/2010
Weld
3713286
08N
61W
31
NE
COLETTE KAY FRIDGEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/29/2010
Weld
3713287
02N
63W
34
SE
EDWARD L. HARRIS AND BETTY L. HARRIS, H/W
DIAMOND RESOURCES CO.
07/19/2010
Weld
3713282
01N
64W
12
W2 NE
STATE OF COLORADO 1308.10
DIAMOND RESOURCES CO.
11/18/2010
Weld
3748375
09N
61W
16
N2
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712237
02N
63W
26
SW, LESS 4 ACRES IN NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712237
02N
63W
27
W2 SE
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712238
02N
63W
26
SW, SOUTH 0 DEGREES 02' WEST, 110.51 FEET; SOUTH 47 DEGREES 52' WEST, 246 FEET;
SOUTH 74 DEGREES 41' WEST, 167.25 FEET; NORTH 75 DEGREES 19' WEST, 274.85 FEET;
NORTH 41 DEGREES 49' WEST, 339.45 FEET; NORTH 89 DEGREES 14' WEST, 42.60 FEET;
AND EAST 876.75 FEET TO BEGINNING, CONTAINING APPROXIMATELY 4 ACRES,LESS 4 ACRES
IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR. & JOAN HOFFERBER, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712238
02N
63W
27
W2 SE

 
 
 

--------------------------------------------------------------------------------

 
 
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712244
02N
63W
26
SW, LESS 4 ACRES IN THE NE CORNER OF SAID SW/4
RODNEY L. HOFFERBER, SR., & JOAN HOFFERBER, CO-TRUSTEES OF THE ALBERT HOFFERBER
& BERTHA HOFFERBER FAMILY IRREVOCABLE TRUST DATED JANUARY 11, 2001
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712244
02N
63W
27
W2 SE
GERALDINE HOYER, F/K/A GERALDINE BLACK, A SINGLE WOMAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713280
08N
61W
31
NE
GEORGE J. NOLAN, JR.
DIAMOND RESOURCES CO.
07/21/2010
Weld
3712251
09N
61W
03
SE
HEATHER ANNE HOLMES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/03/2010
Weld
3713285
10N
61W
34
N2
PATRICK DALE LEATHER, A SINGLE MAN
DIAMOND RESOURCES CO.
08/03/2010
Weld
3713284
10N
61W
34
N2
HARRY H. EWING II & JUDY ANN EWING, H/W
DIAMOND RESOURCES CO.
07/16/2010
Weld
3715056
01N
64W
12
E2 NE
MARGERY L. BEYDLER, A WIDOW
DIAMOND RESOURCES CO.
08/03/2010
Weld
3715053
04N
61W
28
SE
THOMAS W. CORDOVA & MARY L. CORDOVA, H/W
DIAMOND RESOURCES CO.
07/19/2010
Weld
3715049
01N
64W
12
W2 NE
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712250
02N
63W
26
SW, LESS 4.00 ACRES IN NE CORNER OF SW/4
LISKEN LYN KENNEDY, F/K/A LISKEN LYN HOFFERBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
07/27/2010
Weld
3712250
02N
63W
27
W2 SE
DOUGLAS D. VARVEL
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713288
08N
61W
31
NE
CAROL ROUBIDOUX & HERMAN ROUBIDOUX, HER HUSBAND
DIAMOND RESOURCES CO.
07/19/2010
Weld
3715052
01N
64W
12
N2/3SE/4,
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
22
SE SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
24
N2,SE,E2 SW
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
27
E2 NE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
22
W2 SE
ALFRED G. WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
07/30/2010
Weld
3713281
04N
62W
27
W2 NE
BARBARA L. NITSCHKE, A WIDOW
DIAMOND RESOURCES CO.
08/31/2010
Weld
3719796
07N
61W
06
E2 SW,SE, LOT6, LOT7
SYDNEY CAROL OGLE, F/K/A SYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
Weld
3717018
08N
62W
20
W2

 
 
 

--------------------------------------------------------------------------------

 
 
SYDNEY CAROL OGLE, F/K/ASYDNEY CAROL BAILEY, A/K/A SYDNEY CAROL HENDERSON, A
MARRIED WOMAN
DIAMOND RESOURCES CO.
08/17/2010
Weld
3717018
08N
62W
29
NW,W2 NE,NE NE
NANCY ORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/05/2010
Weld
3715055
08N
61W
31
NE
JAMES WERDEL, A SINEL MAN
DIAMOND RESOURCES CO.
08/05/2010
Weld
3715048
08N
61W
31
NE
DONNA L. KING, A/K/A DONNA LEE KING, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/20/2010
Weld
3718158
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
09/01/2010
Weld
3722418
09N
61W
10
NE
LARRY BAUER
DIAMOND RESOURCES CO.
08/19/2010
Weld
3717019
02N
63W
34
SE
FRANCES WERDEL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/05/2010
Weld
3717020
08N
61W
31
NE
AVIS WERDEL, A WIDOW
DIAMOND RESOURCES CO.
08/05/2010
Weld
3717017
08N
61W
31
NE
DANIEL D. WAGNER & MARGARET WAGNER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
Weld
3722414
02N
63W
27
NW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
Weld
3718159
09N
61W
05
SW
BARBARA J. BOHAC, F/K/A BARBARA J. CAMPBELL, A WIDOW
DIAMOND RESOURCES CO.
08/18/2010
Weld
3718159
09N
61W
08
W2
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/01/2010
Weld
3719787
09N
61W
10
SE
KIVI BAUER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/19/2010
Weld
3719782
02N
63W
34
SE
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
08/20/2010
Weld
3719779
09N
61W
05
SE
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
08/23/2010
Weld
3719785
09N
61W
05
SE
MICHAEL BEUTZ, TRUSTEE OF THE ANITA M. WAGNER LIVING TRUST
DIAMOND RESOURCES CO.
08/27/2010
Weld
3722419
09N
61W
04
S2 NE, LOT1, LOT2
B & W FARMS, A PARTNERSHIP
DIAMOND RESOURCES CO.
10/08/2010
Weld
3728474
02N
63W
34
LOTS A & B OF RECORDED EXEMPTION 1303-34-1-RE 2022 RECORDED AS RECEPTION
2584809, BEING PART OF THE E2 NW AND PART OF THE NE OF SECTION 34, AND
SUBDIVISION EXEMPTION 636 RECORDED AS RECEPTION 2584808, BEING PART OF THE W2
NE, E2 NE EXCEPT A PARCEL OF LAND MFD IN DEED IN BOOK 1148-408; ALSO EXCEPT A
PARCEL OF LAND MFD IN WD IN RECEPTION 3643481, LOT B OF RECORDED EXEMPTION NO.
1303-34-2 RE 2021 RECORDED AS RECEPTION 2584810 BEING PART OF THE E2 NW OF
SECTION 34
DOROTHY W. CORDWELL, TRUSTEE OF THE CORDWELL FAMILY TRUST, DATED JULY 16, 1985
JACKFORK LAND, INC.
06/08/2010
Weld
3725319
02N
63W
28
E/2 W/2; E/2 LESS AND EXCEPT ALL OF SECTION 28 LYING 50 FEET ON EACH SIDE OF THE
NORTH-SOUTH CENTER LINE OF SAID SECTION 28, AND LESS & EXCEPT A TRACT OF LAND IN
THE SE/4, MORE PARTICULARLY DESCRIBED AS FOLLOWS; BEGINNING AT A POINT ON THE
SOUTH LINE OF SAID SECTION 28, 50 FEET EAST OF THE SOUTH QUARTER CORNER OF
SECTION 28, AND RUNNING THENCE NORTH, PARALLEL WITH THE NORTH & SOUTH CENTERLINE
OF SAID SECTION 28, 630 FEET TO A POINT; THENCE EAST 217.8 FEET TO A POINT;
THENCE SOUTH 630 FEET & MPD IN OGL
BARBARA JEAN MCKEOUGH
DIAMOND RESOURCES CO.
09/09/2010
Weld
3738373
06N
61W
26
NW SW,SW NW
KIMBERLY JO MASSEY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
08/19/2010
Weld
3719784
02N
63W
34
SE

 
 
 

--------------------------------------------------------------------------------

 
 
JULIUS A. PLUSS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724434
02N
63W
34
SW
BILLIE LOU GAISER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/21/2010
Weld
3734177
04N
61W
26
NW
REBECCA S. SPENCER, F/K/A REBECCA S. WILDER, A/K/A REBECCA WILDER, A MARRIED
WOMAN
DIAMOND RESOURCES CO.
12/10/2010
Weld
3742687
07N
61W
21
E2
SARAH J. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
Weld
3742688
07N
61W
21
E2
WILLIAM G. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
Weld
3739978
07N
61W
21
E2
SETH T. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
Weld
3742685
07N
61W
21
E2
DAVID SPENCER
DIAMOND RESOURCES CO.
12/08/2010
Weld
3742689
07N
61W
21
E2
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
Weld
3724448
08N
61W
33
SE
HAROLD H. BENDER, A WIDOWER
DIAMOND RESOURCES CO.
09/23/2010
Weld
3724448
08N
61W
34
SW
DAVID LESLIE BASHOR & ELIZABETH M. BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/22/2010
Weld
3727027
10N
61W
29
NW
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/22/2010
Weld
3730412
10N
61W
29
NW
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3727024
07N
61W
20
N2 NE
CHERYL RAE CARPINELLO, A/K/A CHERYL R. CARPINELLO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/25/2010
Weld
3727024
07N
61W
21
NW NW
MIKE DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
Weld
3722425
06N
61W
26
NW SW,SW NW
JAMES L. SPENCER
DIAMOND RESOURCES CO.
12/08/2010
Weld
3739979
07N
61W
21
E2
WILLIAM W. LINDBLOOM, A MARRIED MAN
DIAMOND RESOURCES CO.
10/12/2010
Weld
3730410
05N
61W
25
E2 NW,W2 NW
RAYMOND JOHN PETERSON
DIAMOND RESOURCES CO.
10/21/2010
Weld
3730409
04N
61W
26
NW
LINDA LEA WOLFE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/15/2010
Weld
3724451
08N
61W
03
SE
CLINTON NEIL BASHOR, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
09/23/2010
Weld
3730413
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DAVID LESLIE BASHOR & ELIZABETH BASHOR, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/23/2010
Weld
3727028
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RR
DENNIS M. BUCHHOLZ, A SINGLE MAN
DIAMOND RESOURCES CO.
09/16/2010
Weld
3728473
01N
64W
12
THE SOUTH 53-1/3 ACRES OF THE SE/4
RODNEY S. BECKER & GAYLE R. BECKER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
Weld
3728479
01N
64W
12
S2 NW
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3727030
07N
61W
20
N2 NE
TIMOTHY L. WOODWARD, A MARRIED MAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3727030
07N
61W
21
NW NW
BILLY L. BURKE, A/K/A BILLY LEE BURKE
DIAMOND RESOURCES CO.
10/06/2010
Weld
3728480
05N
61W
35
NW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
22
SE SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
23
S2 NE,SE NW,E2 SW,SW SW
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
24
N2,SE,E2 SW

 
 
 

--------------------------------------------------------------------------------

 
 
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
27
W2 NE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
22
W2 SE
JOHN HENRY WEISS, A MARRIED MAN
DIAMOND RESOURCES CO.
09/30/2010
Weld
3727025
04N
62W
27
E2 NE
DOLPH HENRY GROVES
DIAMOND RESOURCES CO.
10/11/2010
Weld
3738347
04N
61W
26
N2 SE, SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4SE4, LESS 10 ACRES FOR RESERVOIR,
STEVEN D. KITZMAN & KRISTINA L. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/13/2010
Weld
3730414
02N
63W
34
A TRACT COMMENCING AT THE SW CORNER OF THE W/2 NW/4; THENCE NORTH 00 DEGREES
30'46" WEST A DISTNACE OF 250'; THENCE NORTH 89 DEGREES 19' 55" EAST A DISTANCE
OF 553'; THENCE SOUTH 00 DEGREES 30'46" EAST A DISTANCE OF 250'; THENCE SOUTH 89
DEGREES 19'55" WEST A DISTANCE OF 553' TO POINT OF BEGINNING,
SHIRLEY A. HENDERSON
DIAMOND RESOURCES CO.
10/12/2010
Weld
3730404
05N
61W
25
E2 NW,W2 NW
DANIEL L. PETERSON & MARILU PETERSON
DIAMOND RESOURCES CO.
10/12/2010
Weld
3734176
08N
61W
09
E2
DENNIS D. KITZMAN & SUSAN K. KITZMAN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/07/2010
Weld
3730415
02N
63W
34
W/2 NW/4 LESS AND EXCEPT A TRACT DESCRIBED AS: A TRACT COMMENCING AT THE SW
CORNER OF THE W/2 NW/4; THENCE N 00 DEGREES 30' 46"W A DISTANCE OF 250'; THENCE
N89 DEGREES 19' 55" E A DISTANCE OF 553'; THENCE S 00 DEGREES 30' 46" E A
DISTANCE OF 250'; THENCE S 89 DEGREES 19' 55" W A DISTANCE OF 553' TO POB,
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3734180
08N
61W
02
S2 NE,SE, LOT1, LOT2
JACALYN M. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3734180
09N
61W
35
S2 SE,SE SW
KENT K. MILLER, A MARRIED MAN
DIAMOND RESOURCES CO.
10/21/2010
Weld
3734181
08N
62W
29
ALL
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730406
08N
61W
02
S2 NE,SE, LOT1, LOT2
COLLEEN J. KOBER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730406
09N
61W
35
S2 SE,SE SW
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730407
08N
61W
02
S2 NE,SE, LOT1, LOT2
JULIE M. KORT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730407
09N
61W
35
S2 SE,SE SW
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730408
08N
61W
02
S2 NE,SE, LOT1, LOT2
KAREN J. KOCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730408
09N
61W
35
S2 SE,SE SW
FLYNN OF ORMAND BEACH, LP AND BARBARA SILWAY FLYNN, GENERAL MANAGER, C/O THE
TRUST COMPANY OF OKLAHOMA
DIAMOND RESOURCES CO.
01/06/2011
Weld
3752330
05N
61W
25
E2
DAVID O. BONE & PATRICIA A. BONE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
10/13/2010
Weld
3734174
02N
63W
27
E2 SW
WILLIAM CLYDE BASHOR. A SINGLE MAN
DIAMOND RESOURCES CO.
09/22/2010
Weld
3728477
10N
61W
29
NW
ADA E. JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
10/22/2010
Weld
3734178
09N
62W
12
NE,E/2 SE/4, LESS THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH
OF THE SOUTHWEST CORDER, OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12
DEGREES, 30 MINUTES, WEST 382 FEET, WEST 280 FFET, SOUTH 380 FEET TO PLACE OF
BEGINNING, IN SECTION 12, 9N-62W, WELD COUNTY (CONTAINING 2.5 ACRES MORE OR
LESS) AND LESS THAT PART OF THE E/2 SE/4, OF SECTION 12, 9N-62W, BEGINNING AT
THE SOUTHEAST CORNER, WEST 590 FEET, THENCE NORTH 1,620 FEET, THENCE EAST 590
FEET, THENCE SOUTH 1, 620 FEET TO THE POINT OF BEGINNING. (CONTAINING 20 ACRES
MORE OR LESS),

 
 
 

--------------------------------------------------------------------------------

 
 
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
09/23/2010
Weld
3728478
10N
61W
22
NW/4 NE/4 LYING SOUTH AND WEST OF RAILROAD RIGHT OF WAY
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730405
08N
61W
02
S2 NE,SE, LOT1, LOT2
JUDITH R. CLINCH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/07/2010
Weld
3730405
09N
61W
35
S2 SE,SE SW
WEICKUM FARMS, LLC
DIAMOND RESOURCES CO.
09/08/2010
Weld
3727023
02N
63W
27
NE
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724441
09N
61W
03
SW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724441
09N
61W
10
NE,NW
JANE GILMAN TRACY, A WIDOW
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724440
09N
61W
09
E2 NE,SW NE, NW NE, LESS THE "J" SAND FORMATION
DON SLOAN, A WIDOWER
DIAMOND RESOURCES CO.
09/15/2010
Weld
3724435
02N
64W
26
E/2 SE/4 LESS .30 ACRE TRACT,
DAVID LESLIE BASHOR, A MARRIED MAN
DIAMOND RESOURCES CO.
09/13/2010
Weld
3724443
10N
61W
08
E2 E2
JANE MANLY, A SINGLE WOMAN
DIAMOND RESOURCES CO.
09/22/2010
Weld
3724452
09N
61W
10
NW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
Weld
3734189
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
FRANCES DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/21/2010
Weld
3734190
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RSERVOIR (30.00),
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
10/19/2010
Weld
3734188
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
09/22/2010
Weld
3727026
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BERNETHA J. GROVES, A SINGLE WOMAN
DIAMOND RESOURCES CO.
10/13/2010
Weld
3734187
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES (150.00)
 
SW/4 SE/4 LESS 10 ACRES (30.00),
RAMON G. MIRANDA, A/K/A ROMAN G. MIRANDA, JR. & LUCIA R. MIRANDA, HUSBAND & WIFE
DIAMOND RESOURCES CO.
09/30/2010
Weld
3734185
01N
64W
12
COMMENCING AT THE NW CORNER OF THE SW/4 OF SAID SECTION 12; THENCE ALONG THE
WEST LING OF THE SW/4 OF SAID SECTION 12 SOUTH 00 DEGREES 00' 00" EAST, A
DISTANCE OF 97.05' TO THE TRUE POINT OF BEGINNING; THENCE SOUTH 58 DEGREES 48'
28" EAST A DISTANCE 53.22'; THENCE SOUTH 34 DEGREES 32' 23" EAST, A DISTANCE OF
96.18'; THENCE SOUTH 40 DEGREES 02'57" EAST A DISTANCE OF 645.68' TO THE
BEGINNING OF THE TANGENT CURVE TO THE LEFT; THENCE ALONG SAID CURVE
63.99'.,HAVING A CHORD LENGTH OF 61.38' HAVING A CHORD BEARING OF SOUTH 68
DEGREES 34'50" EAST, A RADIUS OF 64.25' AND A DELTA ANGLE OF 57 DEGREES 03'46",
THENCE NORTH 82 DEGREES 53'17" EAST A DISTANCE OF 331.71'; THENCE NORTH 79
DEGREES 43'22" EAST, A DISTANCE OF 716.55' TO THE BEGINNING OF A TANGENT CURVE
TO THE RIGHT; THENCE ALONG SAID CURVE 245.58' HAVING A CHORD LENGTH OF 244.81',
A CHORD BEARING OF NORTH 87 DEGREES 36' 53" EAST, A RADIUS OF 891.45', AND A
DELTA ANGLE OF 15 DEGREES 47'03"; TO THE BEGINNING OF A TANGENT CURVE TO THE
LEFT; THENCE ALONG SAID CURVE 116' HAVING A CHORD LENGTH OF 113.29', A CHORD
BEARING OF NORTH 73 DEGREES 57' 44" EAST, A RADIUS OF 154.25', AND A DELTA ANGLE
OF 43 DEGREES 05'21", THENCE NORTH 52 DEGREES 25'03" EAST, A DISTNACE OF 101.29'
TO THE BEGINNING OF A TANGENT CURVE TO THE RIGHT.,
DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
10/11/2010
Weld
3735594
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
,
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738370
06N
61W
34
NE NW,NW NE
ROBERT TOMLINSON MCINTYRE
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738370
06N
61W
34
NW NW
ERNEST L. GROVES
DIAMOND RESOURCES CO.
10/21/2010
Weld
3735590
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
DARLENE JOY WILSON VERMEULEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738363
06N
61W
34
NW NW,NE NW,NW NE

 
 
 

--------------------------------------------------------------------------------

 
 
JOSE A. BACA, A/K/A JOSE A. BACA IV, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
Weld
3738360
10N
61W
08
W2 E2
ALLENE GRAGG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/14/2010
Weld
3742680
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
DONNA EVERSON, A WIDOW
DIAMOND RESOURCES CO.
12/14/2010
Weld
3742679
02N
63W
26
SW/4 EXCEPTING AND RESERVING A TRACT OF LAND IN THE NE/4 SW/4 DESCRIBED AS
FOLLOWS: BEGINNING AT THE NORTHEAST CORNER OF THE SW/4, THENCE SOUTH 0 DEGREES
20' WEST, 110.51 FEET; THENCE SOUTH 47 DEGREES 41' WEST 167.25 FEET; THENCE
NORTH 75 DEGREES 19' WEST 274.85 FEET; THENCE NORTH 41 DEGREES 49' WEST 339.25
FEET; THENCE NORTH 89 DEGREES 14' WEST 42.60 FEET; THENCE EAST 876.75 FEET TO
THE PLACE OF BEGINNING.,
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/08/2010
Weld
3735593
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DIANE CASELMAN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
Weld
3738346
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
Weld
3739976
05N
61W
24
SE
CENTRAL WYOMING COUNCIL, INC., BOY SCOUTS OF AMERICA
DIAMOND RESOURCES CO.
12/03/2010
Weld
3739976
05N
61W
35
NW
RODNEY W. BAUMGARTNER & LINDA R. BAUMGARTNER, HUBAND & WIFE
DIAMOND RESOURCES CO.
11/16/2010
Weld
3738345
02N
63W
27
E/2 SE/4 LESS LOT A RECORDED EXEMPTION, MORE FULLY DESCRIBED AS E/2 SE/4 SE/4
SE/4,
JEFFERY JOHNSON, A MARRIED MAN
DIAMOND RESOURCES CO.
11/09/2010
Weld
3738355
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738358
06N
61W
34
NE NW,NW NE
DIANNE STICKNEY DAVIES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738358
06N
61W
34
NW NW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
11/18/2010
Weld
3738361
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
BILL L. FINDLEY & SHIRLEY FINDLEY, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/18/2010
Weld
3738352
01N
64W
12
N2/3 SE/4, ALSO DESCRIBED AS LOT A & LOT B, RECORDED EXEMPTION NO.
1475-12-4-RE3205, BEING A PORTION OF THE SE/4 OF SECTION 12, TOWNSHIP 1 NORTH,
RANGE 64 WEST OF THE 6TH P.M., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
Morgan
865808
03N
60W
30
E2 SW, LOT3, LOT4
EDWARD L. FETTERS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/18/2010
Morgan
865808
03N
60W
31
E2 NW, LOT1, LOT2
ROSEMARY LUCILLE BOND, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/19/2010
Weld
3738350
02N
63W
23
SW
DON NORRISH, A WIDOWER
DIAMOND RESOURCES CO.
11/19/2010
Weld
3738353
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4 MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMES D. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
Weld
3738357
02N
63W
23
SW
ROBERT G. ZIMBELMAN
DIAMOND RESOURCES CO.
11/23/2010
Weld
3738354
02N
63W
23
SW
JOHN P. LAFARGE, A SINGLE MAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3738359
10N
61W
08
W2 E2

 
 
 

--------------------------------------------------------------------------------

 
 
PEGGY ALEXANDER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738372
01N
64W
12
N/2 SE/4, ALSO DESCRIBED AS LOT 1 & LOT B, RECORDED EXEMPTION NO. 1475-12-4
RE3205, BEING A PORTION OF THE SE OF SECTION 12, TOWNSHIP 1 NORTH, RANGE 64 WEST
OF THE 6TH PM., RECORDED JUNE 24, 2002 AT RECEPTION NO. 2963715,
JACKIE F. SCHREINER, TRUSTEE OF THE SHIRLEY J. SCHREINER FAMILY TRUST
DIAMOND RESOURCES CO.
12/02/2010
Weld
3739972
02N
63W
23
SW
ALAN DEAN TYREE, A MARRIED MAN
DIAMOND RESOURCES CO.
12/01/2010
Weld
3738371
06N
61W
34
NW NW,NE NW,NW NE
DARELL D. ZIMBELMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
11/22/2010
Weld
3738374
02N
63W
23
SW
CHARLES HENRY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
Weld
3738369
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
WADE CULPEPPER, A/K/A RUSSELL W. CULPEPPER, A SINGLE MAN
DIAMOND RESOURCES CO.
11/16/2010
Weld
3738341
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
JAMES JOSEPH DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/18/2010
Weld
3738365
02N
63W
32
NE NW
MICHAEL EDWARD DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
Weld
3738351
04N
61W
26
N2 SE,SW/4, LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
DONNA PINTO, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/09/2010
Weld
3738342
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
LARRY CULPEPPER, A MARRIED MAN
DIAMOND RESOURCES CO.
11/16/2010
Weld
3738344
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
PAMELA PEARSON, F/K/A PAMELA CULPEPPER GRAVES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
11/16/2010
Weld
3738343
04N
61W
02
SE NW,S2 NE,N2 S2,SW SW, LOT3
ALAN DUBS, A/K/A ALAN JEFFREY DUBS, A SINGLE MAN
DIAMOND RESOURCES CO.
11/10/2010
Weld
3738356
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
KERRLYN SUE CARVELL
DIAMOND RESOURCES CO.
11/11/2010
Weld
3739971
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
RONALD WAYNE TYREE
DIAMOND RESOURCES CO.
11/22/2010
Weld
3739969
06N
61W
34
NW NW,NE NW,NW NE
ALICE J. JOHNSTON, A/K/A JOAN JOHNSTON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
Weld
3739975
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT
#2792489,
JAMEY LEE DUBS
DIAMOND RESOURCES CO.
11/11/2010
Weld
3739977
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00),
RICHARD H. STEWART & SHARON L. STEWART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/07/2010
Weld
3739974
02N
64W
26
THAT PART OF THE W/2 SW/4 LYING SOUTH OF THE CENTERLINE OF THAT RIGHT OF WAY OF
THE C.B. & Q RAILROAD EXCEPT THAT PART THEREOF PLATTED TO THE TOWN OF
KEENESBURG, WHICH LAND IS DESCRIBED IN WARRANTY DEED RECORDED 3/31/1993 IN BOOK
1375, RECEPTION NO. 02327079,
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
Morgan
866167
03N
60W
30
E2 SW, LOT3, LOT4
JUDITH V.J. KENNEDY, F/K/A JUDITH JOHNSON, A WIDOW
DIAMOND RESOURCES CO.
11/19/2010
Morgan
866167
03N
60W
31
E2 NW, LOT1, LOT2
BERNARD WATSON & BEVERLY WATSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
Morgan
866168
03N
60W
28
E2 E2
KIMBERLY MEEK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/17/2010
Weld
3724431
06N
61W
26
NW SW,SW NW
ANN EMRICH, A/K/A ANN FREEMAN EMRICH, A WIDOW
DIAMOND RESOURCES CO.
02/03/2011
Weld
3752325
09N
61W
10
NE
JOHN R. STEVENS, A MARRIED MAN
DIAMOND RESOURCES CO.
11/19/2010
Weld
3739981
01N
64W
19
PART OF THE SE/4 SW/4 AND PART OF THE SE/4, MORE FULLY DESCRIBED IN DOCUMENT #
2792489,

 
 
 

--------------------------------------------------------------------------------

 
 
DEBORAH JOHNSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
11/09/2010
Weld
3739980
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
GEORGIENE RUTH D'ANGELO DEVLIN, F/K/A GEOGIENE RUTH D'ANGELO, A WIDOW
DIAMOND RESOURCES CO.
12/13/2010
Weld
3742678
02N
63W
20
NW
LORITA LONGNECKER, F/K/A LORETTA GROSS, ATTORNEY IN FACT FOR MARJORIE GROSS, A
WIDOW
DIAMOND RESOURCES CO.
12/10/2010
Weld
3744195
06N
61W
34
NE NW,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
11/17/2010
Weld
3742673
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4, LESS 10 ACRES FOR RESERVOIR (30.00)
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
Weld
3742683
08N
61W
33
SE
LEONA M. HAVILAND, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
Weld
3742683
08N
61W
34
SW
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
Weld
3742684
08N
61W
33
SE
ROSA JORDAN, A WIDOW
DIAMOND RESOURCES CO.
11/18/2010
Weld
3742684
08N
61W
34
SW
CHARLES GERALD HERD, ATTORNEY IN FACT FOR BRELERE HERD
DIAMOND RESOURCES CO.
11/08/2010
Weld
3744196
07N
60W
17
E2
CHARLES GERALD HERD
DIAMOND RESOURCES CO.
11/02/2010
Weld
3744197
07N
60W
17
E2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
Weld
3754454
07N
61W
29
W2
LOUIS BOURGEOIS, III, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2011
Weld
3754454
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
CLAUDIA  JEANETTE MCINTYRE WISMA
DIAMOND RESOURCES CO.
12/03/2010
Weld
3742675
06N
61W
34
NW NW,NE NW,NW NE
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
Morgan
866345
03N
60W
30
E2 SW, LOT3, LOT4
JUDY SCHAEFER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/07/2010
Morgan
866345
03N
60W
31
E2 NW, LOT1, LOT2
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
Morgan
866166
03N
60W
30
E2 SW, LOT3, LOT4
JAY SCHAEFER, A/K/A JOHN F. SCHAEFER, JR., A MARRIED MAN
DIAMOND RESOURCES CO.
12/07/2010
Morgan
866166
03N
60W
31
E2 NW, LOT1, LOT2
ERIKA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751552
07N
61W
13
NW
PRISCILLA LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751549
07N
61W
13
NW
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE PAUL R. CUYKENDALL FAMILY TRUST
B
DIAMOND RESOURCES CO.
12/09/2010
Weld
3742677
02N
63W
23
E2 SE
ROBERT T. WATKINS, A SINGLE MAN
DIAMOND RESOURCES CO.
12/17/2010
Weld
3744194
09N
60W
21
NE SE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
Weld
3742690
07N
61W
20
N2 NE
ARLENE BOWEN, A/K/A L. ARLENE BOWEN
DIAMOND RESOURCES CO.
10/18/2010
Weld
3742690
07N
61W
21
NW NW
ROD LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
Weld
3754455
07N
61W
01
S2 NE,SE, LOT1, LOT2
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3742682
07N
61W
20
N2 NE

 
 
 

--------------------------------------------------------------------------------

 
 
SHEILA KAY HERMANN, F/K/A SHEILA  KAY WOODWARD, A MARRIED WOMAN
DIAMOND RESOURCES CO.
09/21/2010
Weld
3742682
07N
61W
21
NW NW
DOUG LESTER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/04/2011
Weld
3754476
07N
61W
01
S2 NE,SE, LOT1, LOT2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
Weld
3734184
07N
61W
29
W2
GEORGEAN H. CALLISON
DIAMOND RESOURCES CO.
10/18/2010
Weld
3734184
07N
61W
30
COMMENCING AT THE SE/4 CORNER OF SECTION 30, THENCE WEST ALONG THE SOUTH LINE OF
SAID SETION 6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION
26-1/3 RODS; THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO
THE EAST LINE THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT
OF BEGINNING.,
RUTH M. O'DONNELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/06/2010
Weld
3746698
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR (150.00)
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR (30.00),
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
Weld
3744191
04N
61W
23
NW
DOLORES ALEXANDER, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
Weld
3744191
04N
61W
32
SW
KEVIN HOFFMAN CHARLTON, TRUSTEE OF THE ANNE LAURIE CUYKENDALL CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
Weld
3742676
02N
63W
23
E2 SE
ANNE LAURIE CUYKENDALL CHARLTON, TRUSTEE OF THE KEVIN HOFFMAN CHARLTON TRUST
DIAMOND RESOURCES CO.
12/09/2010
Weld
3742674
02N
63W
23
E2 SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
03N
61W
02
LOT3, LOT4
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
28
SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
34
SE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
25
N2,NE SE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
27
E2 NE (NEEDS TO BE REMOVED)
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
33
NE
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
34
SW,NORTH 50 ACRES OF NW/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
35
SW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
25
NW SW
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
26
N2 SE,SW/4 LESS 10.00 ACRES
SW/4SE/4 LESS 10.00 ACRES,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
26
10.00 ACRES IN SW/4
10.00 ACRES IN SW/4SE/4,
DOUGLAS BARNETT, A MARRIED MAN
DIAMOND RESOURCES CO.
12/23/2010
Weld
3744192
04N
61W
27
W/2NE/4 EAST OF DITCH (VERIFY AGAINST LEASE)
DOROTHY D. SANDUSKY, F/K/A DOROTHY DEER, A MARRIED WOMAN DEALING IN HER SOLE &
SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
Weld
3746703
07N
60W
03
SW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
Weld
3746699
06N
61W
34
NW NW
JAMES PAUL MCINTYRE, JR.
DIAMOND RESOURCES CO.
11/22/2010
Weld
3746699
06N
61W
34
NE NW,NW NE
MARILYN J. KINDSFATER, A MARRIED WOMAN DEALING IN HER SOLE & SEPARATE PROPERTY
DIAMOND RESOURCES CO.
11/18/2010
Weld
3746700
07N
60W
03
SW

 
 
 

--------------------------------------------------------------------------------

 
 
SHARON MILLER & CHARLES MILLER, HER HUSBAND
DIAMOND RESOURCES CO.
01/03/2011
Weld
3746697
07N
62W
05
SE NE, LOT1
RAY GROSS, JR., A WIDOWER
DIAMOND RESOURCES CO.
01/05/2011
Weld
3746696
06N
61W
34
NE NW,NW NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3746695
05N
61W
11
NE
ROBERT L. CONNELL, JR., A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3746695
05N
61W
11
NW
BETH COLE, F/K/A BETH WRIGHT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/03/2010
Weld
3744190
02N
63W
20
NW
SUSAN W. SKAGGS-VIEREGGER, TRUSTEE OF THE SUSAN W. SKAGGS-VIEREGGER TRUST
DIAMOND RESOURCES CO.
11/23/2010
Weld
3746704
06N
61W
34
NE NW,NW NE
BLAINE WRIGHT, A SINGLE MAN
DIAMOND RESOURCES CO.
12/06/2010
Weld
3744193
02N
63W
20
NW
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
Weld
3746702
04N
62W
22
W2 SE
JEFFREY N. BARNUM & TONI J. BARNUM, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/28/2010
Weld
3746702
04N
62W
27
W2 NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3748383
05N
61W
11
NE
KAREN L. BELL, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3748383
05N
61W
11
NW
JOHN FREDERICK WILSON, A/K/A JOHN FRED WILSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/13/2011
Weld
3746688
04N
61W
01
S2 NE, LOT1, LOT2
ANITA KAY WATKINS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/11/2011
Weld
3746685
09N
60W
21
NE SE
WILLIAM CLYDE BASHOR, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
Weld
3749305
09N
61W
22
NE
FRANCES N. CLEMONS
DIAMOND RESOURCES CO.
01/13/2011
Weld
3746687
05N
61W
25
E2 NW,W2 NW
MORI BROTHERS, INC.
DIAMOND RESOURCES CO.
01/12/2011
Weld
3749308
04N
61W
28
W2
KRISTEN L. JOHNSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/18/2011
Weld
3748377
07N
62W
02
S2 NE, LOT1, LOT2
(Sec:22 ALL. Sec 02: S2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
Weld
3749311
07N
61W
20
N2 NE
MARGIE A. TANGYE, A WIDOW
DIAMOND RESOURCES CO.
01/19/2011
Weld
3749311
07N
61W
21
NW NW
LEROY D. PETERSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2011
Weld
3749307
04N
61W
26
NW
LADONNA J. DIXON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/03/2011
Weld
3913823
04N
61W
27
SE
HERSCHEL A. POTTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/03/2011
Weld
3749325
04N
61W
27
SE
DAVID E. POTTS, A SINGLE MAN
DIAMOND RESOURCES CO.
01/03/2011
Weld
3749319
04N
61W
27
SE
JEFFREY QUINSLER, A SINGLE MAN
DIAMOND RESOURCES CO.
01/10/2011
Weld
3746689
10N
60W
05
S2 NW, LOT3, LOT4
WILLIAM THOMSON QUINSLER, TRUSTEE OF THE WILLIAM THOMAS QUINSLER & BARBARA FAUST
QUINSLER REVOCABLE TRUST, DATED DECEMBER 5, 1997
DIAMOND RESOURCES CO.
01/10/2011
Weld
3748379
10N
60W
05
S2 NW, LOT3, LOT4
DAVID VEACH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3749316
04N
61W
33
W2,SE
SUSAN M. WILSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751563
05N
61W
25
E2 NW,W2 NW
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
Weld
3749326
07N
62W
18
LOT3
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
Weld
3749326
07N
62W
18
LOT A OF THE S/2 S/2 MFD IN DOCUMENT #2881303
 
LOT,B OF THE S/2 S/2 MFD IN DOCUMENT #2881303,
RICHARD NOFFSINGER
DIAMOND RESOURCES CO.
10/14/2010
Weld
3749326
07N
62W
18
NW NE,NW SE,SW NE

 
 
 

--------------------------------------------------------------------------------

 
 
TADD O. THOMAS & NANETTE L. THOMAS, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/14/2010
Morgan
866824
03N
60W
32
NE SE
ANN SQUIRE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/10/2011
Weld
3746684
10N
60W
05
S2 NW, LOT3, LOT4
DOUG C. FROEHLICH, A/K/A DOUG C. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
Weld
3748384
08N
61W
25
NE
RONALD B. FROEHLICH, A/K/A RONALD B. FROELICH, A SINGLE MAN
DIAMOND RESOURCES CO.
12/20/2010
Weld
3749306
08N
61W
25
NE
JOSEPH E. DREXLER & HELEN W. DREXLER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2011
Weld
3746692
06N
62W
01
LOT B OF RECORDED EXEMPTION NO. 0797-01-2-RE-3451, RECORDED 12/10/02 AT
RECEPTION NO. 3013246, LOCATED IN THE E2NW
NICOLA DI FRANCO, A MARRIED MAN
DIAMOND RESOURCES CO.
12/15/2010
Weld
3748378
01N
64W
12
LOT B (35.928) IN N/2 E/2 NW/4 MFD IN DOCUMENT #3348970,
ROSE MARIE CHADWICK
DIAMOND RESOURCES CO.
12/30/2010
Weld
3746701
04N
61W
32
SW
BARBARA M. BANKS
DIAMOND RESOURCES CO.
01/17/2011
Weld
3749327
04N
61W
32
SW
JENNIFER MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751553
07N
61W
13
NW
MARK B. RUMSEY, SUCCESSOR TRUSTEE OF THE JOSEPH F. RUMSEY JR. REVOCABLE TRUST
DATED MARCH 29, 1991
DIAMOND RESOURCES CO.
01/13/2011
Weld
3749317
04N
61W
28
SE
DAVID MARLIN, A SINGLE MAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3752312
07N
61W
13
NW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
Weld
3734186
07N
61W
29
NW, E2 SW, W2 SW
MARTHA JEAN HARDING
DIAMOND RESOURCES CO.
10/18/2010
Weld
3734186
07N
61W
30
PART OF THE SE1/4SE1/4SE1/4
COMMENCING AT THE SE1/4 CORNER, THENCE WEST ALONG THE SOUTH LINE OF SAID SECTION
6 RODS; THENCE NORTH PARALLEL WITH THE EAST LINE OF SAID SECTION 26-1/3 RODS;
THENCE EAST PARALLEL WITH THE SOUTH LINE OF SAID SECTION 6 RODS TO THE EAST LINE
THEREOF; THENCE SOUTH ALONG THE EAST LINE 26-1/3 RODS TO THE POINT OF
BEGINNING.,
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751545
07N
61W
20
N2 NE
KATHLEEN K. DICKEY, F/K/A KATHLEEN K. DORCAS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751545
07N
61W
21
NW NW
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751547
07N
61W
20
N2 NE
ROBERT C. TANGYE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751547
07N
61W
21
NW NW
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3754459
04N
61W
10
S2 NE,S2
JOYCE A. SMITH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3754459
05N
61W
11
S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751558
04N
61W
10
S2 NE,S2
DONALD J. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751558
05N
61W
11
S2
CHARLOTTE J. GAUT, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/31/2011
Weld
3751565
06N
61W
26
SW NW,NW SW
NIKKI L. RALSTON, F/K/A NIKKI L. GROVES
DIAMOND RESOURCES CO.
01/31/2011
Weld
3751559
04N
61W
33
W2,SE
ADENE T. STEELE, A WIDOW
DIAMOND RESOURCES CO.
01/27/2011
Weld
3751561
09N
60W
30
SE
DONALD W. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
Weld
3751564
06N
61W
26
SW NW,NW SW
DAVID R. STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/27/2011
Weld
3751544
09N
60W
30
SE
GARY L. STEELE
DIAMOND RESOURCES CO.
01/28/2011
Weld
3751543
09N
60W
30
SE

 
 
 

--------------------------------------------------------------------------------

 
 
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
Weld
3751546
07N
62W
02
S2 NE, LOT1, LOT2
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/18/2011
Weld
3751548
07N
62W
02
S2 NE, LOT1, LOT2
JANICE GODDARD, A WIDOW
DIAMOND RESOURCES CO.
12/16/2010
Morgan
866344
03N
60W
32
W2 NE
CHAD T. HALE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2011
Weld
3751542
06N
62W
14
W2 SE
MARTHA A. STETZEL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3751562
05N
61W
25
E2 NW,W2 NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
01
S2 NE,SE, LOT1, LOT2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
23
W2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
10
S2
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
13
NW,SW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
23
NE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
24
NW
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
14
SE
DAVID M. MILLER, A/K/A DAVID MICHAEL MILLER, TRUSTEE OF THE CHRISTINA ELLIOTT
MILLER TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752318
07N
61W
24
NE
CAROL ANN KATES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/27/2011
Weld
3752310
09N
60W
30
SE
PATRICK J. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
Weld
3752316
04N
61W
33
W2,SE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
06N
61W
05
S2 NW, LOT3, LOT4
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
06N
61W
06
S2 NE,SE NW, LOT1, LOT2, LOT3, LOT4, LOT5
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
06N
62W
01
S2 NE, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
61W
18
E2 NW, LOT1, LOT2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
13
NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
14
SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
23
NW

 
 
 

--------------------------------------------------------------------------------

 
 
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
12
SE NW,SE SW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
12
E2
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
11
SE NE
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
13
NW
RICHARD W. VOLK, TRUSTEE OF THE RUSSELL H. VOLK TRUST
DIAMOND RESOURCES CO.
02/08/2011
Weld
3752319
07N
62W
14
SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
Weld
3752314
09N
61W
35
S2 SE
JOHN P. WIEDORN & CHRISTIE D. WIEDORN, A/K/A CHRISTINE WIEDORN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/09/2011
Weld
3752314
09N
61W
35
SE SW
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751550
04N
61W
10
S2 NE,S2
JOHN C. AMMAN, A MARRIED MAN
DIAMOND RESOURCES CO.
02/02/2011
Weld
3751550
05N
61W
11
S2
MARGARET K. APPENZELLER
DIAMOND RESOURCES CO.
01/24/2011
Weld
3752311
04N
61W
33
W2,SE
JAMES E. BURKE & MELODY R. BURKE, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/07/2011
Weld
3752329
05N
61W
28
SW
NANCY EARLS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
Weld
3751551
09N
60W
30
SE
KEVIN A. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
Weld
3754463
04N
61W
33
W2,SE
TIMOTHY A. KELLEY, A MARRIED MAN
DIAMOND RESOURCES CO.
01/21/2011
Weld
3752322
04N
61W
33
W2,SE
FREDRICK RAY HOLLAND
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754461
06N
61W
34
NE NW,NW NE
SAMANTHA GROVES
DIAMOND RESOURCES CO.
02/04/2011
Weld
3752323
04N
61W
33
W2,SE
BETTY JO GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
Weld
3752327
06N
61W
34
NE NW,NW NE
LINDA L. SANTORA, F/K/A LINDA L. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2011
Weld
3749315
07N
62W
02
S2 NE, LOT1, LOT2
ROBERT M. STEELE, A SINGLE MAN
DIAMOND RESOURCES CO.
01/27/2011
Weld
3752313
09N
60W
30
SE
RICHARD E. TIBBETTS, A MARRIED MAN
DIAMOND RESOURCES CO.
01/31/2011
Weld
3752317
06N
61W
26
SW NW,NW SW
JERALD STEELE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/28/2011
Weld
3752315
09N
60W
30
SE
MARION LOUCKS & JOHN GORDON LOUCKS, HER HUSBAND
DIAMOND RESOURCES CO.
02/02/2011
Weld
3752308
05N
61W
25
E2 NW,W2 NW
LINDA JO HENDERSON, F/K/A LINDA JO SANDERS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754467
10N
61W
29
NW
MARTHA MAEBELLE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754472
06N
61W
34
NE NW,NW NE
EDWARD LEON GROSS
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754453
06N
61W
34
NE NW,NW NE
DELPHINE BERRYHILL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/17/2011
Weld
3756065
04N
61W
32
SW
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3754473
07N
61W
20
N2 NE
KENNETH TANGYE, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3754473
07N
61W
21
NW NW
MARY BEATRICE TILLEY
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754479
06N
61W
34
NE NW,NW NE
TONY L. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754469
10N
61W
29
NW
BOYD M. SELK, A SINGLE MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754477
10N
61W
29
NW
KELLY R. SELK, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754470
10N
61W
29
NW

 
 
 

--------------------------------------------------------------------------------

 
 
ADRIAN LINDSEY LOUCKS
DIAMOND RESOURCES CO.
01/21/2011
Weld
3754464
05N
61W
25
E2 NW,W2 NW
CARL DAVID SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754458
10N
61W
29
NW
TIMOTHY JOE SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754466
10N
61W
29
NW
JOANN GROSS RYAN
DIAMOND RESOURCES CO.
02/04/2011
Weld
3754462
06N
61W
34
NE NW,NW NE
RITA JEAN JOHNSON
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754452
06N
61W
34
NE NW,NW NE
PAMELA M. JORDAN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/09/2011
Weld
3756066
06N
61W
26
SW NW,NW SW
KYLE KELLEY, A/K/A KYLE E. KELLEY
DIAMOND RESOURCES CO.
01/24/2011
Weld
3754475
04N
61W
33
W2,SE
AMANDA CAROLINE FERROGGIARO, F/K/A AMANDA DAVIS FERROGGIARO, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/08/2011
Weld
3772294
07N
61W
01
S2 NE,SE, LOT1, LOT2
SUSAN LORENE SANDERS LAUER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3754468
10N
61W
29
NW
DOLORES NOREENE MOORE
DIAMOND RESOURCES CO.
02/09/2011
Weld
3754460
06N
61W
34
NE NW,NW NE
JANET ROBERTS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/28/2011
Weld
3754474
09N
60W
30
SE
VERONICA DOUGLASS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
12/29/2010
Weld
3758343
04N
61W
33
W2,SE
MARY E. BIGGS, A WIDOW
DIAMOND RESOURCES CO.
02/15/2011
Weld
3758350
07N
62W
12
E2
TARA NORVIEL, F/K/A TARA SELK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3758341
10N
61W
29
NW
LEWIS M. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761024
05N
61W
23
NE
ANDREW GALLOWAY DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/08/2011
Weld
3758436
07N
61W
01
S2 NE, LOT1, LOT2
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
Weld
3758345
07N
62W
08
NE NE NE,NE/4 LESS NE/4 NE/4 NE/4,
LAZELLE ATKINSON-BONTRAGER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/03/2011
Weld
3758345
07N
62W
08
SE
DENNIS M. SANDERS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/16/2011
Weld
3758347
10N
61W
29
NW
BARBARA BOURGEOIS MCGEE
DIAMOND RESOURCES CO.
05/05/2011
Weld
3772295
07N
61W
29
W2
PAULA BOURGEOIS
DIAMOND RESOURCES CO.
05/05/2011
Weld
3772296
07N
61W
29
W2
JANET BRASHARS, FKA JANET N. TUCKER, A SINGLE WOMAN
DIAMOND RESOURCES CO.
12/08/2010
Weld
3742686
07N
61W
21
E2
JAY W. GIBSON, A MARRIED MAN
DIAMOND RESOURCES CO.
09/15/2010
Weld
3724437
08N
61W
03
SE
STEPHEN J. BENSON AND JEAN M. BENSON, HUSBAND AND WIFE
DIAMOND RESOURCES CO.
09/08/2010
Weld
3724446
02N
63W
27
W2 SW
LOIS JEAN GRAFF, ATTORNEY IN FACT FOR VIVIAN M. CHRISTENSEN
DIAMOND RESOURCES CO.
03/22/2011
Weld
3764173
04N
61W
25
NW SW
GARY L. FICHTER, INDIVIDUALLY AND AS TRUSTEE OF THE GERALD FICHTER REVOCABLE
TRUST AGREEMENT, DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
03/24/2011
Weld
3761021
09N
61W
10
NW
DEBORAH KAY GRIFFIE
DIAMOND RESOURCES CO.
02/09/2011
Weld
3759174
06N
61W
34
NE NW,NW NE
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/14/2011
Weld
3759175
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES
 
SW/4 SE/4 LESS 10 ACRES,

 
 
 

--------------------------------------------------------------------------------

 
 
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
Weld
3758349
07N
62W
08
NE
LORENE I. JAMES, A/K/A IONE LORENE ATKINSON JAMES, A WIDOW
DIAMOND RESOURCES CO.
03/07/2011
Weld
3758349
07N
62W
08
SE
WADE A. JONES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/30/2011
Weld
3764176
04N
61W
34
SE
WILLIAM W. MATTER, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE MATTER FAMILY
TRUST
DIAMOND RESOURCES CO.
03/09/2011
Weld
3758342
08N
62W
13
N2
SUZANN NOLL, F/K/A SUZANN CAMFIELD & PHILLIP L. NOLL, HER HUSBAND
DIAMOND RESOURCES CO.
03/08/2011
Weld
3764166
07N
62W
08
NE NE NE,SE,NE/4 LESS NE/4 NE/4 NE/4,
PAULA FAUST NEWCOMB, F/K/A PAULA J. FAUST, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/16/2011
Weld
3759176
08N
62W
13
N2
PAUL LEON COLE, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761019
09N
61W
10
NW
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
03N
61W
02
LOT3, LOT4
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
28
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
34
SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
25
N2,NE SE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
33
NE
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
34
SW,NORTH 50 ACARES OF THE NW/4,
ERLENE M. HOGAN, A/K/A ERLEN M. HOGAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3764180
04N
61W
35
SW SW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/14/2011
Weld
3761016
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
MARGARET H. KREI, A/K/A PEGGY H. KREI, F/K/A MARGARET RIDDELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761017
08N
62W
13
N2
CHARLES RIDDELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761015
08N
62W
13
N2
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3775091
07N
61W
20
N2 NE
BERTA TANGYE, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/26/2011
Weld
3775091
07N
61W
21
NW NW
BRIAN CHARLES GROSS
DIAMOND RESOURCES CO.
02/09/2011
Weld
3761014
06N
61W
34
NE NW,NW NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
03N
61W
02
LOT3, LOT4
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
28
SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
34
SE

 
 
 

--------------------------------------------------------------------------------

 
 
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
25
N2,NE SE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
33
NE
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JEAN W. BANGERT, A/K/A W. JEAN BANGERT, A/K/A JEAN W. BANGART
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765588
04N
61W
35
SW SW
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
03N
61W
02
LOT3, LOT4
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
28
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
34
SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
25
N2,NE SE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
33
NE
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LENORE PENFOLD, A WIDOW
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765583
04N
61W
35
SW SW
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
03N
61W
02
LOT3, LOT4
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
28
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
34
SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
25
N2,NE SE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
33
NE
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
MELVIN E. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765594
04N
61W
35
SW SW
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
03N
61W
02
LOT3, LOT4
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
28
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
34
SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
25
N2,NE SE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
33
NE
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
LARRY PENFOLD, A/K/A LARRY E. PENFOLD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765587
04N
61W
35
SW SW
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
03N
61W
02
LOT3, LOT4
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
28
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
34
SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
25
N2,NE SE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
33
NE
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TY PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765592
04N
61W
35
SW SW
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
03N
61W
02
LOT3, LOT4
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
28
SE

 
 
 

--------------------------------------------------------------------------------

 
 
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
34
SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
25
N2,NE SE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
33
NE
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
JANET E. SOLYMOSI, A/K/A JANET SOLYMOSI
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765591
04N
61W
35
SW SW
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
03N
61W
02
LOT3, LOT4
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
28
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
34
SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
25
N2,NE SE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
33
NE
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
34
SW,NORTH 50 ACRES OF THE NW/4,
TROY PENFOLD, A/K/A TROY A. PENFOLD
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765593
04N
61W
35
SW SW
JAN GIPSON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
Weld
3764172
05N
61W
23
NE
LEE CUBBISON, A WIDOW
DIAMOND RESOURCES CO.
03/18/2011
Weld
3764177
05N
61W
23
NE
TODD R. ULLMANN, A SINGLE MAN
DIAMOND RESOURCES CO.
03/25/2011
Weld
3764168
07N
62W
02
S2 NW, LOT3, LOT4
DR. KIM M. RIDDELL, A/K/A KIM M. MADEN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761027
08N
62W
13
N2
DONNA L. COURNOYER, A/K/A DONNA LEE COURNOYER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3761023
09N
61W
10
NW
GARY L. FICHTER, TRUSTEE OF THE GERALD W. FICHTER REVOCABLE TRUST AGREEMENT,
DATED FEBRUARY 15, 1992
DIAMOND RESOURCES CO.
08/16/2011
Weld
3761022
09N
61W
05
SE
WILBUR GOLBA GROVES, A WIDOWER
DIAMOND RESOURCES CO.
03/22/2011
Weld
3764167
04N
61W
25
NW SW
NEIL T. GROVES
DIAMOND RESOURCES CO.
03/24/2011
Weld
3764169
04N
61W
25
NW SW
HAROLD FRANCIS GROVES & BEVERLY RUTH GROVES, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/22/2011
Weld
3761025
04N
61W
25
NW SW
VIRGINIA R. POTTER
DIAMOND RESOURCES CO.
03/16/2011
Weld
3761026
09N
61W
10
NW
JANET GROVES JOHANNSEN
DIAMOND RESOURCES CO.
03/24/2011
Weld
3764178
04N
61W
25
NW SW
SUZANNE WORK HOKANSON
DIAMOND RESOURCES CO.
03/25/2011
Weld
3764183
07N
61W
12
S2 NW,N2 SW
LINDA SUE GROSS, A WIDOW
DIAMOND RESOURCES CO.
02/09/2011
Weld
3764171
06N
61W
34
NE NW,NW NE
NEIL E. THOMPSON  & MARY P. THOMPSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/25/2011
Weld
3768328
07N
61W
12
S2 NW,N2 SW
STATE OF COLORADO 1174.10
DIAMOND RESOURCES CO.
05/20/2010
Weld
3713278
03N
62W
36
ALL
STATE OF COLORADO 1181.10
DIAMOND RESOURCES CO.
05/20/2010
Weld
3713279
08N
62W
04
SE NE,SW NW,NW SW,SE, LOT3, LOT4
DANIELLE R. ULLMANN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
Weld
3764174
07N
62W
02
S2 NW, LOT3, LOT4

 
 
 

--------------------------------------------------------------------------------

 
 
LINDA L. SANTORA, A S
INGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
Weld
3764170
07N
62W
02
S2 NW, LOT3, LOT4
JUDY BINNEY
DIAMOND RESOURCES CO.
03/14/2011
Weld
3765590
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
EDWIN S. DAVIS, A MARRIED MAN
DIAMOND RESOURCES CO.
04/01/2011
Weld
3765582
08N
62W
24
SW
AMANDA CHRISTINE GROSS
DIAMOND RESOURCES CO.
02/09/2011
Weld
3765581
06N
61W
34
NE NW,NW NE
KEVIN CHRISTOPHER GROSS
DIAMOND RESOURCES CO.
02/09/2011
Weld
3765584
06N
61W
34
NE NW,NW NE
JAMES L. GROVES, A MARRIED MAN
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765589
04N
61W
25
NW SW
BERNETHA J. GROVES
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765586
04N
61W
25
NW SW
ERNEST L. GROVES, A WIDOWER
DIAMOND RESOURCES CO.
04/12/2011
Weld
3765579
04N
61W
25
NW SW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
Weld
3764165
06N
61W
19
NE SW,SE SW, LOT3, LOT4
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
Weld
3764165
06N
61W
30
W2 NE,E2 NW
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
Weld
3764165
06N
61W
30
LOT1, LOT2
TWENTYTEN, LLC
DIAMOND RESOURCES CO.
04/04/2011
Weld
3764165
06N
62W
25
E2 NE,NW NE
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
Weld
3764185
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
BRYCE ARTHUR WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
Weld
3764186
04N
61W
25
NW SW
LINDA G. WILLIAMS, A/K/A LINDA GROVES WILLIAMS
DIAMOND RESOURCES CO.
03/14/2011
Weld
3764184
04N
61W
26
N2 SE,SW/4 LESS 10 ACRES FOR RESERVOIR
 
SW/4 SE/4 LESS 10 ACRES FOR RESERVOIR,
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
61W
29
SW SW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
62W
32
N2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
61W
30
LOT1, LOT2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
62W
25
E2
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
61W
31
NE
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
61W
31
NE NW
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
61W
31
LOT2, LOT3, LOT4
L & S CAPITAL LTD, A COLORADO LIMITED PARTNERSHIP
DIAMOND RESOURCES CO.
03/30/2011
Weld
3765578
06N
62W
25
E2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772298
06N
61W
19
NE SW,SE SW, LOT3, LOT4

 
 
 

--------------------------------------------------------------------------------

 
 
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772298
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JENNY SCHWARCK, A/K/A JENNY ELIZABETH SCHWARCK
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772298
06N
62W
25
E2 NE,NW NE
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768333
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768333
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEVONA CARLINE WEAR
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768333
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS
DIAMOND RESOURCES CO.
03/24/2011
Weld
3765600
04N
61W
25
NW SW
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
Weld
3765580
06N
61W
19
NE SW,SE SW, LOT3, LOT4
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
Weld
3765580
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
CARRIE SMITH, A/K/A CARRIE ANN SMITH
DIAMOND RESOURCES CO.
04/04/2011
Weld
3765580
06N
62W
25
E2 NE,NW NE
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768330
06N
61W
19
NE SW,SE SW, LOT3, LOT4
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768330
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
BECKY JUSTESEN, A/K/A REBECCA JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768330
06N
62W
25
E2 NE,NW NE
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772297
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772297
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MICHAEL JUSTESEN, A/K/A MICHAEL KIRK JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3772297
06N
62W
25
E2 NE,NW NE
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768332
06N
61W
19
NE SW,SE SW, LOT3, LOT4
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768332
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
PETER JUSTESEN, A/K/A PETER NEIL JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768332
06N
62W
25
E2 NE,NW NE
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768331
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768331
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JAMIE JUSTESEN, A/K/A JAMIE RYAN JUSTESEN
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768331
06N
62W
25
E2 NE,NW NE
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DOLPH HENRY GROVES, A/K/A DOLPH H.
GROVES
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765598
04N
61W
25
NW SW

 
 
 

--------------------------------------------------------------------------------

 
 
LINDA G. WILLIAMS, ATTORNEY-IN-FACT FOR DONALD LUTHER GROVES
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765599
04N
61W
25
NW SW
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768329
06N
61W
19
NE SW,SE SW, LOT3, LOT4
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768329
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
DEBBIE EDSTROM, A/K/A DEBORAH ANN EDSTROM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768329
06N
62W
25
E2 NE,NW NE
FRANCIS DUBS, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765601
04N
61W
25
NW SW
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768334
06N
61W
19
NE SW,SE SW, LOT3, LOT4
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768334
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
MELISSA BRANAM, A/K/A MELISSA LEIGH BRANAM
DIAMOND RESOURCES CO.
04/04/2011
Weld
3768334
06N
62W
25
E2 NE,NW NE
WILLARD GROVES
DIAMOND RESOURCES CO.
03/22/2011
Weld
3765603
04N
61W
25
NW SW
CAROL BATT, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/22/2011
Weld
3768335
04N
61W
25
NW SW
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
Weld
3772301
06N
62W
14
LOT B BEING A PT OF E/2 NE/4 MFD IN DOC 2536150,
TIMOTHY R. SELTZER & JENNIFER J. SELTZER, HUSBAND & WIFE
DIAMOND RESOURCES CO.
02/21/2011
Weld
3772301
06N
62W
14
LOT B BEING A PT OF E/2 SE/4 MFD IN DOC 2673363,
LISA WILLITS DOWN & NORMAN DOWN, HER HUSBAND
DIAMOND RESOURCES CO.
08/23/2010
Weld
3770183
09N
61W
04
S2 NE, LOT1, LOT2
HOMER ALLEN, A/K/A JERRY ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
Weld
3770188
07N
61W
12
S2 NW,N2 SW
ROB ALLEN, A MARRIED MAN
DIAMOND RESOURCES CO.
05/05/2011
Weld
3770189
07N
61W
12
S2 NW,N2 SW
EMILY JANE ALLEN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
05/05/2011
Weld
3770187
07N
61W
12
S2 NW,N2 SW
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
Weld
3768336
07N
62W
08
NE
RICHARD LAYTHAM CAMFIELD, A SINGLE MAN
DIAMOND RESOURCES CO.
04/25/2011
Weld
3768336
07N
62W
08
SE
JACQUELINE HELFENSTEIN & RICHARD HELFENSTEIN, TRUSTEES OF THE HELFENSTEIN FAMILY
TRUST
DIAMOND RESOURCES CO.
03/29/2011
Weld
3770185
07N
60W
18
E2 NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
Weld
3770182
09N
61W
03
SW
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/15/2011
Weld
3770182
09N
61W
10
NE
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
Weld
3770181
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
JANE M. O'HERN, A WIDOW
DIAMOND RESOURCES CO.
04/14/2011
Weld
3770181
09N
61W
10
NW
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692139
07N
60W
08
E2
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692139
07N
60W
10
W2

 
 
 

--------------------------------------------------------------------------------

 
 
JUDITH ACIERNO, A/K/A JUDITH A. ACIERNO, A SINGLE WOMAN DEALING IN HER SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692139
07N
60W
09
NE,E2 NW
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
Weld
3520936
08N
62W
13
S2
ALICE M. JONES AND GEORGE M. JONES
JAMES C. KARO ASSOCIATES
09/06/2007
Weld
3520936
08N
62W
24
N2
LARRY EDSON, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/17/2011
Weld
3754465
04N
61W
32
SW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3691377
07N
61W
06
NE
STEPHANIE C. GROVES
CONTINENTAL RESOURCES, INC.
02/04/2011
Weld
3756063
04N
61W
33
W2, SE
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
07N
62W
01
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
07N
61W
06
E2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
07N
62W
02
N2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
07N
61W
06
W2 NW
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
08N
62W
26
S2
MARCIA M. BALDON, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690134
07N
61W
05
SW
SUSAN MACKAY SMITH
CONTINENTAL RESOURCES, INC.
01/24/2011
Weld
3749322
05N
62W
11
SE NW, SW SE
DARCY C. MCEVOY, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/01/2011
Weld
3756064
06N
61W
26
SW NW, NW SW
JACKIE PARKINSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/07/2011
Weld
3756060
06N
62W
02
LOT B RECORDED EXEMPTION NO. 0797-02-3 RE-3343, ACCORDING TO THE MAP RECORDED
9/8/02 AT RECEPTION NO. 2988794, BEING A PORTION OF THE W2 NW AND THE N2 SW
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
Weld
3711099
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
FRANK U. BAXTER AND GAYLE C. BAXTER, H & W
HOP ENERGIES, LLC
08/10/2010
Weld
3711099
07N
62W
11
NW,SW
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
Weld
3712491
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
EDWARD BAXTER AND ANNA BAXTER, H & W
HOP ENERGIES, LLC
08/04/2010
Weld
3712491
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
Weld
3672667
07N
62W
10
NE/4, EXCEPTING A 5 ACRE TRACT IN THE NW/C DESCRIBED IN RECORDED EXEMPTION NO.
07 15-10-1-RE 2365,
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
Weld
3672667
07N
62W
11
NW,SW
MABLE L. BAXTER, A SINGLE WOMAN
HOP ENERGIES, LLC
01/15/2010
Weld
3672667
07N
62W
11
SE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
Weld
3707787
07N
61W
12
N2 NW,W2 NE
SAMMIE LOU BELDEN AND RICHARD EDWARD BELDIN, W & H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/09/2010
Weld
3707787
07N
61W
24
NE
SAMMIE LOU BELDEN AND RICHARD EDWIN BELDEN, W & H
DIAMOND OPERATING, INC.
07/07/2010
Weld
3707785
09N
61W
04
S2 NE, LOT1, LOT2

 
 
 

--------------------------------------------------------------------------------

 
 
LINDA M. BENENATI GREEN AS TRUSTEE OF THE LINDA M. BENENATI FAMILY TRUST DATED
MAY 16,2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
Weld
3711480
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
BERNARD LUEKING TESTAMENTARY TRUST
HOP ENERGIES, LLC
02/01/2010
Weld
3677936
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LAVONNE CHAPMAN, A-I-F FOR BESSIE V. WASHBURN
JAMES C. KARO ASSOCIATES
09/24/2007
Weld
3520939
08N
62W
24
SW
BETHKUJO, LLC
JAMES C. KARO ASSOCIATES
09/05/2007
Weld
3520938
08N
62W
23
NE
STEPHEN C. ELLIOTT, A MARRIED MAN
CONTINENTAL RESOURCES, INC.
01/25/2011
Weld
3754457
07N
61W
13
NW
ERIKA E. MILLER, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
Weld
3761020
07N
61W
18
E2 NW, LOT1, LOT2
PRISCILLA J. LOEW, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
03/15/2011
Weld
3761018
07N
61W
18
E2 NW, LOT1, LOT2
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
Weld
3756062
07N
62W
08
NE
JUDITH E. ATKINSON, A WIDOW
CONTINENTAL RESOURCES, INC.
03/02/2011
Weld
3756062
07N
62W
08
SE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
Weld
3756061
07N
61W
20
N2 NE
JUDITH SEDBROOK, F/K/A JUDITH TANGYE, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
01/26/2011
Weld
3756061
07N
61W
21
NW NW
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
Weld
3754471
07N
61W
20
N2 NE
ERNIE TANGYE
CONTINENTAL RESOURCES, INC.
01/19/2011
Weld
3754471
07N
61W
21
NW NW
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
Weld
3756067
08N
60W
07
E2 NE
TED GLEN STEIGER, A SINGLE MAN
CONTINENTAL RESOURCES, INC.
02/07/2011
Weld
3756067
08N
60W
08
W2 NW
THERESE KAY MCKINNON, F/K/A THERESE KAY SANDERS, A MARRIED WOMAN
CONTINENTAL RESOURCES, INC.
02/16/2011
Weld
3754456
10N
61W
29
NW
JEFFREY CALVIN WORK
DIAMOND RESOURCES CO.
04/12/2011
Weld
3773115
07N
61W
12
S2 NW,N2 SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
Weld
3772299
09N
61W
09
E2 NE,SW NE,NW/4 NE/4, LESS THE "J" SAND FORMATION,
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/14/2011
Weld
3772299
09N
61W
10
NW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
Weld
3772300
09N
61W
03
SW
MICHAEL MILO STUCKY, A MARRIED MAN
DIAMOND RESOURCES CO.
04/15/2011
Weld
3772300
09N
61W
10
NE
LYNN E. THOMPSON, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/25/2011
Weld
3770184
07N
61W
12
S2 NW,N2 SW
GARRETT G. BICKFORD, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/15/2010
Weld
3710493
09N
61W
04
S2 NE, LOT1, LOT2
KEITH BICKFORD AND FRANCES F. BICKFORD, H & W
DIAMOND OPERATING, INC.
07/15/2010
Weld
3710494
09N
61W
04
S2 NE, LOT1, LOT2
DEBORAH A. SQUIRE, A/K/A DEBORAH A. BIRD
FLATIRON ENERGY COMPANY, INC.
07/02/2010
Weld
3715865
07N
60W
22
E2
MARY R. BLOOM AND CHARLES S. BLOOM, W & H
DIAMOND OPERATING, INC.
07/24/2010
Weld
3708955
09N
61W
04
S2 NE, LOT1, LOT2
IRENE HOFF BRUNMEIER A/K/A IRENE BRUNMEIER, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
Weld
3705511
07N
61W
12
S2 SW

 
 
 

--------------------------------------------------------------------------------

 
 
AMOS BUNIM, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/13/2010
Weld
3692147
07N
61W
24
NE
SHARON LYNN CAMPBELL, DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
Weld
3703415
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
Weld
3675287
07N
62W
09
SE
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
Weld
3675287
07N
62W
02
N2
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
Weld
3675287
07N
62W
03
NW
NORMA R. CARTER, F/K/A NORMAN R. ULMANN & NORMA R. CASS, A SINGLE WOMAN
HOP ENERGIES, LLC
01/30/2010
Weld
3675287
08N
62W
28
NE
JANICE A. COMMUNAL, A SINGLE WOMAN
HOP ENERGIES, LLC
04/23/2010
Weld
3690136
09N
61W
17
NW
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
61W
17
W2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
61W
18
E2
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
62W
24
NE SE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
62W
25
NE
BARBARA J. COWSER, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/09/2010
Weld
3687458
09N
61W
17
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
07N
62W
01
N2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
07N
61W
06
E2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
07N
61W
06
W2 NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
07N
62W
02
N2

 
 
 

--------------------------------------------------------------------------------

 
 
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
08N
62W
26
S2
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690131
07N
61W
05
SW
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
Weld
3770190
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
MARK S. BERENSON
DIAMOND RESOURCES CO.
04/26/2011
Weld
3770190
09N
61W
10
NW
DEBRA ANN CURRY AND KRISTOPHER CURRY, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3691383
07N
61W
06
NE
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
Weld
3770191
09N
61W
03
SW
MARK BERENSON
DIAMOND RESOURCES CO.
04/26/2011
Weld
3770191
09N
61W
10
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691385
07N
61W
06
NE
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
07N
62W
01
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
07N
61W
06
E2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
07N
61W
06
W2 NW
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
07N
62W
02
N2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
08N
62W
26
S2
DEBRA ANN CURRY, A-I-F FOR PAUL V. SONGER, III
HOP ENERGIES, LLC
04/15/2010
Weld
3691384
07N
61W
05
SW
WILMA A. DAVIS, A WIDOW
DIAMOND OPERATING, INC.
07/15/2010
Weld
3709963
09N
61W
04
S2 NE, LOT1, LOT2
DONALD SHELLER AND VICKI SHELLER, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
Weld
3520940
08N
62W
23
N2 SE
BONNIE DORN, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
Weld
3683740
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
Weld
3676234
08N
62W
22
SW, NE, NW
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
02/01/2010
Weld
3676234
08N
62W
22
SE
KIP GORDER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/18/2011
Weld
3765597
08N
62W
13
N2
SHIRLEY E. DRESSOR, A SINGLE WOMAN
HOP ENERGIES, LLC
03/11/2010
Weld
3684807
08N
62W
28
N/2 NW/4, EXCEPTING 8 ACRES BELONGING TO THE UNION PACIFIC RAILROAD.,
DUANGCHAI WASHBURN, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
Weld
3520934
08N
62W
14
S2
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
Weld
3695220
07N
62W
24
SE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
Weld
3695220
07N
62W
25
NE
LEASER A. EWEGEN AND JUDITH W. EWEGEN, AS JOINT TENANTS
HOP ENERGIES, LLC
04/23/2010
Weld
3695220
07N
62W
25
S2
EDWIN C. AND HAZEL M. JESS, H & W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/14/2010
Weld
3694614
07N
60W
11
E2

 
 
 

--------------------------------------------------------------------------------

 
 
ESTATE OF LORI A. WEST, DECEASED, TERRENCE O. BOLTON, HEIR
JAMES C. KARO ASSOCIATES
03/30/2010
Weld
3687650
07N
60W
06
W2
VIRGINIA FONTAINE, A/K/A VIRGINIA D. FONTAINE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
Weld
3683741
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
07N
62W
01
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
07N
61W
06
E2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
07N
61W
06
W2 NW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
07N
62W
02
N2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
08N
62W
26
S2
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3690132
07N
61W
05
SW
JANET S. FREDERICK AND JOHN E. FREDERICK, W & H
HOP ENERGIES, LLC
04/15/2010
Weld
3695221
07N
61W
06
NE
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679342
08N
62W
14
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679342
08N
62W
12
SE, SW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679342
08N
62W
15
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679342
08N
62W
13
NE, NW
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN AND VAN FREEMAN HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679342
08N
62W
11
NE, SE
MARGUERITE FREEMAN, A SINGLE WOMAN AND VAN FREEMAN A/K/A PETER V.R. FREEMAN 11 &
PETER VAN RENNSSELAER FREEMAN 11 AND BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN ,
HW
HOP ENERGIES, LLC
02/12/2010
Weld
3679337
08N
62W
26
SW, SE
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
Weld
3679339
08N
62W
23
SW
 VAN FREEMAN (AKA PETER V R FREEMAN II & PETER VAN RENSEELAER FREEMAN II) AND
BEVERLY FREEMAN(AKA BEVERLY FREEMAN) HUSBAND AND WIFE
HOP ENERGIES, LLC
02/12/2010
Weld
3679339
08N
62W
26
N2

 
 
 

--------------------------------------------------------------------------------

 
 
JONNI K. DRESSENDORFER, A/K/A JONNI K. GARDEY, HEIR OF CAROL H. NALLEY,
DECEASED, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/02/2010
Weld
3715864
07N
60W
22
E2
Heir of Carol H. Nalley Deceased a marries woman
DIAMOND OPERATING, INC.
07/15/2010
Weld
3715863
09N
61W
04
S2 NE, LOT1, LOT2
dealing in her sole and seperate propert
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/01/2010
Weld
3708777
07N
61W
12
S2 SW
DOROTHY L. GISH BY ROBERT F. GISH, A-I-F
HOP ENERGIES, LLC
02/25/2010
Weld
3679338
07N
62W
12
SE NW, SE SW
GLADYS LUEKING TRUST #2
HOP ENERGIES, LLC
02/01/2010
Weld
3677935
08N
61W
35
NE, SE NW, SE, E2 SW, SW SW
JAMES ALAN SONGER AND KELLY SONGER
HOP ENERGIES, LLC
04/15/2010
Weld
3695219
07N
61W
06
NE
CHARLA JEANNE SPENCE F/K/A CHARLA JEANNE MOORE, DEALING IN HER SOLE AND SEPARATE
PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/10/2010
Weld
3703416
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING.,
TERRY C. DRESSOR AND LANA KAY DRESSOR, H & W
JAMES C. KARO ASSOCIATES
10/11/2007
Weld
3520935
08N
62W
24
SW
ROBBIN THAYN \A/K/A ROBBING THAYN AND ROBERT THAYN, WIFE AND HUSBAND
HOP ENERGIES, LLC
02/01/2010
Weld
3677937
08N
61W
35
E2 SW
MARVIN THOMAS AS TRUSTEE OF THE MARVIN THOMAS LIVING TRUST DATED JUNE 29, 2007
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/06/2010
Weld
3683742
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WAYNE THOMAS, A/K/A WAYNE DWIGHT THOMAS, A SINGLE PERSON, TRUSTEE OF THE WAYNE
DWIGHT THOMAS TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
Weld
3682348
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
WILBUR E THOMAS, A SINGLE PERSON
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
Weld
3683743
07N
60W
02
ALL {A/D/A LOTS 1, 2, 3, 4, S2 N2, S2}
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
Weld
3694401
07N
62W
24
SE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
Weld
3694401
07N
62W
25
NE
RODNEY D. THORELL AND WANDA M THORELL, JT
HOP ENERGIES, LLC
04/15/2010
Weld
3694401
07N
62W
25
S2
EDNA TRUPP, ALSO KNOWN AS EDNA C. TRUPP, A WIDOW
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
Weld
3708957
07N
61W
12
S2 SW

 
 
 

--------------------------------------------------------------------------------

 
 
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
Weld
3679340
08N
62W
13
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
Weld
3679340
08N
62W
12
S2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
Weld
3679340
08N
62W
15
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
Weld
3679340
08N
62W
14
N2
VAN FREEKMAN A/K/A PETER V.R. FREEMAN II & PETER VAN RENSSELAER FREEMAN II AND
BEVERLY FREEMAN A/K/A BEVERLY A. FREEMAN, TRUSTEES OF THE VAN FREEMAN REVOCABLE
TRUST, DATED MARCH 23, 2005
HOP ENERGIES, LLC
02/12/2010
Weld
3679340
08N
62W
11
E2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
Weld
3691375
08N
62W
13
N2
GEORGE G. VAUGHT, JR.
HOP ENERGIES, LLC
03/31/2010
Weld
3691375
08N
62W
12
S2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
61W
17
NW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
61W
19
E2 SW, LOT3, LOT4, SE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
61W
17
SW
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
61W
18
E2
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
62W
24
NE SE, SE NE
DON R. WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691388
09N
62W
25
NE

 
 
 

--------------------------------------------------------------------------------

 
 
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
61W
17
NW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
61W
17
SW
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
61W
18
E2
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
61W
19
E2 SW, LOT3, LOT4, SE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
62W
24
NE SE, SE NE
JAMES ROBERT WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687456
09N
62W
25
NE
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773112
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773112
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
KATHY KERR WILLIAMSON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773112
06N
62W
25
E2 NE,NW NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
61W
17
NW
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
61W
17
SW
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
61W
18
E2
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
61W
19
E2 SW, LOT3, LOT4, SE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
62W
24
NE SE, SE NE
LARRY J WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687455
09N
62W
25
NE

 
 
 

--------------------------------------------------------------------------------

 
 
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
61W
17
NW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
61W
17
SW
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
61W
18
E2
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
61W
19
E2 SW, LOT3, LOT4, SE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
62W
24
NE SE, SE NE
RONALD J WARE, AN UNMARRIED MAN
HOP ENERGIES, LLC
04/08/2010
Weld
3691389
09N
62W
25
NE
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
Weld
3706672
09N
61W
18
E2 W2, LOT1, LOT2, LOT3
LOIS GLAVINS GILBERT, A SINGLE WOMAN
HOP ENERGIES, LLC
07/14/2010
Weld
3706672
09N
61W
19
NE NW
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
Weld
3692143
07N
61W
12
N2 NW,W2 NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
61W
17
NW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
61W
18
E2 NW, LOT1, LOT2, LOT3
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
61W
17
SW
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
61W
18
E2
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
61W
19
E2 SW, LOT3, LOT4, SE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
62W
24
NE SE, SE NE
WILLIAM L. WARE, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/08/2010
Weld
3687457
09N
62W
25
NE
THE IDA A. WEITZEL FAMILY TRUST, MARILYN K. BARBER AND PAULETTE R. HALL AS
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
Weld
3687355
07N
60W
10
E2
GREAT NORTHERN PROPERTIES, LLLP, A COLORADO LIMITED LIABILITY PARTNERSHIP
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/14/2010
Weld
3692146
09N
62W
12
THE PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST, 6TH P.M.,
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
Weld
3686043
07N
61W
12
SE, E2 NE, S2 NW, N2 SW, S2 SW

 
 
 

--------------------------------------------------------------------------------

 
 
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
Weld
3686043
07N
61W
12
S2 SW
MARILYN K. BARBER AND PAULETTE R. HALL, A/K/A PAULETTE HALL AS TRUSTEES OF THE
IDA A. WEITZEL FAMILY TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
02/22/2010
Weld
3686043
07N
61W
24
NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
Weld
3671056
07N
62W
10
SE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
Weld
3671056
07N
62W
12
N2 NW, SW SW, N2 SW, SW SW
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
Weld
3671056
07N
62W
14
W2 NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
Weld
3671056
07N
62W
11
N2 NE, SW NE
ANDREW E. WEST AND MARLETTA B. WEST A/K/A MARIETTA B WEST, HUSBAND AND WIFE
HOP ENERGIES, LLC
01/09/2010
Weld
3671056
07N
62W
14
E2 NE
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
Weld
3672663
07N
62W
10
SE
ROBERT H. HEMPHILL AND BEVERY SUE HEMPHILL, H/W
HOP ENERGIES, LLC
01/14/2010
Weld
3671058
07N
62W
10
SE
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
Weld
3691374
08N
61W
31
SW
SHIRLEY HOWARD A/K/A SHIRLEY J. HOWARD AND SHIRLEY JUNE HOWARD, A MARRIED WOMAN
DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
05/04/2010
Weld
3691374
08N
61W
31
NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
Weld
3712492
08N
62W
13
NE,NW
GARY L. CHRISTENSEN, SOLE SUCCESSOR TRUSTEE OF THE ISABEL M. THOMPSON REVOCABLE
TRUST
HOP ENERGIES, LLC
07/26/2010
Weld
3712492
08N
62W
12
SE,SW
MARVIN B. JENSEN, AS PERSONAL REPRESENTATIVE FOR THE ESTATE OF MERNEICE M.
JENSEN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
Weld
3690227
07N
61W
12
N2 NW,W2 NE

 
 
 

--------------------------------------------------------------------------------

 
 
BOB E. JOHNSON AND BARBARA M. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
Weld
3684809
07N
62W
12
SE NW, SE SW
DARRELL L. JOHNSON AND CAROLYN J. JOHNSON, H/W
HOP ENERGIES, LLC
02/25/2010
Weld
3690135
07N
62W
12
SE NW,SE SW
DONALD L. JOHNSON, A SINGLE MAN
HOP ENERGIES, LLC
02/25/2010
Weld
3684808
07N
62W
12
SE NW,SE SW
DEBRA GLEE JOHNSON MONTOYA
HOP ENERGIES, LLC
03/10/2010
Weld
3707834
08N
62W
12
S2
ALICE M. JONES AND GEORGE M. JONES, W/H
JAMES C. KARO ASSOCIATES
03/30/2010
Weld
3687653
07N
60W
06
W2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
Weld
3393624
09N
61W
03
NW
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
Weld
3393624
09N
61W
10
N2
JOSH H. PARR, A SINGLE MAN
DIAMOND OPERATING, INC.
11/28/2005
Weld
3393624
09N
61W
09
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
61W
17
SW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
61W
18
E2
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
62W
24
SE NE,NE SE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
62W
25
NE
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
61W
17
NW
RHEA LOUISE KALLSEN, A WIDOW
HOP ENERGIES, LLC
04/09/2010
Weld
3687460
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692141
07N
60W
08
E2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692141
07N
60W
10
W2
GORDON B. LINDVALL, A/K/A GORDON LINDVALL, AND LEONA LINDVALL, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692141
07N
60W
09
NE,E2 NW
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692142
07N
60W
08
E2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692142
07N
60W
10
W2
ROBERT B. LINDVALL, A/K/A GEORGE LINDVALL, PERSONAL REPRESENTATIVE FOR THE
ESTATE OF BERNARD LINDVALL, JR., A/K/A BERNARD A. LINDVALL, JR
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/05/2010
Weld
3692142
07N
60W
09
NE,E2 NW
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
Weld
2722908
09N
61W
03
SW

 
 
 

--------------------------------------------------------------------------------

 
 
LITTLE SISTERS OF THE POOR-HOME FOR THE AGED-DENVER, COLORADO
NOCO OIL COMPANY, LLC
09/21/1999
Weld
2722908
09N
61W
10
N2
CLYDE LUEKING, A/K/A CLYDE F. LUEKING AND MARLENE LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/01/2010
Weld
3677938
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
Weld
3676235
07N
62W
03
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
Weld
3676235
08N
61W
33
NE
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
Weld
3676235
08N
61W
34
NW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
Weld
3676235
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
JAMES B. LUEKING AND SHARI L. LUEKING, H/W
HOP ENERGIES, LLC
02/01/2010
Weld
3676235
07N
61W
11
SE,NE
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773109
06N
61W
19
NE SW,SE SW, LOT3, LOT4
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773109
06N
61W
30
W2 NE,E2 NW
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773109
06N
61W
30
LOT1, LOT2
KEITH D. ALLISON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773109
06N
62W
25
E2 NE,NW NE
JERRY LUEKING, A/K/A JERRY N. LUEKING AND CAROLYN LUEKING, HUSBAND AND WIFE
HOP ENERGIES, LLC
02/21/2010
Weld
3677934
08N
61W
35
NE,SE NW,SE,E2 SW,SW SW
LYDIA DUNBAR, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
Weld
2975482
09N
61W
17
E2
J. DIANA MALLEY AND KEITH E. MALLEY, W/H
HOP ENERGIES, LLC
12/21/2009
Weld
3672666
07N
62W
01
SW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
Weld
3679341
08N
62W
13
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
Weld
3679341
08N
62W
12
SE,SW

 
 
 

--------------------------------------------------------------------------------

 
 
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
Weld
3679341
08N
62W
15
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
Weld
3679341
08N
62W
14
NE,NW
MARGUERITE FREEMAN, VAN FREEMAN, A/K/A PETER V.R. FREEMAN II & PETER VAN
RENSELAER FREEMAN II,  AND BEVERLY FREEMAN, A/K/A BEVERLY A. FREEMAN, TRUSTEES
OF THE MARGUERITE FREEMAN REVOCABLE TRUST
HOP ENERGIES, LLC
02/12/2010
Weld
3679341
08N
62W
11
SE,NE
MARILYN A. ZELLE AND HENRY H. ZELLE, W/H
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
Weld
3694535
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING. WEST TO POINT OF BEGINNING , ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 62 WEST.
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
Weld
3707835
08N
62W
13
N2
MCCULLISS RESOURCES, CO., INC.
HOP ENERGIES, LLC
03/31/2010
Weld
3707835
08N
62W
12
S2
CINDY MARKER HEGY AND JAMES P. HEGY, W/H
HOP ENERGIES, LLC
04/30/2010
Weld
3691386
09N
61W
17
NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
61W
18
SE,S2 NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
61W
18
W2 NW,NW SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
61W
18
E2 SW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
61W
19
S2 NW,S2
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
62W
24
SE NE,NE SE

 
 
 

--------------------------------------------------------------------------------

 
 
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708457
09N
62W
25
NE
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708456
09N
61W
18
E2 NW
PHILLIP E. MCKINLEY,A/K/A PHIL MCKINLEY AND DIANE L. MCKINLEY, HUSBAND AND WIFE
HOP ENERGIES, LLC
07/29/2010
Weld
3708456
09N
61W
18
N2 NE
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
Weld
3687651
07N
60W
06
W2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
07/07/2010
Weld
3706553
09N
61W
04
S2 NE, LOT1, LOT2
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
Weld
3702099
07N
61W
12
N2 NW,W2 NE
BECKY J. NYGARD, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
06/02/2010
Weld
3702099
07N
61W
24
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691381
07N
61W
06
NE
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
07N
61W
05
SW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
07N
61W
06
W2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
07N
61W
06
E2 NW
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
07N
62W
01
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
07N
62W
02
N2
MARCIA G. PETERSON, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691382
08N
62W
26
S2
DEAN M. POUSH, A/K/A DEAN MARQUIS POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
Weld
3699234
07N
60W
10
E2
DORIS L. POUSH, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
Weld
3688985
07N
60W
10
E2

 
 
 

--------------------------------------------------------------------------------

 
 
LESTER J. POUSH, A/K/A LESTER JAMES POUSH, JR., A MARRIED MAN DEALING IN HIS
SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
Weld
3688986
07N
60W
10
E2
RONALD L. POUSH , A/K/A RONALD LEE POUSH, A MARRIED MAN DEALING IN HIS SOLE AND
SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
03/26/2010
Weld
3688987
07N
60W
10
E2
CHARLES ROLLIN POWELL, DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/06/2010
Weld
3702368
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,
NORMAN H. REED, A SINGLE MAN
HOP ENERGIES, LLC
01/11/2010
Weld
3671054
07N
62W
01
SW
JOHN G. REID II, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/24/2010
Weld
3706552
09N
61W
04
S2 NE, LOT1, LOT2
CLARENCE WILLIAM ROBINSON, JR. AND JOSEPHINE C. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/26/2010
Weld
3709516
09N
61W
04
S2 NE, LOT1, LOT2
WILDA ALLAN ROKOS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
03/30/2010
Weld
3685928
07N
61W
08
NW,SW
RUTH R. MANY AND FLOYD B. MANY, WIFE AND HUSBAND
JAMES C. KARO ASSOCIATES
09/21/2007
Weld
3528113
08N
62W
23
NW,S2 SE
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
Weld
3692140
07N
60W
04
S2 NW,SW, LOT3, LOT4
MYRON SHOWERS AND KATHLEEN L. SHOWERS, H/W
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/29/2010
Weld
3692140
07N
60W
05
S2
JOAN SIMS, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
01/22/2010
Weld
3682347
07N
60W
02
S2 NE,SE,S2 NW,SW, LOT1, LOT2, LOT3, LOT4
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
07N
62W
01
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
07N
61W
06
E2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
07N
61W
06
W2 NW
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
07N
62W
02
N2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
08N
62W
26
S2
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3691376
07N
61W
05
SW

 
 
 

--------------------------------------------------------------------------------

 
 
BARRY LEE SONGER AND AUDRE P. SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3695223
07N
61W
06
NE
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520937
08N
62W
13
S2
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520937
08N
62W
24
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
07N
62W
01
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
07N
61W
06
E2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
07N
61W
06
W2 NW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
07N
62W
02
N2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
08N
62W
26
S2
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3690133
07N
61W
05
SW
PATSY J. SONGER, A WIDOW
HOP ENERGIES, LLC
04/15/2010
Weld
3691378
07N
61W
06
NE
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
07N
62W
01
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
07N
62W
02
N2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
08N
62W
26
S2
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
07N
61W
06
W2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
07N
61W
06
E2 NW
JAMES ALAN SONGER AND KELLY SONGER, H/W
HOP ENERGIES, LLC
04/15/2010
Weld
3690742
07N
61W
05
SW
ANDREW E. WEST AND MERIETTA B. WEST, H/W
HOP ENERGIES, LLC
01/09/2010
Weld
3671055
07N
62W
10
NW
DONALD JAMES WEST AND PATRICIA D. WEST, H/W
JAMES C. KARO ASSOCIATES
03/30/2010
Weld
3687652
07N
60W
06
W2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520933
08N
62W
13
S2
LORI A. WEST, A SINGLE WOMAN
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520933
08N
62W
24
N2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520931
08N
62W
13
S2
NEIL STEWART WEST AND JOAN M. WEST, H/W
JAMES C. KARO ASSOCIATES
09/26/2007
Weld
3520931
08N
62W
24
N2
CHARLES J. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
Weld
3692144
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO,
THAT PART OF THE E/2 SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALLY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP 9
NORTH, RANGE 62 WEST.,

 
 
 

--------------------------------------------------------------------------------

 
 
JOHN W. WHEELER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/26/2010
Weld
3692145
09N
62W
12
THAT PART OF THE E/2 SE/4; BEGINNING AT A POINT 780 FEET NORTH OF THE SOUTHWEST
CORNER OF THE E/2 SE/4 OF SECTION 12, EAST 362 FEET NORTH 12 DEGREES 30 MINUTES
WEST 382 FEET, WEST 280 FEET, SOUTH 380 FEET TO THE PLACE OF BEGINNING. ALSO
THAT PART OF THE E/2SE/4 BEGINNING AT A POINT 20 FEET WEST OF THE NORTHWEST
CORNER OF CONNALY RESERVOIR, SOUTH TO SOUTH LINE OF SECTION, EAST TO SOUTHEAST
CORNER, NORTH TO A POINT ON THE EAST LINE OF SAID SECTION DUE EAST AND OPPOSITE
TO A POINT OF BEGINNING, WEST TO POINT OF BEGINNING, ALL IN SECTION 12, TOWNSHIP
9 NORTH, RANGE 6 WEST.,
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
Weld
3672668
08N
62W
33
SE
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
Weld
3672668
08N
62W
35
SE,SW,NE,NW
BOB E. WHITE AND KEITHA E. WHITE, H/W
HOP ENERGIES, LLC
01/13/2010
Weld
3672668
07N
61W
06
SE,SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
07N
62W
01
SE
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
07N
62W
01
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
07N
62W
02
NE,NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
07N
61W
06
NE,E2 NW,W2 NW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
08N
61W
29
SW
JERRIE L. WHITE, A SINGLE WOMAN
HOP ENERGIES, LLC
01/13/2010
Weld
3672665
08N
61W
32
NW
DOUGLAS W. WILLIAMSON, AKA D.W. WILLIAMMSON, DEALING IN HIS SOLE AND SEPARATE
PROPERTY
DIAMOND OPERATING, INC.
11/20/2009
Weld
3674386
09N
61W
09
SW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
07N
62W
01
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
07N
61W
06
E2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
07N
61W
06
W2 NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
07N
62W
02
N2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
08N
62W
26
S2
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691380
07N
61W
05
SW
PHILLIP E. MCKINLEY & DIANE L. MCKINLEY, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
08/03/2002
Weld
2975483
09N
61W
17
E2
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773114
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773114
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2

 
 
 

--------------------------------------------------------------------------------

 
 
JEANNE BOGGS
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773114
06N
62W
25
E2 NE,NW NE
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
Weld
3773111
09N
61W
09
E2 NE,SW NE,NW/4 NE/4 LESS THE "J" SAND FORMATION,
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/13/2011
Weld
3773111
09N
61W
10
NW
CAROL S. WOOD, A MARRIED PERSON DEALING IN HER SOLE AND SEPARATE PROPERTY
HOP ENERGIES, LLC
04/15/2010
Weld
3691379
07N
61W
06
NE
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773113
06N
61W
19
NE SW,SE SW, LOT3, LOT4
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773113
06N
61W
30
W2 NE,E2 NW, LOT1, LOT2
JUDY TOURNILLON
DIAMOND RESOURCES CO.
04/04/2011
Weld
3773113
06N
62W
25
E2 NE,NW NE
LINDA C. WOODWORTH
HOP ENERGIES, LLC
04/23/2010
Weld
3691387
09N
61W
17
NW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
Weld
3773110
09N
61W
03
SW
RALEIGH WALLACE, F/K/A RALEIGH BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
04/15/2011
Weld
3773110
09N
61W
10
NE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
61W
17
NW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
61W
17
SW
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
61W
18
E2
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
62W
24
SE NE,NE SE
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, HER HUSBAND
HOP ENERGIES, LLC
04/09/2010
Weld
3687459
09N
62W
25
NE
MAJORIE A. WORSTER, A SINGLE WOMAN
HOP ENERGIES, LLC
02/25/2010
Weld
3684806
07N
62W
12
SE NW,SE SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
61W
17
NW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
61W
17
SW
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
61W
18
E2

 
 
 

--------------------------------------------------------------------------------

 
 
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
62W
24
SE NE,NE SE
DOROTHY F. TIMM. TRUSTEE OF THE DOROTHY TIMM REVOCABLE LIVING TRUST
HOP ENERGIES, LLC
03/24/2010
Weld
3686413
09N
62W
25
NE
FRED H. CARR & JOAN C. CARR, TRUSTEES UNDER THAT CERTAIN TRUST INDENTURE DATED
6/24/1983
DIAMOND RESOURCES CO.
03/21/2011
Weld
3775090
08N
62W
13
N2
VIRGINIA ANN CROSS
DIAMOND RESOURCES CO.
05/31/2011
Weld
3776079
06N
61W
34
NE NW,NW NE
NANCY CATHERINE LEVY-GLOSSIP, F/K/A NANCY CATHERINE LEVY, F/K/A NANCY CATHERING
GROSS
DIAMOND RESOURCES CO.
05/31/2011
Weld
3776080
06N
61W
34
NE NW,NW NE
JOHN M. JOHNSON, ATTORNEY-IN-FACT FOR MARY IMOGENE JOHNSON, A/K/A PEGGY JOHNSON,
A WIDOW
DIAMOND RESOURCES CO.
01/31/2011
Weld
3752326
09N
61W
09
SW NE,E2 NE,NW NE
DORENE E. LOEW, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
Weld
3761013
07N
61W
18
E2 NW, LOT1, LOT2
LINDA L. MARLIN, A SINGLE WOMAN
DIAMOND RESOURCES CO.
03/15/2011
Weld
3761012
07N
61W
18
E2 NW, LOT1, LOT2
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
Weld
3793144
07N
60W
18
E2 NE
GREAT NORTHERN PROPERTIES, LLLP
DIAMOND RESOURCES CO.
08/24/2011
Weld
3793144
08N
61W
02
SW
JACK DELANEY, A WIDOWER
DIAMOND RESOURCES CO.
08/25/2011
Weld
3793142
10N
61W
26
SW
DALE WALLS, A WIDOWER
DIAMOND RESOURCES CO.
08/29/2011
Weld
3793143
10N
61W
26
SW
ROGER CRAFT, ATTORNEY-IN-FACT FOR LUCILLE CRAFT
DIAMOND RESOURCES CO.
08/31/2011
Weld
3797153
10N
61W
26
SW
BECKY BUTCHER
DIAMOND RESOURCES CO.
08/30/2011
Weld
3793141
10N
61W
26
SW
TODD J. WALLS
DIAMOND RESOURCES CO.
08/31/2011
Weld
3794077
10N
61W
26
SW
DEBBIE A. SINGER
DIAMOND RESOURCES CO.
08/31/2011
Weld
3794076
10N
61W
26
SW
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
Weld
3794074
09N
61W
09
E2 NE,SW NE,NW NE, LESS THE 'J' SAND FORMATION
MARIANNE BERENSON, A MARRRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
Weld
3794074
09N
61W
10
NW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
Weld
3794075
09N
61W
03
SW
MARIANNE BERENSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
05/25/2011
Weld
3794075
09N
61W
10
NE
C. BRUCE SPANGLER
AG ENERGY PARTNERS, LP
05/16/2011
Weld
3777679
08N
62W
23
SW
PETER V.R. FREEMAN, II, TRUSTEE OF THE MARGUERITE FREEMAN REVOCABLE TRUST
DIAMOND RESOURCES CO.
11/22/2011
Weld
3813012
08N
62W
26
S2
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, REPRESENTED HEREIN BY KRIS
JONES, MAYOR
BASELINE MINERALS, INC.
12/01/2010
Weld
3746211
07N
60W
11
W2
THE UNITED METHODIST CHURCH OF WRAY, A COLORADO NONPROFIT CORPORATION IN TRUST,
REPRESENTED HEREIN BY ROBERT L. SCHNEIDER, TRUSTEE
BASELINE MINERALS, INC.
12/01/2010
Weld
3746209
07N
60W
11
W2

 
 
 

--------------------------------------------------------------------------------

 
 
WRAY AREA FOUNDATION, INC., A COLORADO NON-PROFIT CORPORATION, REPRESENTED
HEREIN BY LANCE BOHALL
BASELINE MINERALS, INC.
12/01/2010
Weld
3746210
07N
60W
11
W2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
61W
17
NW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
61W
18
E2 NW,E2 SW, LOT1, LOT2, LOT3
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
61W
17
SW
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
61W
18
E2
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
62W
24
SE NE,NE SE
DONALD W. GILLETTE, A WIDOW
HOP ENERGIES, LLC
03/24/2010
Weld
3686414
09N
62W
25
NE
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
Weld
3671057
07N
62W
04
SE,NE,NW,SW
ROBERT H. HEMPHILL AND BEVERLY SUE HEMPHILL, HUSBAND & WIFE
HOP ENERGIES, LLC
01/14/2010
Weld
3671057
07N
62W
10
NW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
Weld
3672664
07N
62W
04
SE,NE,NW,SW
MARILYN E. HARDY, A SINGLE WOMAN
HOP ENERGIES, LLC
01/14/2010
Weld
3672664
07N
62W
10
NW
MARY ANN MOODY, A WIDOW
JAMES C. KARO ASSOCIATES
09/21/2007
Weld
3520932
08N
62W
14
S2
DOUGLAS JUNIOR WATERMAN, A MARRIED MAN DEALING IN HIS SOLE & SEPARATE PROPERTY
JAMES C. KARO ASSOCIATES
01/11/2008
Weld
3555047
08N
62W
14
S2
NORMAN L. DUNBAR, DEALING IN HIS SOLE & SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/03/2002
Weld
2980941
09N
61W
17
E2
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
Weld
2755202
09N
61W
03
NW
JAMES G. MCCUE III
NOCO OIL COMPANY, LLC
11/01/1999
Weld
2755202
09N
61W
10
N2
LOIS V. GILLETTE, INDIVIDUALLY AND AS TRUSTEE OF THE MILES T. GILLETTE
TESTAMENTARY TRUST
NOCO OIL COMPANY, LLC
08/21/1999
Weld
2718913
09N
61W
17
E2
JACK GILLETTE & BARBARA GILETTE, HUSBAND & WIFE
NOCO OIL COMPANY, LLC
08/21/1999
Weld
2718910
09N
61W
17
E2
KATHLEEN M. PEAKE & RICK MOSER, CO-CONSERVATORS OF THE ESTATE OF BRUCE WAYNE
MOSER
DIAMOND RESOURCES CO.
10/25/2011
Weld
3805987
08N
61W
31
SE
RICK MOSER, A SINGLE MAN
DIAMOND RESOURCES CO.
10/25/2011
Weld
3805988
08N
61W
31
SE
ARTINA E. CAMPBELL, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
Weld
3805986
08N
61W
31
SE
KATHLEEN M. PEAKE, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
Weld
3805990
08N
61W
31
SE
MABEL L. BAXTER, A WIDOW
DIAMOND RESOURCES CO.
12/06/2011
Weld
3814389
07N
62W
10
A 5.00 ACRE TRACT IN NE/4 DESCRIBED AS: LOT A OF RECORDED EXEMPTION NO.
0715-10-1-RE2365, BEING A PART OF THE W/2 NE/4 ACCORDING TO THE MAP RECORDED
1/27/1999 AS RECEPTION NO. 2669482,
NANCY JO WOOLRIDGE AND HAROLD WOOLDRIDGE, WIFE AND HUSBAND
NOCO OIL COMPANY, LLC
08/21/1999
Weld
2718915
09N
61W
17
E2

 
 
 

--------------------------------------------------------------------------------

 
 
 
BETTY J. WARE, INDIVIDUALLY AND AS SUCCESSOR TRUSTEE OF THE VERA W. JENNINGS
TRUST
NOCO OIL COMPANY, LLC
08/21/1999
Weld
2718916
09N
61W
17
E2
RHEA KALLSEN, A WIDOW
NOCO OIL COMPANY, LLC
08/21/1999
Weld
2718911
09N
61W
17
E2
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
Weld
3696312
07N
62W
11
SE NE
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
Weld
3696312
07N
62W
12
SE NW,SE SW
MARILYN N. MIHM IRREVOCABLE TRUST AGREEMENT ESTABLISHED BY THE FRANCES I. KIRK
TRUST AGREEMENT, DATED MARCH 2, 1982, AND AMENDED AUGUST 21, 1987, CITIZENS
NATION BANK OF CONCORDIA, KS TRUSTEE
HOP ENERGIES, LLC
05/14/2010
Weld
3696312
07N
63W
25
SE
DONALD E. GREEN, AS TRUSTEE OF THE DONALD E. GREEN FAMILY TRUST, DATED MAY 16,
2003
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/24/2010
Weld
3711479
07N
60W
01
S2 NW,S2 NE,S2, LOT3, LOT4
ORVILLE JOHN BRUNMEIER, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
07/07/2010
Weld
3704263
07N
61W
12
S2 SW
PAUL F. BARNHART, JR., AS TRUSTEE OF THE BARNHART GRANDCHILDREN'S DECEMBER 1992
TRUST
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/08/2010
Weld
3693517
07N
61W
24
NE
BARBARA PATTERSON CHAPMAN, DEALING IN HER SOLE SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
04/23/2010
Weld
3693518
07N
61W
24
NE
ROSCOE EARL COX III AND KAY COX, HUSBAND AND WIFE
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
05/03/2010
Weld
3697471
07N
61W
24
NE
FULTON FAMILY 1996 REVOCABLE TRUST, CAROL E. FULTON & SHIRLEY D. FULTON,
TRUSTEES
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/15/2010
Weld
3727975
07N
60W
01
S2 NW, LOT3, LOT4
RECECA R. VANLITH, AS ATTORNEY-IN-FACT FOR BARBARA D. ROGERS
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/29/2010
Weld
3725853
07N
60W
01
S2 NW, LOT3, LOT4
THE SKEETERS COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/27/2010
Weld
3732646
07N
60W
01
S2 NW, LOT3, LOT4

 
 
 
 

--------------------------------------------------------------------------------

 
 
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3725852
07N
61W
12
N2 NW,W2 NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3725852
07N
61W
23
NE
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3725852
07N
61W
23
W2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3725852
07N
61W
24
NW
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3725852
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
Weld
3713007
07N
61W
12
N2 NW, W2 NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
Weld
3713007
07N
61W
23
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
Weld
3713007
07N
61W
23
W2
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
Weld
3713007
07N
61W
24
NE
HOBE MINERALS LIMITED LIABILITY COMPANY, A WYOMING LIMITED LIABILITY COMPANY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/12/2010
Weld
3713007
07N
61W
24
NW
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
Weld
3725851
07N
61W
12
N2 NW,W2 NE
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
Weld
3725851
07N
61W
23
NE,W2
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/30/2010
Weld
3725851
07N
61W
24
NE,NW
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
Weld
3718651
07N
61W
10
S2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
Weld
3718651
07N
61W
13
W2
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
Weld
3718651
07N
61W
14
SE
FREDERICK M. LOECHNER, A SINGLE MAN
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/06/2010
Weld
3718651
07N
61W
24
NE

 
 
 

--------------------------------------------------------------------------------

 
 
WALTER S. CENSOR, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
Weld
3718656
07N
61W
24
NE
MONIQUE C. KATZ, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
08/20/2010
Weld
3714814
07N
61W
24
NE
YOUNGBLOOD, LTD.
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
09/22/2010
Weld
3723162
07N
61W
24
NE
SNOWFLAKE TRUST DATED DECEMBER 29, 2006, CHARLOTTE I. RAMSEY, TRUSTEE, C/O
INTEGRITY FIRST BANK
DIAMOND OPERATING, INC.
06/07/2010
Weld
3699514
09N
61W
04
S2 NE, LOT1, LOT2
PAUL KING JONES, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
Weld
3698749
09N
61W
04
S2 NE, LOT1, LOT2
WILSON H. SCOTT, DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
05/25/2010
Weld
3698748
09N
61W
04
S2 NE, LOT1, LOT2
GLORIA A. MCINTOSH, A MARRIED WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
Weld
3700382
09N
61W
04
S2 NE, LOT1, LOT2
JOHN TUMA, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/11/2010
Weld
3699690
09N
61W
04
S2 NE, LOT1, LOT2
PRISCILLA TUMA RIDGELL, A SINGLE WOMAN
DIAMOND OPERATING, INC.
06/11/2010
Weld
3701169
09N
61W
04
S2 NE, LOT1, LOT2
HAYDEN HITCHCOCK AND KAREN HITCHCOCK, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
04/09/2010
Weld
3692376
09N
61W
04
S2 NE, LOT1, LOT2
HOLLY HITCHCOCK GOURLEY, DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
06/15/2006
Weld
3403745
09N
61W
04
NE
LOIS I. SCOTT, A WIDOW
DIAMOND OPERATING, INC.
05/25/2010
Weld
3697470
09N
61W
04
S2 NE, LOT1, LOT2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
59W
07
W2 W2,E2 SW,W2 SE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
59W
17
S2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
59W
18
S2,S2 NW,NW NW
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
60W
11
W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
60W
12
E2 E2,W2
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
60W
13
N2 NE, SE NE
LINDA SANTORA
Linda Santora, a single woman
BOLD RESOURCES, LLC, A COLORADO LIMITED LIABILITY COMPANY
10/20/2010
Weld
3730773
07N
60W
14
E2 W2,SW SW,SE/4 LESS THE EAST 24 ACRES

 
 
 

--------------------------------------------------------------------------------

 
 
AUDREY DOWDY, A MARRIED WOMAN
DIAMOND RESOURCES CO.
10/25/2011
Weld
3805989
08N
61W
31
SE
HAT CREEK ROYALTY, LTD.
DIAMOND RESOURCES CO.
01/12/2012
Weld
3825078
07N
60W
11
W2
KAREN NITSCHKE, ATTORNEY-IN-FACT FOR BARBARA NITSCHKE, A WIDOW
CONTINENTAL RESOURCES, INC.
11/08/2011
Weld
3817297
08N
62W
23
SW
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
Weld
3828015
08N
62W
13
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/09/2011
Weld
3828015
08N
62W
15
N2
ROBERT SALMON, A WIDOWER
DIAMOND RESOURCES CO.
12/23/2011
Weld
3820517
08N
62W
14
N2
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
01/23/2012
Weld
3820529
08N
62W
23
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS; A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF PRESENT HIGHWAY RIGHT OF WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE EAST BOUNDARY LINE OF SECTION 23, TO THE NORTH & SOUTH CENTER LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
 
A TRACT OF LAND TAKEN UNDER FINAL RULING OF COURT RECORDED SEPTEMBER 17, 1935,
BOOK 983, PAGE 30, DESCRIBED AS FOLLOWS: A STRIP OF LAND 20 FEET WIDE ADJACENT &
NORTH OF THE PRESENT HIGHWAY RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 2640
FEET FROM THE NORTH & SOUTH CENTER LINE OF SECTION 23 TO THE WEST BOUNDARY LINE
OF SAID SECTION, CONTAINING 1.21 ACRES, MORE OR LESS
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
61W
18
E2 NW, LOT1, LOT2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
13
NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
11
SE NE
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
12
E2,SE NW,SE SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
13
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
14
SW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
23
NW
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
13
S2
DAVID DEISON, A/K/A DAVE DIESON
DIAMOND RESOURCES CO.
12/12/2011
Weld
3817298
07N
62W
14
SE
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
Weld
3820522
08N
62W
13
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/12/2011
Weld
3820522
08N
62W
15
N2
VERONICA R. FULLER, A/K/A VERONICA RENEE FULLER, A SINGLE WOMAN
CONTINENTAL RESOURCES, INC.
12/20/2011
Weld
3817300
08N
61W
35
LOT A OF RECORDED EXEMPTION NO. 0543-35-4-RE1523 BEING A PART OF THE SE/4 NW/4,
NE/4 SW/4, S/2 SW/4, E/2,
CALF CREEK ROYALTY, LTD
DIAMOND RESOURCES CO.
01/12/2012
Weld
3825077
08N
62W
24
SW
HERMAN PETERSON & DOROTHY PETERSON, HUSBAND & WIFE
DIAMOND RESOURCES CO.
12/23/2011
Weld
3820521
07N
61W
08
NE

 
 
 

--------------------------------------------------------------------------------

 
 
GREGORY J. GOLGART, A SINGLE MAN
DIAMOND RESOURCES CO.
11/15/2011
Weld
3814388
08N
62W
29
SE SW
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/21/2011
Weld
3820525
08N
62W
14
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
Weld
3820526
08N
62W
13
N2
SUSAN I. MCCLELLAN & JAMES L. MCCLELLAN, HER HUSBAND
DIAMOND RESOURCES CO.
12/13/2011
Weld
3820526
08N
62W
15
N2
BARBARA SIMMONS, A WIDOW
DIAMOND RESOURCES CO.
12/21/2011
Weld
3820523
08N
62W
14
N2
STUART L. GOLGART & CINDY R. GOLGART, HUSBAND & WIFE
DIAMOND RESOURCES CO.
11/15/2011
Weld
3820520
08N
62W
29
SE SW
DIANE R. KLIEWER & VERNON L. KLIEWER, HER HUSBAND
DIAMOND RESOURCES CO.
01/10/2012
Weld
3820524
07N
62W
12
NE NW,W2 W2,NE SW
DEREK COLLINS JANSEN, F/K/A DEREK COLLINS & COLLEEN J. JANSEN, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/05/2012
Weld
3822953
08N
62W
23
SW
LEO EVERETT OSBURNSEN AND DARLAINE I. DAWSON, AKA DARLAINE DAWSON, HUSBAND AND
WIFE
DIAMOND RESOURCES CO.
01/10/2012
Weld
3822952
02N
64W
24
A TRACT OF LAND IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT A IN CORREFCTED
RECORDED EXEMPTION NO. 1305-24-2 RE-4785, BEING A PORTION OF THE NW/4 NW/4 NW/4
OF SECTION 24, TOWNSHIP 2 NORTH RANGE 64 WEST OF THE 6TH P.M. RECORDED IN THE
REAL PROPERTY RECORDS OF WELD COUNTY, COLORADO ON 7/28/2008 AT DOCUMENT
#3568831,
SPALDING & CO.
DIAMOND RESOURCES CO.
01/11/2012
Weld
3822954
08N
62W
13
N2
DARYL L. ARNOLD & MARY M. ARNOLD, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/09/2012
Weld
3822955
02N
64W
24
A TRACT OF LAND LOCATED IN THE NW/4 MORE PARTICULARLY DESCRIBED AS: LOT B IN
RECORDED EXEMPTION NO. 1305-24-2 RE-3278, BEING A PORTION OF THE SW/4 NW/4 NW/4
RECORDED IN THE REAL PROPERTY RECORDS OF WELD COUNTY COLORADO ON 11/5/2002 AT
DOCUMENT #3002255,
FREDA B. LAMM. A WIDOW
DIAMOND RESOURCES CO.
01/13/2012
Weld
3822959
08N
62W
24
SE,SW
ROBERT VAN OSTRAND, A SINGLE MAN
DIAMOND RESOURCES CO.
01/19/2012
Weld
3825073
07N
61W
21
S2 SW
STANTON E. VAN OSTRAND & JACQUELINE B. VAN OSTRAND, HUSBAND & WIFE
DIAMOND RESOURCES CO.
01/19/2012
Weld
3825072
07N
61W
21
S2 SW
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
Weld
3822957
07N
62W
11
N2 NE,SW NE
LINDA B. CHILDERS & WILLIAM D. CHILDERS, HER HUSBAND
DIAMOND RESOURCES CO.
01/13/2012
Weld
3822957
07N
62W
12
NE NW,W2 W2,NE SW
JAMES J. SIMMONS, A/K/A JAMES JACKSON SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/21/2011
Weld
3820518
08N
62W
14
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
Weld
3820519
08N
62W
13
N2
JAMES J. SIMMONS, A MARRIED MAN
DIAMOND RESOURCES CO.
12/12/2011
Weld
3820519
08N
62W
15
N2

 
 
 

--------------------------------------------------------------------------------

 
 
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY & THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
DIAMOND RESOURCES CO.
03/05/2012
Weld
3830089
02N
64W
13
PART OF NW/4: BEGINNING AT NW CORNER, THENCE N 89 DEGREES 9 MINUTES 11 SECONDS E
5.58 FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS OF 2,834.79 FT., AN
ARC LENGTH OF 374.78 FT. AND A CHORD WHICH BEARS S 4 DEGREES 44 MINUTES 23
SECONDS E, THENCE S 6 DEGREES 30 MINUTES 21 SECONDS E 768.76 FT., THENCE ALONG A
CURVE TO THE RIGHT HAVING A RADIUS OF 4,531.26 FT., AN ARC LENGTH OF 460.36 FT.
AND A CHORD WHICH BEARS S 3 DEGREES 35 MINUTES 43 SECONDS E, THENCE S 89 DEGREES
18 MINUTES 55 SECONDS W 60FT., THENCE ALONG A CURVE TO THE LEFT HAVING A RADIUS
OF 4,471.26 FT., AN ARC OF 454.27 FT. AND A CHORD WHICH BEARS N 3 DEGREES 35
MINUTES 43 SECONDS W, THENCE N 6 DEGREES 80 MINUTES 21 SECONDS W 239.16 FT.,
THENCE N 1 DEGREE 39 MINUTES 12 SECONDS W 707.35 FT TO POINT OF BEGINNING.
(TRACT #13-3)
JANIS M. NAKUTIN, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/19/2012
Weld
3825076
07N
61W
21
S2 SW
SALLY LYNN STERKEL & GARY D. STERKEL, HER HUSBAND
DIAMOND RESOURCES CO.
01/19/2012
Weld
3825075
07N
61W
21
S2 SW
CATHIE E. NIX, A SINGLE WOMAN
DIAMOND RESOURCES CO.
01/18/2012
Weld
3825079
04N
61W
27
LOT A OF NIX EXEMPTION PLAT NO. 047-27-2-RE-2039 RECORDED UNDER RECEPTION
#2639098, BEING A PART OF THE NW/4 OF SECTION 27
ELEANOR E. BARKER, A WIDOW
DIAMOND RESOURCES CO.
01/20/2012
Weld
3828016
07N
62W
10
NE
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/01/2012
Weld
3829752
07N
62W
12
E2
CLYDE A. NELSON, A/K/A CLYDE NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
01/26/2012
Weld
3825080
07N
62W
12
E2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
Weld
3828018
07N
61W
01
S2 NE,SE, LOT1, LOT2
NANCY ADELAIDE PENNEY & JAMES FREDRICK PENNEY, HER HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
Weld
3828018
08N
62W
24
SE,SW
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
Weld
3828017
07N
61W
01
S2 NE,SE, LOT1, LOT2
BARBARA NAY RACICH, F/K/A BARBARA LOUISE NAY & RICHARD NICHOLAS RACICH, HER
HUSBAND
DIAMOND RESOURCES CO.
01/11/2012
Weld
3828017
08N
62W
24
SE,SW
DIANE HARRIS HANSON, A MARRIED WOMAN
DIAMOND RESOURCES CO.
02/21/2012
Weld
3832097
06N
61W
31
LOT1
BERNICE M. HENNINGER, A WIDOW
DIAMOND RESOURCES CO.
02/09/2012
Weld
3829755
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
BETTY LOUISE HORTON, A WIDOW
DIAMOND RESOURCES CO.
12/28/2011
Weld
3832092
08N
61W
31
NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
Weld
3829756
07N
62W
11
N2 NE,SW NE
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
Weld
3829756
07N
62W
12
NE NW,W2 W2,NE SW
JENNIFER S. JONES, A MARRIED WOMAN
DIAMOND RESOURCES CO.
01/26/2012
Weld
3829756
07N
62W
13
S2
ROBERT H. GREEN, A SINGLE MAN
DIAMOND RESOURCES CO.
01/12/2012
Weld
3832095
02N
64W
13
LOT A OF RECORDED EXEMPTION NO. 1305-13-3-RE91, RECORDED 11/23/1973 UNDER
RECEPTION #1625288, BEING A PART OF THE SW/4 OF SECTION 13,
LLOYD L. HARRIS, A MARRIED MAN
DIAMOND RESOURCES CO.
02/13/2012
Weld
3834331
06N
61W
31
LOT1

 
 
 

--------------------------------------------------------------------------------

 
 
MAUDE HENNINGER, A WIDOW, INDIVIDUALLY & AS THE FIFTY PERCENT HEIR OF G. STEWART
HENNINGER
DIAMOND RESOURCES CO.
02/17/2012
Weld
3832093
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
JAMES VAN OSTRAND, A MARRIED MAN
DIAMOND RESOURCES CO.
01/20/2012
Weld
3829753
07N
61W
21
S2 SW
JAMES VAN OSTRAND, TRUSTEE OF THE GARY VAN OSTRAND LIFETIME BENEFIT TRUST
DIAMOND RESOURCES CO.
01/20/2012
Weld
3829754
07N
61W
21
S2 SW
SAMMY G. ARCHER, A MARRIED MAN
DIAMOND RESOURCES CO.
02/24/2012
Weld
3832096
04N
61W
24
LOTS A & B OF RECORDED EXEMPTION I047-24-3-RE4807, RECEPTION #3583360; LOTS A &
B OF RECORDED EXEMPTION I047-24-3-RE2474, RECEPTION #2727499; A 29.48 ACRE
PARCEL OF LAND IN THE SW/4 MORE FULLY DESCRIBED AS FOLLOW: COMMENCING AT THE
NORTHEAST CORNER OF THE SW/4 OF SECTION 24, THENCE SOUTH 89 DEGREES 48' WEST
ALONG THE NORTH LINE OF THE SW/4 2633 FEET TO THE NORTHWEST CORNER OF THE SW/4,
THENCE SOUTH 0 DEGREES 02' EAST ALONG THE WEST LINE OF THE SW/4 492 FEET TO THE
NORTH RIGHT-OF-WAY LINE OF COUNTY ROAD, THENCE FOLLOWING THE NORTH RIGHT-OF-WAY
LINE OF THE COUNTY ROAD, SOUTH 83 DEGREES 30' EAST 685 FEET, THENCE NORTH 83
DEGREES 684 FEET, THENCE NORTH 86 DEGREES EAST 1288 FEET TO A POINT ON THE EAST
LINE OF THE SW/4, THENCE NORTH 1 DEGREE 22' WEST ALONG THE EAST LINE OF THE SW/4
407 FEET TO THE POINT OF BEGINNING
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3836443
09N
61W
03
LOT1, LOT2, LOT3, LOT4
HERBERT DUELL & ELAINE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3836443
09N
61W
03
S2 N2
RAY DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
02/10/2012
Weld
3834329
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LUCILLE DUELL, TRUSTEE OF THE JOHN DUELL FAMILY TRUST
DIAMOND RESOURCES CO.
03/22/2012
Weld
3842659
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DELLCONN OIL CORPORATION
DIAMOND RESOURCES CO.
02/02/2012
Weld
3836441
07N
60W
01
S2 NW, LOT3, LOT4
DONALD R. HARRIS, II, A MARRIED MAN
DIAMOND RESOURCES CO.
02/21/2012
Weld
3834330
06N
61W
31
LOT1
DONNA CRAFT, A WIDOW
DIAMOND RESOURCES CO.
12/27/2011
Weld
3832099
10N
61W
26
SW
CLYDE A. NELSON, A MARRIED MAN
DIAMOND RESOURCES CO.
03/14/2012
Weld
3836444
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
DAVE DUELL & BONNIE DUELL, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3836445
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JUDY BRANNBERG, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/05/2012
Weld
3834326
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3834327
04N
61W
25
NE SE,N2
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3834327
04N
61W
27
E2 NE,W/2 NE/4 EAST OF DITCH,
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3834327
04N
61W
33
NE
JOHN T. GREGG & REBECCA B. GREGG, HUSBAND & WIFE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3834327
04N
61W
28
SE
KENNETH D. JACOBS, A WIDOWER
DIAMOND RESOURCES CO.
03/20/2012
Weld
3842651
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BETTIE KAYE MILLER, A WIDOW
DIAMOND RESOURCES CO.
03/29/2012
Weld
3842656
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
HELEN CREWS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
Weld
3836442
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
TERRI HARRIS KAWAKAMI, A SINGLE WOMAN
DIAMOND RESOURCES CO.
02/21/2012
Weld
3840280
06N
61W
31
LOT1
KATHY DORN WALKER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/02/2012
Weld
3840281
06N
61W
31
LOT1

 
 
 
 

--------------------------------------------------------------------------------

 
 
LARRY D. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
Weld
3840279
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CLARA JANE WATERWORTH, A/K/A JANE WATERWORTH, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/29/2012
Weld
3840285
11N
58W
19
E2 W2,E2, LOT1, LOT2, LOT3, LOT4
HERSCHEL ANTHONY POTTS, ATTORNEY-IN-FACT FOR ETHEL W. POTTS
DIAMOND RESOURCES CO.
03/26/2012
Weld
3840283
04N
61W
27
E2 SW
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3842658
07N
61W
01
S2 NE,SE, LOT1, LOT2
LYDIA PATTERSON INSTITUTE
DIAMOND RESOURCES CO.
03/05/2012
Weld
3842658
07N
61W
24
E2 SW,W2 SW
FRED E. COZZENS, PEARL H. COZZENS & ELMER DEAN COZZENS, TRUSTEES OF THE COZZENS
LIVING TRUST DATED AUGUST 25, 2010
DIAMOND RESOURCES CO.
03/20/2012
Weld
3842660
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CYNTHIA M. SPURLOCK, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
Weld
3842657
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARLYS K. ALLISON, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
Weld
3840278
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
BRUCE G. DUELL, A MARRIED MAN
DIAMOND RESOURCES CO.
03/27/2012
Weld
3842655
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
CAROL S. FOWLER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/20/2012
Weld
3842652
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
IRENE DUELL, A WIDOW
DIAMOND RESOURCES CO.
03/27/2012
Weld
3842653
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
ARDIS L. KERNS, A/K/A ARDIS KERNS, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/14/2012
Weld
3840282
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
LOIS E. KNITTLE & TONY D. KNITTLE, HER HUSBAND
DIAMOND RESOURCES CO.
03/23/2012
Weld
3842654
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARK STERLING RIDER, A SINGLE MAN
DIAMOND RESOURCES CO.
03/27/2012
Weld
3840284
07N
60W
01
S2 NW, LOT3, LOT4
MIRIAM R. KEY AND WALLACE E. KEY, HER HUSBAND
DIAMOND RESOURCES CO.
03/22/2012
Weld
3842661
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
MARTHA H. SALSER, A MARRIED WOMAN
DIAMOND RESOURCES CO.
03/23/2012
Weld
3842662
09N
61W
03
S2 N2, LOT1, LOT2, LOT3, LOT4
WELD COUNTY, COLORADO, A POLITICAL SUBDIVISION OF THE STATE OF COLORADO ACTING
BY AND THROUGH THE BOARD OF COUNTY COMMISSIONERS OF THE COUNTY OF WELD
CONTINENTAL RESOURCES, INC.
09/17/2012
Weld
3876181
08N
62W
24
TRACT 5: "A STRIP OF LAND 20 FEET WIDE ADJACENT AND NORTH OF THE PRESENT HIGHWAY
RIGHT-OF-WAY, EXTENDING WESTWARD APPROXIMATELY 5280 FEET FROM THE EAST BOUNDARY
LINE OF SECTION 24, TO THE WEST BOUNDARY LINE OF SAID SECTION, TOWNSHIP 8 NORTH,
RANGE 62, WEST OF THE 6TH, P.M., CONTAINING 2.42 ACRES."
EDWARD M. ROBINSON, A SINGLE MAN
DIAMOND OPERATING, INC.
07/29/2010
Weld
3711059
09N
61W
04
S2 NE, LOT1, LOT2
C. WAYNE SMITH, A WIDOWER
DIAMOND OPERATING, INC.
07/28/2010
Weld
3711058
09N
61W
04
S2 NE, LOT1, LOT2
WILLIAM EARL SMITH AND MERILYNNE R. SMITH, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
Weld
3720659
09N
61W
04
S2 NE, LOT1, LOT2
EARL J. ROBINSON AND MARY M. ROBINSON, HUSBAND AND WIFE
DIAMOND OPERATING, INC.
07/29/2010
Weld
3714319
09N
61W
04
S2 NE, LOT1, LOT2
FRANKLIN R. GRAY, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
08/27/2010
Weld
3727574
09N
61W
4
S2 NE, LOT1, LOT2
B. THOMAS GRAY, A/K/A BRETT T. GRAY, A MARRIED MAN
DIAMOND OPERATING, INC.
08/27/2010
Weld
3729821
09N
61W
4
S2 NE, LOT1, LOT2
SHARON R. JONES, A SINGLE WOMAN DEALING IN HER SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/22/2010
Weld
3724812
09N
61W
4
S2 NE, LOT1, LOT2

 
 
 

--------------------------------------------------------------------------------

 
 
RONALD J. SCHULTZ, A MARRIED MAN DEALING IN HIS SOLE AND SEPARATE PROPERTY
DIAMOND OPERATING, INC.
09/30/2010
Weld
3724811
09N
61W
4
S2 NE, LOT1, LOT2
DIANA LEE MARTINEZ, A WIDOW
DIAMOND RESOURCES CO.
09/20/2013
Weld
3975656
10N
61W
32
SE

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Wells
 
 

 
API
OPERATOR
WELL
SEC
TWP
RNG
COUNTY
ST
CLR WI BPO
CLR NRI BPO
CLR WI APO
CLR NRI APO
                     
200%
200%
                         
1
0512334825
CONTINENTAL RESOURCES, INC.
BUCHNER 1-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237120
0.69255460
0.55404370
2
0512336703
CONTINENTAL RESOURCES, INC.
BUCHNER 2-2H
2, 11
7N
60W
WELD
CO
0.97796398
0.78237119
0.69255460
0.55404370
3
0512334697
CONTINENTAL RESOURCES, INC.
DUNN 1-13H
13, 24
8N
62W
WELD
CO
0.80064828
0.64020330
0.58007188
0.46434311
4
0512334199
CONTINENTAL RESOURCES, INC.
HAHN 1-4H
4
7N
62W
WELD
CO
1.00000000
0.83755851
0.49921997
0.39937599
5
0512335277
CONTINENTAL RESOURCES, INC.
LEGGETT 1-5H
5
7N
60W
WELD
CO
0.84499938
0.68290075
0.49993751
0.39995002
6
0512333692
CONTINENTAL RESOURCES, INC.
MARCONI 1-1H
1, 12
7N
62W
WELD
CO
0.81277956
0.66589079
0.58171875
0.47958798
7
0512334205
CONTINENTAL RESOURCES, INC.
PERRIN 1-10H
10
7N
62W
WELD
CO
0.50000000
0.40172120
0.47705078
0.38164063
8
0512334144
CONTINENTAL RESOURCES, INC.
PLANCK 1-14H
14, 23
8N
62W
WELD
CO
0.86302084
0.69304037
0.85989584
0.69030599
9
0512334880
CONTINENTAL RESOURCES, INC.
REINES 1-1H
1
7N
60W
WELD
CO
0.91631730
0.73491254
0.35899945
0.28719955
10
0512334161
CONTINENTAL RESOURCES, INC.
STAUDINGER 1-31H
6, 31
7N, 8N
61W
WELD
CO
0.84893519
0.70213746
0.53479790
0.45018522
11
0512336841
CONTINENTAL RESOURCES, INC.
WALLACH 1-8H
8
7N
61W
WELD
CO
1.00000000
0.80809896
0.50000000
0.40000000
12
0512332689
BILL BARRETT CORPORATION
CASS FARMS 11-9H
9
7N
62W
WELD
CO
0.03645835
0.02916668
0.03645835
0.02916668
13
0512335246
DJ RESOURCES, LLC
CROW VALLEY-07-62-24-2H
24
7N
62W
WELD
CO
0.00000000
0.00000000
0.15625010
0.12500000
14
0512333954
BILL BARRETT CORPORATION
DUTCH LAKE 12-14H
14
6N
62W
WELD
CO
0.00000000
0.00000000
0.25170313
0.20136250
15
0512336370
CARRIZO OIL & GAS, INC.
GAFFNEY 1-32-8-61
29, 32
8N
61W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
16
0512333090
EOG RESOURCES, INC.
GRAVEL DRAW 9-9H
9
8N
61W
WELD
CO
0.14137500
0.11600000
0.14137500
0.11600000
17
5123336490
BILL BARRETT CORPORATION
GREASEWOOD 09-19H
19
6N
61W
WELD
CO
0.00000000
0.00000000
0.11854688
0.09483750
18
0512336338
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-34-7-60
4
7N
60W
WELD
CO
0.50000000
0.40000000
0.50000000
0.40000000
19
0512333822
CARRIZO OIL & GAS, INC.
PERGAMOS 1-4-44-7-60
4
7N
60W
WELD
CO
0.49996880
0.39997505
0.49996880
0.39997505
20
0512335804
CARRIZO OIL & GAS, INC.
PERGAMOS 2-4-34-7-60
9
7N
60W
WELD
CO
0.25000000
0.19687500
0.25000000
0.19687500
21
0512333956
PERGAMOS 2-4-44-7-60
9
7N
60W
WELD
CO
0.00000000
0.00000000
0.18750000
0.16218750
22
0512335685
CARRIZO OIL & GAS, INC.
PERGAMOS 3-11-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
23
0512336336
CARRIZO OIL & GAS, INC.
PERGAMOS 3-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
24
0512333955
CARRIZO OIL & GAS, INC.
PERGAMOS 3-44-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
25
0512336337
CARRIZO OIL & GAS, INC.
PERGAMOS 4-3-7-60
3
7N
60W
WELD
CO
0.12489462
0.10147688
0.12489462
0.10147688
26
0512335423
CARRIZO OIL & GAS, INC.
PERGAMOS 8-41-7-60
8
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
27
0512334279
ORLANDO HILL 22-24-7-60
22
7N
60W
WELD
CO
0.25000000
0.20000000
0.25000000
0.20000000
28
0512333944
Ross 1-2-8-61 (F/K/A Tobler 2-31-8-61)
2
8N
61W
WELD
CO
0.00000000
0.00000000
0.02804688
0.02304688
29
0512338040
BILL BARRETT CORPORATION
ROSENBERG 6-61-30-0164BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
30
0512338037
NW ROSENBERG 6-61-30-0263BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
31
0512337834
NE ROSENBERG 6-61-30-0560BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
32
0512337836
NE ROSENBERG 6-61-30-0857BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
33
0512338039
NW ROSENBERG 6-61-30-0362BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
34
0512337835
NE ROSENBERG 6-61-30-0659BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
35
0512338038
NW ROSENBERG 6-61-30-0461BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
36
0512337837
NE ROSENBERG 6-61-30-0758BH
30
6N
61W
WELD
CO
0.00000000
0.00000000
0.21477503
0.17182002
37
0512336557
CARRIZO OIL & GAS, INC.
SIEVERS 1-3-7-62
3
7N
62W
WELD
CO
0.05228000
0.04182000
0.05228000
0.04182000
38
0512336034
CARRIZO OIL & GAS, INC.
SLICK ROCK 2-17-11-7-60
17
7N
60W
WELD
CO
0.10625000
0.08514078
0.10625000
0.08514078
39
0512335475
WASHBURN GX15-62HN
15
8N
62W
WELD
CO
0.00000000
0.00000000
0.13542188
0.10846777
40
0512334640
MINERAL RESOURCES, INC.
WESTMOOR 5 2-6-2
2
5N
66W
WELD
CO
0.00000000
0.00000000
0.50000000
0.40000000

 
 
 

--------------------------------------------------------------------------------

 
 
Lessor
Lessee
Eff Date
County
State
T
R
S
 Description L1
 Description L2
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NENE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NENW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NWNE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
NWNW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SENE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SENW
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SWNE
 
ADKISSON, KATHERINE
Condor Energy Technology LLC
6/16/13
Morgan
CO
7N
59W
17
SWNW
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NENE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NESE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NWNE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
6N
60W
5
NWSE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SENE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SESE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SWNE
 
Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
18
SWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NWNW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SENW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SESW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NESW
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SESE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
SWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
17
NWSE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NESE
 
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
LOT 4
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SENW
LOT 3
AMBER WAVES, GENERAL PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
LOT 2
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NWNW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NENW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SENW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWNW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SWSW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
SESW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NESW
 
AMBER WAVES, PARTNERSHIP
Great Western Oil and Gas
11/8/10
Weld
CO
7N
59W
18
NWSW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NWSE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SESE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWSE
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWSW
lot 4
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NWSW
lot 3
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SWNW
lot 2
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
NESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
18
SENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SESW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NENW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NWNW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
NWSW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SWNW
 
Andrew J. Prebish, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/5/10
Weld
CO
7N
59W
31
SWSW
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SWSE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NWNE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NENE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SENE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SWNE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NWSE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
SESE
 
Anita Brauer, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
31
NESE
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NENW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NESW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NWNW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
NWSW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SENW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SESW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SWNW
 
Anthony Dicroce, a widower
Baseline Minerals, Inc.
7/12/11
Weld
CO
7N
59W
31
SWSW
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
NWSE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SESE
 
APPLEWICK, EVELYN
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
18
SWSE
 
Arnold H. Dillon, individually and as the Personal Representative of the Estate
of Marie
Dillon, Deceased
Condor Energy Technology LLC
8/26/13
Weld
CO
7N
59W
31
   
Arnold H. Dillon, individually and as the Personal Representative of the Estate
of Marie
Dillon, Deceased
Condor Energy Technology LLC
8/26/13
Weld
CO
7N
59W
31
   
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NENW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NESW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NWNW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
NWSW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SENW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SESW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SWNW
 
Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
31
SWSW
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SWSE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NESE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SESE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NENE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NENW
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
NWNE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SENE
 
BERGAM, DOROTHY C.
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
18
SWNE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 2
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
LOT 3
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 4
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESW
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWSE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NWSE
 
BETTY JEAN BOSLEY
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESE
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NENW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NESW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NWNW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
NWSW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SENW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SESW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SWNW
 
Beverly A. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
7N
59W
31
SWSW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWSE
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWSW
lot 4
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSW
lot 3
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SWNW
lot 2
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWNW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
NWSW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SENW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
31
SESW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
19
SWNW
 
Bill Paul, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/5/08
Weld
CO
7N
59W
19
SWSW
 
BLACKRIVER ROYALTIES
Condor Energy Technology LLC
4/19/13
Morgan
CO
7N
59W
18
   
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NENE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NESE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NWNE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
NWSE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SENE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SESE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SWNE
 
Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
7N
59W
19
SWSE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NENE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NENW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NWNE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
NWNW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SENE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SENW
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SWNE
 
BRADBURN, JILL A.
Condor Energy Technology LLC
6/17/13
Morgan
CO
7N
59W
18
SWNW
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NESE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SESE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWSE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENW
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NWNE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SENE
 
BROPHY, MARTHA EARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NENE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NESE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
NWSE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SENE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SESE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SWNE
 
Bruce Turner
Condor Energy Technology LLC
11/23/12
Weld
CO
7N
59W
18
SWSE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NWNE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NENE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SENE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SWNE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NWSE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
NESE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SESE
 
Carol Shepherd, a single woman
Contex Energy Company
2/14/08
Weld
CO
7N
59W
19
SWSE
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NENW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NESW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWNW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWSW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SENW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SESW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWNW
 
Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWSW
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/19/13
Weld
CO
7N
59W
19
NENE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NESE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NWNE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
NWSE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SENE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SESE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SWNE
 
Cherie Lynn Solomon, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
19
SWSE
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NENW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NESW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWNW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
NWSW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SENW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SESW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWNW
 
Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
19
SWSW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NESE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NESW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NWSE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
NWSW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SESE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SESW
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SWSE
 
Christopher D. Mabray, a single man
Baseline Minerals, Inc.
8/25/11
Weld
CO
7N
59W
19
SWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NENW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NESW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SENW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SESW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NESE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SESE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWSE
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWNW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
NWSW
 
CITY OF WRAY, COLORADO, A MUNICIPAL CORPORATION, R
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
18
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
19
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SENW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SESW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWSW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWNW
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NENE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
NWNE
 
City of Wray,Colorado, a Municipal Corporation, represented herein by Kris
Jones, Mayor
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
20
SENE
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NENW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NESW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NWNW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
NWSW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SENW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SESW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SWNW
 
Clarice Colleen Giba Molholm, a widow
Baseline Minerals, Inc.
8/8/11
Weld
CO
7N
59W
20
SWSW
 
Connie L. Green, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/9/13
Weld
CO
7N
59W
20
NENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
NWSE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SENE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SESE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWNE
 
Connie L. Green, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
7N
59W
20
SWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESW
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SESE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NWSE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
NESE
 
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 4
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SENW
LOT 3
CORINNE L. CHAPMAN
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
18
SWNW
LOT 2
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENE
lot 1
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNE
lot 2
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWSE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SESE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWSE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NENW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NWNW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SENW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNE
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
SWNW
 
DAKOTA-TEX OIL COMPANY, A WYOMING CORPORATION
Contex Energy Company
5/11/09
Morgan
CO
7N
59W
18
NESE
 
Danielle Ullman, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Danielle Ullman, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NENW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NESW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NWNW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
NWSW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SENW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SESW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SWNW
 
Darlene Kozak Burham, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
20
SWSW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NENW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NESW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NWNW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
NWSW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SENW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SESW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SWNW
 
Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa
Michalov Mlynek
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
59W
20
SWSW
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NESE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SESE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWSE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NENW
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
NWNE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SENE
 
DAVENPORT, JAMES ELTON
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
18
SWNE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SENW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SESW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NESW
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SESE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWSE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NWSE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
NESE
 
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SENW
LOT 3
DAVID KELLN
Great Western Oil and Gas
2/10/11
Weld
CO
7N
59W
18
SWNW
LOT 2
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NENW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NESW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NWNW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
NWSW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SENW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SESW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SWNW
 
David W. Ferguson Trust
Baseline Minerals, Inc.
7/18/11
Weld
CO
7N
59W
20
SWSW
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NENE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NESE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NWNE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
NWSE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SENE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SESE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SWNE
 
DeAnne Wellman  Owre
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
18
SWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SENW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SESW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NESW
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SESE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NWSE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
NESE
 
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SENW
LOT 3
DELBERT EICHINGER AND JO ANN EICHINGER
Great Western Oil and Gas
1/20/11
Weld
CO
7N
59W
18
SWNW
LOT 2
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NENW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NESW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NWNW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
NWSW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SENW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SESW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SWNW
 
Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
9/21/11
Weld
CO
7N
59W
20
SWSW
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/12/13
Weld
CO
7N
59W
20
NENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
NWSE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SENE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SESE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWNE
 
Dianne Y. Fuller, a married woman dealing in her sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
59W
20
SWSE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NESE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SESE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SWSE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NENE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NENW
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
NWNE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SENE
 
DILLER, MARILYNN L.
Baseline Minerals, Inc.
7/9/10
Morgan
CO
7N
59W
18
SWNE
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESW
 
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
Lot 4
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
Lot 3
Donald E. Olson and Margaret Olson
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 2
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 2
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
LOT 3
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 4
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESW
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWSE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NWSE
 
DONALD KELIN
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESE
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWNW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NENW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SENW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWNW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWSW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SESW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NESW
 
DORIS / LYNN SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWSW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESW
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SESE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWSE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NWSE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
NESE
 
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 4
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SENW
LOT 3
DORIS L. JOHNSTON AND RALPH JOHNSTON
Great Western Oil and Gas
12/16/10
Weld
CO
7N
59W
18
SWNW
LOT 2
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NESW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
SESW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
SWSW
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NWSE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
59W
20
NESE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
13
SESE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
13
SWSE
 
Doris L. Poush, a widow
Baseline Minerals, Inc.
11/3/10
Weld
CO
7N
60W
24
NWSW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWNW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NENW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SENW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWNW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SWSW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
SESW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NESW
 
DORIS SCHILD
Great Western Oil and Gas
12/9/10
Weld
CO
7N
59W
18
NWSW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NENW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NESW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NWNW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
NWSW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
24
SENW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SESW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SWNW
 
Dorothy A. Menzies, a widow
Baseline Minerals, Inc.
7/22/11
Weld
CO
7N
60W
16
SWSW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NENW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NESW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NWNW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
NWSW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SENW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SESW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SWNW
 
Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/18/11
Weld
CO
7N
60W
16
SWSW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SENW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SESW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
NESW
 
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SWNW
LOT 4
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SENW
LOT 3
EDGAR L MCVAY AND ROSALYN M MCVAY
Great Western Oil and Gas
12/22/10
Weld
CO
7N
59W
18
SWNW
LOT 2
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NENE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NENW
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
NWNE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
SENE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
60W
16
SENW
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
SWNE
 
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
SWNW
lot 2
Eileen Louise Dean, a single woman
Contex Energy Company
6/27/11
Weld
CO
7N
59W
18
NWNW
lot 1
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESW
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SESE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWSE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NWSE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
NESE
 
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 4
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SENW
LOT 3
ELIZABETH HARRIS
Great Western Oil and Gas
2/3/11
Weld
CO
7N
59W
18
SWNW
LOT 2
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
8/19/13
Weld
CO
7N
59W
18
SESE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NWNE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NENE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SENE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SWNE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NWSE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
NESE
 
Elmer Gene Willoughby, a married man dealing in his sole and separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
7N
59W
18
SWSE
 
Estate of Mike Pop
Condor Energy Technology LLC
4/23/13
Morgan
CO
7N
59W
18
E/2
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NENW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NESW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NWNW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
NWSW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SENW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SESW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SWNW
 
Eugene A. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
7N
59W
18
SWSW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
18
NESE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SESE
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SESW
 
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SWSW
lot 4
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSW
lot 3
FORD TRUST, JOHN E.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NESW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWNW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
NWSW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
21
SENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SESE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SESW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
22
SWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWSE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWSW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SENE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SENW
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNE
 
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
SWNW
lot 2
FORD, PATTY L.
Baseline Minerals, Inc.
12/13/13
Weld
CO
7N
59W
28
NWNW
lot 1
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NENW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NESW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NWNW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SENW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SESW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SWNW
 
Fred Joseph Radosevich, a widower
Baseline Minerals, Inc.
9/8/11
Weld
CO
7N
59W
18
SWSW
 
Freeman Investments
Condor Energy Technology LLC
11/27/12
Weld
CO
7N
59W
18
e/2
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSE
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
FRICK, LORI A.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SESW
 
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 4
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
LOT 3
GLEN SCHILD AND ANNA SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 2

 
 
 

--------------------------------------------------------------------------------

 
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NENW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NESW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NWNW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
NWSW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SENW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SESW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SWNW
 
Gloria Memorich Tarasar, a widow
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
18
SWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SWSW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NESW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SESW
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NWSE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SWSE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
NESE
 
GOSPEL OUTREACH
Condor Energy Technology LLC
5/29/13
Weld
CO
7N
59W
28
SESE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NENE
lot 1

 
 
 

--------------------------------------------------------------------------------

 
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NENW
lot 3
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NESE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NWNE
lot 2
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
NWNW
lot 4
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SENE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWNE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWNW
lot 5
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWSE
 
GUYETTE, SHERILL A.
Condor Energy Technology LLC
6/23/13
Morgan
CO
7N
59W
28
SWSW
lot 7
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
NWSW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SENW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SESW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWNW
 
GUYETTE, SHERILL ANN
Condor Energy Technology LLC
8/4/13
Weld
CO
7N
59W
28
SWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSE
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
NWSW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SENW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SESW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWNW
 
HAHN, KENDA M.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
28
SWSW
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SESE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SWSE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NENE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NENW
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
NWNE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SENE
 
HAIGHT, EVELYN L.
Baseline Minerals, Inc.
7/6/10
Morgan
CO
7N
59W
28
SWNE
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
NESW
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SESW
 
HEEB, JAMES E.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SWSW
lot 4
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
NESW
 
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SESW
 
HEEB, STANLEY D.
Baseline Minerals, Inc.
6/21/10
Morgan
CO
7N
59W
28
SWSW
lot 4
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NENW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NESW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWNW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWSW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SENW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SESW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWNW
 
HEISER, KAREN
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWSW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NENW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NESW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
NWSW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SENW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SESW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWNW
 
HEISER, LESLIE PAUL
Condor Energy Technology LLC
8/5/13
Weld
CO
7N
59W
28
SWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSE
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
NWSW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SENW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SESW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWNW
 
HELLYER, RICHARD III
Condor Energy Technology LLC
9/7/13
Morgan
CO
7N
59W
28
SWSW
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SENE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NENE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NESE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NWNE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SESE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SWNE
 
HODGES, BENJAMIN A.
Condor Energy Technology LLC
6/15/13
Morgan
CO
7N
59W
28
SWSE
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NENW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NESW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NWNW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
NWSW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SENW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SESW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SWNW
 
HOFF, BARBARA J.
Condor Energy Technology LLC
7/30/13
Weld
CO
7N
59W
28
SWSW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NENW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NESW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
NWSW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SENW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SESW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SWNW
 
Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
7N
59W
18
SWSW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NENW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NWNE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
NENE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SENE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SWNE
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SENW
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
59W
18
SWNW
lot 2

 
 
 

--------------------------------------------------------------------------------

 
 
Howard K. Dean, Jr. and Dalma Dean, husband and wife
Contex Energy Company
1/28/08
Weld
CO
7N
60W
23
NWNW
lot 1
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NENW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NESW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NWNW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
NWSW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SENW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SESW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SWNW
 
Iris Lee Memovich Swaggerty Turk, a widow
Baseline Minerals, Inc.
8/16/11
Weld
CO
7N
60W
23
SWSW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SENW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SESW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NESW
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SESE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWSE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NWSE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
NESE
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWNW
LOT 4

 
 
 

--------------------------------------------------------------------------------

 
 
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SENW
LOT 3
Iris Lee Turk
Condor Energy Technology LLC
10/8/12
Weld
CO
7N
59W
28
SWNW
LOT 2
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NENE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SWNE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NWSE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NESE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SESE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SWSE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
NWNE
 
Irwin Lee Jess & Tamara Lynne Jess, husband and wife
Baseline Minerals, Inc.
7/23/08
Weld
CO
7N
60W
23
SENE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NESE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SESE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SWSE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NENE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
NWNE
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
J. Allen Meyer, a/k/a J.A. Meyer, a/k/a J. Meyer, a/k/a Jay Allen Meyer, a/k/a
Jay A. Meyer, a/k/a Jay Meyer, a married man dealing in his sole and separate
property
Baseline Minerals, Inc.
1/2/09
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
NWSE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SENE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SESE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWNE
 
James C. Young, Jr., a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/12/13
Weld
CO
7N
60W
23
SWSE
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NENW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NESW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NWNW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SENW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SESW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SWNW
 
James R. Lind, married to Rita Lind, dealing herein with his sole and separate
property
Baseline Minerals, Inc.
8/23/11
Weld
CO
7N
60W
23
SWSW
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NENE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NESE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NWNE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
NWSE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SENE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SESE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SWNE
 
JANE M WHITE
Condor Energy Technology LLC
6/27/13
Morgan
CO
7N
59W
28
SWSE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NENE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NESE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWNE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWSE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SENE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SESE
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jane M. Russell, a single woman
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWSE
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NENW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NESW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NWNW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
NWSW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SENW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SESW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SWNW
 
Jeffrey and Gina Ford, husband and wife
Baseline Minerals, Inc.
8/3/10
Weld
CO
7N
60W
23
SWSW
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NENE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NESE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWNE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
NWSE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SENE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWNE
 
Jerry M. McDannald Estate, represented by Jane M. Russell, Executor
Baseline Minerals, Inc.
7/25/11
Weld
CO
7N
60W
23
SWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SENW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SESW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NESW
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SESE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NESE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWSE
 
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWNW
Lot 4
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWSW
Lot 3
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
SWNW
Lot 2
John and Martha Roth (Assigned by TOTAL USA)
Francis Energy, Inc.
9/29/88
Weld
CO
7N
59W
28
NWNW
Lot 1
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NENE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NENW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SENE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SENW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWNE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWNW
lot 2
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWNW
lot 1
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NESW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
NWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SESW
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
7N
60W
23
SWSW
lot 4
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
18
NWSW
lot 3
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
NESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
NWSE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
SESE
 
John E. Ford Family Trust,  dated March 6, 2005
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
18
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NENE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NENW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWNE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWNW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SENE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SENW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWNE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWNW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NESE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NESW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWSE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
NWSW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SESE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SESW
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWSE
 
John E. Ford Family Trust, dated March 6, 2005
Baseline Minerals, Inc.
11/10/13
Weld
CO
6N
60W
18
SWSW
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NESE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NWNE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
NWSE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SENE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SESE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SWNE
 
John Thomas Logan, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
9/16/08
Weld
CO
6N
60W
18
SWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
NWSE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SENE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SESE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWNE
 
John W. Young, a single man
Condor Energy Technology LLC
9/12/13
Weld
CO
6N
60W
18
SWSE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NENE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NESE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NWNE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SENE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SESE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SWNE
 
Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas,
Trustee
Baseline Minerals, Inc.
7/26/11
Weld
CO
6N
60W
19
SWSE
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NENW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NESW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NWNW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
NWSW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SENW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SESW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SWNW
 
JOOS, DAVID B.
Baseline Minerals, Inc.
4/4/11
Weld
CO
7N
59W
28
SWSW
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NENE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NWNE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SENE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SWNE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
SWSE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NESE
 
Judith Stevens
Condor Energy Technology LLC
10/24/12
Weld
CO
7N
59W
28
NWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SENW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SESW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NESW
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SESE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NWSE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
NESE
 
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWNW
LOT 4
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SENW
LOT 3
JUNE GARVER FOR CLARICE HATCHER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
28
SWNW
LOT 2
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NENW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NESW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NWNW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SENW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SESW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SWNW
 
Karen S. Kozak, a/k/a Karen Sue Kozak, a widow
Baseline Minerals, Inc.
8/11/11
Weld
CO
6N
60W
19
SWSW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NENW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NESW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NWNW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
NWSW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SENW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SESW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SWNW
 
Karen S. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
19
SWSW
 
KATHERINE HOWARD DIXON HEREFORD
Condor Energy Technology LLC
4/24/13
Morgan
CO
7N
59W
28
SWSW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NESE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NESW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NWSE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SESE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SESW
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SWSE
 
Kathryn B. Yahn, a single woman
Baseline Minerals, Inc.
7/11/11
Weld
CO
6N
60W
19
SWSW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NENE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NENW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NESE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NESW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWNE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWNW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWSE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
NWSW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SENE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SENW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SESE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SESW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWNW
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWSE
 
KEJR, HARRY J.
Condor Energy Technology LLC
9/14/13
Morgan
CO
7N
59W
28
SWSW
 
Kristen L. Johnson
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Kristen L. Johnson
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NENE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NESE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NWNE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
NWSE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SENE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SESE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SWNE
 
Kristin Zinis
Condor Energy Technology LLC
11/13/12
Weld
CO
7N
59W
28
SWSE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESW
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NWSE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESE
 
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
LOT 3
LAWRENCE L. DINSMOOR
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 2
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSE
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSW
 
Lease #9519.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWNW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NENW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWNW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NWSW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
NESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SESW
 
Lease #9520.8 - State of Colorado Board of Land Commissioners
Contex Energy Company
2/21/08
Weld
CO
6N
60W
19
SWSW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NENE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NENW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NESE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NESW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWNE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWSE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
NWSW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SENE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SENW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SESE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SESW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWNE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWNW
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWSE
 
LEASE #9521.8 - STATE OF COLORADO BOARD OF LAND CO
Contex Energy Company
2/21/08
Weld
CO
7N
59W
28
SWSW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 2
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SENW
LOT 3
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESW
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SESE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
SWSE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NWSE
 
LILA HUGHES
Great Western Oil and Gas
1/27/11
Weld
CO
7N
59W
28
NESE
 
Linda Santora, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Linda Santora, A Single Woman
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NWNE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NENE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SENE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SWNE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NWSE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
NESE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SESE
 
Lisa A. Scott, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
19
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SENW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SESW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NESW
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SESE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWSE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NWSE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
NESE
 
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWNW
LOT 4
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SENW
LOT 3
LOLA ENNIS AND GEORGE ENNIS
Great Western Oil and Gas
1/25/11
Weld
CO
7N
59W
28
SWNW
LOT 2
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NESE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SESE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SWSE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NENE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NENW
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
NWNE
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
LUNDQUIST, EMILY MARGARET
Baseline Minerals, Inc.
7/8/10
Morgan
CO
7N
59W
28
SWNE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NESE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NESW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NWSE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
NWSW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SESE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SESW
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SWSE
 
Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
19
SWSW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NESE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NESW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NWSE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SESE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SESW
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SWSE
 
Lynn K. Mabray, a single woman
Baseline Minerals, Inc.
8/25/11
Weld
CO
6N
60W
19
SWSW
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NENE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NESE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NWNE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
NWSE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SENE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SESE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SWNE
 
Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman
Baseline Minerals, Inc.
7/14/11
Weld
CO
6N
60W
19
SWSE
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SESW
 
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 4
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SENW
LOT 3
LYNN SCHILD
Great Western Oil and Gas
12/29/10
Weld
CO
7N
59W
28
SWNW
LOT 2
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NENW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NESW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NWNW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
NWSW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SENW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SESW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SWNW
 
Margaret A. Stephenson, a widow
Baseline Minerals, Inc.
8/8/08
Weld
CO
6N
60W
17
SWSW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NESW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWNW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWSW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SENW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SESW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWNW
 
Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole
and separate property
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWSW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NENW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NESW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NWNW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
NWSW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SESW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SWNW
 
Marilyn L. Raymond, a single woman
Baseline Minerals, Inc.
7/12/11
Weld
CO
6N
60W
17
SWSW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NENW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NESW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWNW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWSW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SENW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SESW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWNW
 
Mark Willis Memovich, a single man
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWSW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NENW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NESW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWNW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWSW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SENW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SESW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWNW
 
MARKLEY, EUGENE A.
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWSW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NENW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NESW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWNW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
NWSW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SESW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWNW
 
MARKLEY, ROBERT
Baseline Minerals, Inc.
5/8/10
Morgan
CO
7N
59W
28
SWSW
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NENE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NESE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NWNE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
NWSE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SENE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SESE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SWNE
 
Mary Ann Smith, married to Edward Smith, dealing herein with her sole and
separate property
Baseline Minerals, Inc.
7/25/11
Weld
CO
6N
60W
17
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Mary Thompson, Power of Attorney for Steven Arthur Memovich
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
17
   
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NENW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NESW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NWNW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
NWSW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SENW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SESW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SWNW
 
Matthew A. Giba, a single man
Baseline Minerals, Inc.
8/19/11
Weld
CO
6N
60W
17
SWSW
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
28
NESE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
28
NWSE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
29
SESE
 
McCommon Family Trust
0
7/11/13
Morgan
CO
7N
59W
29
SWSE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
NESE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
NWSE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
SESE
 
MCCOMMON, MARGARET B.
Condor Energy Technology LLC
7/11/13
Morgan
CO
7N
59W
29
SWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NENE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NESE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWNE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
NWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
SENE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
29
SENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSE
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NWNW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
NWSW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SENW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SESW
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MCCONNELL, LILA J.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
59W
30
SWSW
 
McCulliss Oil and Gas
Condor Energy Technology LLC
2/23/13
Weld
CO
6N
60W
17
e/2
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NESE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SESE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SWSE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NENE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NENW
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
NWNE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SENE
 
MCGILL, JUDITH ANN
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
30
SWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNW
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENE
 
Melvin H. Brantley, a single person
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NESE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWNE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWSE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SENE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SESE
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Michael J. Dailey, a single man
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWSE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
30
NESE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
30
SESE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SWSE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NENE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NENW
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
NWNE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SENE
 
MICHALOW, SHERYL K.
Baseline Minerals, Inc.
10/6/10
Morgan
CO
7N
59W
32
SWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NENE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
SENE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
SWNE
 
Mike Livengood and Samatha Livengood
Markus Production
10/29/10
Weld
CO
7N
59W
32
NENW
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NENE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SENE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SWNE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NESE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SESE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
SWSE
 
Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and
separate property
Condor Energy Technology LLC
8/19/13
Weld
CO
6N
60W
17
NWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NENE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SENE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NESE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SWNE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
SWSE
 
Mona Archer, a married woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
17
NWSE
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NENW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NESW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWNW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
NWSW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SENW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SESW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWNW
 
Monaco Family Trust, represented herein by Edward Monaco, Trustee
Baseline Minerals, Inc.
8/5/11
Weld
CO
6N
60W
17
SWSW
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NESE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
SESE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
SWSE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NENE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
32
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
NWNE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
SENE
 
MORAN, JERELL L.
Baseline Minerals, Inc.
7/14/10
Morgan
CO
7N
59W
33
SWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NESE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SESE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NENE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NENW
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
NWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SENE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SWNE
 
MORAN, LONNIE
Baseline Minerals, Inc.
7/13/10
Morgan
CO
7N
59W
33
SWSE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NENE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NESE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NWNE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
NWSE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SENE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SESE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SWNE
 
Morris Ernest Stark
Baseline Minerals, Inc.
8/24/11
Weld
CO
6N
60W
17
SWSE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NENE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NESE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NWNE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
NWSE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SENE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SESE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SWNE
 
Nancy Turner Green
Condor Energy Technology LLC
11/21/12
Weld
CO
7N
59W
33
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWNW
LOT 2
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SENW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SENW
LOT 3
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWNW
LOT 4
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SESW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NESW
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SESE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
SWSE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NWSE
 
NOREEN SMITH, FKA NOREEN ROSMIS
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
33
NESE
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NENW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NESW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NWNW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
NWSW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SENW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SESW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SWNW
 
Patricia Louise Welch, a widow
Baseline Minerals, Inc.
9/20/11
Weld
CO
6N
60W
17
SWSW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NENW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NESW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
NWSW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SENW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SESW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SWNW
 
Patricia S. Ditolla, a single woman
Baseline Minerals, Inc.
7/13/11
Weld
CO
6N
60W
17
SWSW
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NENE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NESE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWNE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
NWSE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SENE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWNE
 
Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and
separate property
Baseline Minerals, Inc.
8/1/11
Weld
CO
6N
60W
17
SWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNW
lot 2
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNW
lot 1
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
NWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/10
Weld
CO
6N
60W
17
SWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NESW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWNW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWSW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SENE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SENW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SESW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWSW
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SESE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
NWSE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWNE
 
Patty L.  Ford
Baseline Minerals, Inc.
12/13/13
Weld
CO
6N
60W
17
SWSE
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NENW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NESW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SENW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SESW
 
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SWSW
lot 4
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NWSW
lot 3
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
SWNW
lot 2
Patty L. Ford
Baseline Minerals, Inc.
11/10/10
Weld
CO
6N
60W
17
NWNW
lot 1
Paul McCulliss
Condor Energy Technology LLC
2/23/13
Weld
CO
6N
60W
17
e/2
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NENW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NESW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NWNW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
NWSW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SENW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SESW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SWNW
 
Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole
and separate property
Baseline Minerals, Inc.
8/17/11
Weld
CO
6N
60W
17
SWSW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NENW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NESW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
NWSW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SENW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SESW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWNW
 
Peggy R. Schultz,  f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/29/11
Weld
CO
6N
60W
17
SWSW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SENW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SESW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NESW
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SESE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NWSE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
NESE
 
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWNW
LOT 4
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SENW
LOT 3
Peggy Rose Schultz
Condor Energy Technology LLC
10/9/12
Weld
CO
7N
59W
33
SWNW
LOT 2
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
33
NESE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SESE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SWSE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NENE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NENW
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
NWNE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SENE
 
PESTANA, EVA DARLENE
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
59W
34
SWNE
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
NENW
lot 3
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
NESW
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
SENW
 
PETTEYS TRUST, ALONZO
Baseline Minerals, Inc.
8/12/10
Morgan
CO
7N
59W
34
SESW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SWNW
LOT 2
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SENW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SENW
LOT 3
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SWNW
LOT 4
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
SESW
 
PRISCILLA OHLER
Great Western Oil and Gas
1/8/11
Weld
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
R. Paul Wagner, a single man
Condor Energy Technology LLC
8/30/13
Weld
CO
6N
60W
17
   
R. Paul Wagner, a single man
Condor Energy Technology LLC
8/30/13
Weld
CO
6N
60W
17
   
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NENW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
NWNW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SENW
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNE
 
Richard C. Brantley and Lodean L. Brantley, husband and wife
Condor Energy Technology LLC
9/8/13
Weld
CO
6N
60W
17
SWNW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
17
NENW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
17
NESW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
NWSW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SENW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SESW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SWNW
 
Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones,
dealing herein with his sole and separate property
Baseline Minerals, Inc.
8/3/11
Weld
CO
6N
60W
20
SWSW
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NENE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NWNE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
NWSE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SENE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SESE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SWNE
 
Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing
herein with his sole and separate property
Baseline Minerals, Inc.
7/15/11
Weld
CO
6N
60W
20
SWSE
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
20
NENW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
20
NESW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
NWSW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SENW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SESW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SWNW
 
Robert H. Markley, a married man dealing in his sole and separate property
Baseline Minerals, Inc.
10/12/10
Weld
CO
6N
60W
21
SWSW
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NENE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NESE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NWNE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SENE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SESE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SWNE
 
Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin
C. Pontikes, dealing herein with his sole and separate property
Baseline Minerals, Inc.
7/20/11
Weld
CO
6N
60W
21
SWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NESE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NESW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
NWSW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SESW
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SWSE
 
Rodney S. Marcum, a married man, dealing in his sole and separate property
Condor Energy Technology LLC
9/2/13
Weld
CO
6N
60W
21
SWSW
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NWNE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NWSE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NESE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SWSE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
NENE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SENE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SWNE
 
Roe Ann Wallin, a maried woman dealing in her sole and separate property
Contex Energy Company
2/14/08
Weld
CO
6N
60W
21
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
NWSE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SENE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SESE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWNE
 
Roger Hilzer, a married man dealing in his sole and separate property
Condor Energy Technology LLC
9/9/13
Weld
CO
6N
60W
21
SWSE
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NENW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NESW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NWNW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
NWSW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SESW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SWNW
 
Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole
and separate property
Baseline Minerals, Inc.
8/23/11
Weld
CO
6N
60W
21
SWSW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSW
lot 4

 
 
 

--------------------------------------------------------------------------------

 
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSW
lot 3
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWNW
lot 2
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESE
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWNW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
NWSW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SENW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SESW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWNW
 
Roxanne Honaker, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
8/20/08
Weld
CO
6N
60W
21
SWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, EDWARD L.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, GLENN A.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, J. PAUL
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, JAMES E.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSE
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SENW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SESW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWNW
 
RUARK, RONALD R.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
SWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
34
NWSE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSE
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
NWSW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SENW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SESW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWNW
 
RUARK, TIMOTHY D.
Condor Energy Technology LLC
9/3/13
Morgan
CO
7N
59W
8
SWSW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESE
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSW
lot 4
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSW
lot 3
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWNW
lot 2
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWNW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
NWSW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SENW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SESW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWNW
 
Ruby Schmotzer, a married woman dealing in her sole and separate property
Baseline Minerals, Inc.
9/6/08
Weld
CO
6N
60W
21
SWSW
 
RUNGE, STEPHEN WILLIAM
Baseline Minerals, Inc.
11/10/08
Morgan
CO
7N
59W
8
NWSE
 
RUNGE, STEPHEN WILLIAM
Baseline Minerals, Inc.
11/10/08
Morgan
CO
7N
59W
8
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NENW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NESW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NWNW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
NWSW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SENW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SESW
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing
herein with her sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
21
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWNE
(lot 2)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NESE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWSE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SESE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SWSE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NENE
(lot 1)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWSW
except 3.375 ac
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NWNW
(lot 4)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NENW
(lot 3)
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
NESW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
59W
8
SENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SESW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
9/16/13
Morgan
CO
7N
60W
12
NWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
9/16/13
Morgan
CO
7N
60W
12
SWSW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
NWNW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SENE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SENW
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNE
 
SCHMIDT, DELBERT D.
Condor Energy Technology LLC
7/14/13
Morgan
CO
7N
60W
12
SWNW
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NESE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SESE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SWSE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NENE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NENW
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
NWNE
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SENE
 
SCHMIDT, RICHARD W.
Condor Energy Technology LLC
10/6/10
Morgan
CO
7N
60W
12
SWNE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
NESE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
SESE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
12
SWSE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NENE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NENW
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
NWNE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
SENE
 
SCHMIDT, WILLIAM K.
Condor Energy Technology LLC
7/15/10
Morgan
CO
7N
60W
13
SWNE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NESE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SESE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SWSE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NENE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NENW
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
NWNE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SENE
 
SCHWEITZER, MARJORIE Y.
Baseline Minerals, Inc.
7/15/10
Morgan
CO
7N
60W
13
SWNE
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NENW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NESW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWSW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SENW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SESW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SWNW
 
Scott Lee Michalov, a single man
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SWSW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NESE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NESW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NWSE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
NWSW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SESE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SESW
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SWSE
 
Sharon Colson, a married person, dealing in her sole and separate property
Condor Energy Technology LLC
9/4/13
Weld
CO
6N
60W
21
SWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
13
NENE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NESE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWNE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWSE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
NWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SENE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SESE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
14
SWNE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWSE
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
NWSW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SENW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
15
SESW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
25
SWNW
 
SHOEMAKER, ANITA L.
Condor Energy Technology LLC
9/10/13
Morgan
CO
7N
60W
25
SWSW
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NESE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
SESE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
SWSE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NENE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NENW
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
25
NWNE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
32
SENE
 
SPARKS, CARYL L.
Baseline Minerals, Inc.
10/7/10
Morgan
CO
7N
60W
32
SWNE
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NENW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWNW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
NWSW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SENW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
21
SESW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
4
SWNW
 
Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his
Attorney-in-Fact
Baseline Minerals, Inc.
8/30/11
Weld
CO
6N
60W
4
SWSW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NENW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NESW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
NWSW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SENW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SESW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SWNW
 
Steven James Memovich, married to Patricia Memovich, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/31/11
Weld
CO
6N
60W
4
SWSW
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NWNE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NENE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SENE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SWNE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NWSE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
NESE
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Terri Root, a single woman
Contex Energy Company
2/14/08
Weld
CO
6N
60W
4
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NENW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NESW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SENW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SESW
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SWSW
lot 4
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NWSW
lot 3
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
SWNW
lot 2
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
4
NWNW
lot 1
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NENE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
NWSE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SENE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SESE
 
The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of
the trust
Baseline Minerals, Inc.
12/10/10
Weld
CO
6N
60W
6
SWNE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NESE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NWSW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
NESW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
6
SESW
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SESE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SWSE
 
The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by
Christina A. Sawyer, Trustee
Baseline Minerals, Inc.
11/3/10
Weld
CO
6N
60W
7
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NWNW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
NWSW
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
7
SENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SWNW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NWSE
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
NWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
8
SESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SENW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SESW
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWSW
lot 4
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWSW
lot 3

 
 
 

--------------------------------------------------------------------------------

 
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
SWNW
lot 2
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWNW
lot 1
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NENE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
6N
60W
9
NWNE
 
The United Methodist Church of Wray, a Colorado non-profit corporation in trust,
represented herein by Robert L. Schneider, Trustee
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
15
SENE
 
Todd R. Ullman, A Single Man
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
18
S/2, S/2NW/4, NW/4NW/4
Todd R. Ullman, A Single Man
HOP Energies, LLC
10/20/10
Weld
CO
7N
59W
17
S/2
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
NESW
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
15
SWSW
lot 4
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NWSW
lot 3
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NWSE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
NESE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
SESE
 
U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-017
Baseline Minerals, Inc.
4/18/11
Weld
CO
7N
59W
16
SWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
SESE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
SWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NWSE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NESE
 
Ullmanns
 
8/28/85
Weld
CO
7N
60W
32
NWNW
LOT 1
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NENW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SENW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSE
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
UNITED METHODIST CHURCH OF WRAY
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NENW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NESW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NWNW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
NWSW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SENW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SESW
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of
Helen Chura Mosher, dealing herein with her sold and separate property
Baseline Minerals, Inc.
8/4/11
Weld
CO
7N
59W
16
SWSW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NENE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NENW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
16
NWNE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SENE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SENW
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SWNE
 
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
SWNW
lot 2
Virginia M. Rosandick, personal representative of the Estate of Virginia Dean
Gabbard, deceased
Baseline Minerals, Inc.
6/27/11
Weld
CO
7N
59W
17
NWNW
lot 1
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NESE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NESW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NWSE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
NWSW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SESE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SESW
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SWSE
 
Virginia R. Potter, a single person
Condor Energy Technology LLC
9/4/13
Weld
CO
7N
59W
17
SWSW
 
WHITERIVER ROYALTIES
Condor Energy Technology LLC
4/19/13
Morgan
CO
7N
60W
32
   
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NENW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NESW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
NWSW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SENW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SESW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SWNW
 
William Anthony Linscott, married to Cynthia Linscott, dealing herein with his
sole and separate property
Baseline Minerals, Inc.
8/10/11
Weld
CO
7N
59W
17
SWSW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NENW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NESW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NWNW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
NWSW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SENW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SESW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SWNW
 
William B. Kozak, a widower
Baseline Minerals, Inc.
8/11/11
Weld
CO
7N
59W
17
SWSW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NENW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NESW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NWNW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
NWSW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SENW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SESW
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SWNW
 

 
 
 

--------------------------------------------------------------------------------

 
 
William J. Grivna, a single man
Baseline Minerals, Inc.
8/22/11
Weld
CO
7N
59W
17
SWSW
 
WILLIAM K. WARREN FOUNDATION
Condor Energy Technology LLC
4/13/13
Morgan
CO
7N
60W
32
NWSW
 
WILSON, ALLEN A.
Baseline Minerals, Inc.
6/13/08
Morgan
CO
7N
60W
32
NWSW
lot 3
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NENW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SENW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NESE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWSE
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWNW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
NWSW
 
WRAY AREA FOUNDATION, INC., A COLORADO, NON-PROFIT
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
60W
32
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NENW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENW
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESE
 

 
 
 

--------------------------------------------------------------------------------

 
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SESW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWSW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNW
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NENE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
NWNE
 
Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented
herein by Lance Bohall
Baseline Minerals, Inc.
12/1/10
Weld
CO
7N
59W
17
SENE
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

Pacific Energy Development Corp. - Wells - Weld County, Colorado                
                                                                       
API
Operator
Well
Sec
TWP
RNG
County
ST
PEDCO WI BPO
PEDCO NRI BPO
PEDCO WI APO
PEDCO NRI APO
1
 
05-123-35357
Condor Energy Technology
Ford Family Trust 2H
31
7N
59W
Weld
CO
0.18750000
0.15000000
0.18750000
0.15000000
2
 
05-123-36316
Condor Energy Technology
Logan 2H
19&20
7N
59W
Weld
CO
0.12606692
0.10085354
0.12606692
0.10085354
3
 
05-123-36243
Condor Energy Technology
Waves 1H
23
7N
60W
Weld
CO
0.14062500
0.11250000
0.14062500
0.11250000
                                                       

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Pacific Energy Development Corp. - Texas Assets
 
       
Lessor
Lessee
Eff Date
State
County
Description
Erwin Earl Ward, Trustee et al
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
Burnett & Sojourner League A -13 contaning
56 acres
FJ Milberger et ux
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
Burnett & Sojourner League A -13 contaning
56 acres
Bryan J Milberger
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
Burnett & Sojourner League A -13 contaning
56 acres
Gardner Serrill
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/9 Matagorda
County TX
Elizabeth E Serrill
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/17 Matagorda
County TX
Kathy B Caldwell
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/13 Matagorda
County TX
Susan Lowe
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/15 Matagorda
County TX
Steven Serrill
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/7 Matagorda
County TX
Evea Adele Serrill
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/11 Matagorda
County TX
Janie LaVonne Dickson
Hawkeye Stratigraphic Inc
4/1/97
TX
Matagorda
as described in Vol/Page 474/25 Matagorda
County TX
James Abbott Williams
Hawkeye Stratigraphic Inc
1/17/97
TX
Matagorda
as described in Vol/Page 474/28 Matagorda
County TX
Mary Anna Williams
Hawkeye Stratigraphic Inc
1/17/97
TX
Matagorda
as described in Vol/Page 474/22 Matagorda
County TX
Annie Nettie Speth
Hawkeye Stratigraphic Inc
1/17/97
TX
Matagorda
as described in Vol/Page 474/31 Matagorda
County TX
John Bryan Williams Jr
Hawkeye Stratigraphic Inc
1/17/97
TX
Matagorda
as described in Vol/Page 474/19 Matagorda
County TX
Erwin Earl Ward, Trustee et al
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
5.7 acres as described in a declaration of pool
unit recorded at Vol 648 Pg 919 Matagorda
County TX
FJ Milberger et ux
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
5.7 acres as described in a declaration of pool
unit recorded at Vol 648 Pg 919 Matagorda
County TX
Lessor
Lessee
Eff Date
State
County
Description
Bryan J Milberger
Hawkeye Stratigraphic Inc
5/25/99
TX
Matagorda
5.7 acres as described in a declaration of pool
unit recorded at Vol 648 Pg 919 Matagorda
County TX
The Estate of William F Bell,
Hawkeye Stratigraphic Inc
3/15/97
TX
Matagorda
as described in Vol/Page 474/346 Matagorda
County TX
Stephen T Silva Inc
Hawkeye Stratigraphic Inc
3/17/97
TX
Matagorda
as described in Vol/Page 474/474 Matagorda
County TX
Bryan J Milberger
Hydrocarbon Lease
Management
5/25/00
TX
Matagorda
as described in Matagorda County TX clerk's
file number 005575
FJ Milberger et ux
Hydrocarbon Lease
Management
5/25/00
TX
Matagorda
as described in Matagorda County TX clerk's
file number 005573
Erwin Earl Ward, Trustee et al
Hydrocarbon Lease
Management
5/25/00
TX
Matagorda
as described in Matagorda County TX clerk's
file number 005574
Carol Anne Hobbs et al
Hydrocarbon Lease
Management
8/9/00
TX
Matagorda
as described in Matagorda County TX clerk's
file number 006116
Linda Gail Brewer
Hydrocarbon Lease
Management
8/9/00
TX
Matagorda
as described in Matagorda County TX clerk's
file number 006117
           

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
API
Operator
Well
Survey & Abstract
County
ST
PEDCO WI BPO
PEDCO NRI BPO
PEDCO WI APO
PEDCO NRI APO
1
42-321-31809
Sun Resources Texas, Inc.
Millberger 1
PA Burnettez #29 A.S. Sojourner, A-13
Matagorda
TX
0.66500000
0.49808000
0.66500000
0.49808000
2
42-321-31812
Sun Resources Texas, Inc.
Millberger 2
PA Burnettez #29 A.S. Sojourner, A-13
Matagorda
TX
0.67000000
0.50266000
0.67000000
0.50266000
3.
42-321-31871
Sun Resources Texas, Inc.
Oxbow 1
PA Burnettez #29 A.S. Sojourner, A-13
Matagorda
TX
0.64670000
0.48604000
0.64670000
0.48604000

 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(n)
 
Litigation
 
No exceptions
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(w)
 
Collective Bargaining and Employment Agreements
 
No exceptions
 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(y)
 
Certain Developments
 
 
 
a.
On November 6, 2013, the Company issued an aggregate of 305,000 shares of Common
Stock in exchange for services to three non-affiliated parties.

 
 
b.
On October 31, 2013, the Company issued 12,768 shares of Common Stock upon
exercise of an option.

 
 
c.
On December 17, 2013, the Company issued 22,148 shares of Common Stock upon
exercise of two options.

 
 
d.
On January 6, 2014, the Company issued 28,683 shares of Common Stock upon
exercise of an option.

 
 
e.
On February 6, 2014, the Company issued 29,647 shares of Common Stock upon
exercise of a warrant.

 
 
f.
On February 11, 2014, the Company issued 24,452 shares of Common Stock upon
exercise of two options.

 
 
g.
On December 13, 2013, the Company issued and sold 3,250,000 shares of Common
Stock at an offering price to the public of $2.25 per share in an underwritten
offering through National Securities Corporation (“National”).

 
 
h.
On December 16, 2013, the Company entered into an Amendment to Secured
Promissory Note, which we refer to as the amended note, and collectively, the
amended notes, with each of the holders, or bridge investors, of those certain
Secured Promissory Notes, which we refer to as the bridge notes.  The bridge
notes were originally issued by us on March 22, 2013 in a private placement
transaction in which we sold and issued to the bridge investors a total of $4.0
million of bridge notes and warrants exercisable for a total of up to 76,198
shares of our common stock, or the bridge warrants, for gross proceeds of $4.0
million, which we refer to as the bridge financing.  The bridge notes were
amended effective December 16, 2013, or the effective date, to provide for (i)
the extension of the maturity date of such bridge notes, which were originally
due as of December 31, 2013, to July 31, 2014, or the extension term and new
maturity date, respectively, (ii) the subordination of the bridge notes to
certain of our future qualified senior indebtedness with a principal amount of
at least $5.0 million, (iii) the payment in full of all accrued interest through
the effective date on January 8, 2014, or the payment Date, equal to an
aggregate of $294,795 due and payable to the bridge investors on the payment
date, (iv) the payment in full of the payment-in-kind amount, or PIK, equal to
10% of the original principal amount of such bridge notes on the payment date,
equal to an aggregate of $400,000 due and payable to the bridge investors on the
payment date, (v) the repayment of either none or 50% of the outstanding
principal amount due under such bridge notes, as elected by the holders thereof,
on the payment date, which aggregate principal repayment of $1,625,000 shall be
due and payable to the bridge investors on the payment date as elected by the
holders, (vi) the amendment of the interest rate of such bridge notes for the
extension term from 10% per annum to 12% per annum with respect to the remaining
unpaid principal amount of such bridge notes, or the deferred principal, and
(vii) an additional payment-in-kind cash amount equal to 10% of the deferred
principal due on the new maturity date, or the additional PIK.  In total, eleven
(11) bridge investors holding bridge notes with an aggregate principal amount
outstanding of $3,250,000 elected to defer 50% of their principal, agreeing to
defer an aggregate of $1,625,000 in principal amount of the bridge notes, and
five (5) bridge investors holding bridge notes with an aggregate principal
amount outstanding of $750,000 elected to defer 100% of their principal, for a
total deferred principal of $2,375,000, and an aggregate additional PIK due and
paid upon the new maturity Date of $237,500.  As additional consideration for
the amendment of the bridge notes, we granted a new warrant, which we refer to
as the new warrant, exercisable on a cashless basis at an exercise price of
$2.34 per share for a number of shares of our common stock equal to (x) double
(2x) the number of shares issuable under the bridge warrant originally issued to
each holder who agreed to defer 50% of the outstanding principal of its bridge
note, and (y) triple (3x) the number of shares issuable under the bridge warrant
originally issued to each holder who agreed to defer 100% of the outstanding
principal of its bridge note, for a total of new warrants exercisable for an
aggregate of 166,684 shares of our common stock issuable.  The new warrants have
a 4-year life and have substantially the same terms as the bridge warrants
originally issued to the bridge investors.

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
On January 21, 2014, we, through our newly formed wholly-owned Nevada
subsidiary, Red Hawk Petroleum, LLC, or Red Hawk, entered into a Purchase and
Sale Agreement, or Purchase Agreement, with Continental Resources, Inc., or
Continental, pursuant to which we agreed to acquire Continental’s right, title
and interest in approximately net 28,727 acres of oil and gas properties and
interests in 40 wells located in the DJ Basin, Colorado, including approximately
2,200 net acres in the prolific Wattenberg Area, for $30 million in cash
(subject to adjustment as provided in the Purchase Agreement and
discussed  below).  We refer to this acquisition as the Niobrara
Acquisition.  The acreage, located in the Niobrara Shale Formation, includes
approximately 28,241 net acres located in Weld County, Colorado and
approximately 486 net acres located in Morgan County, Colorado.  Of these 40
wells, 11 are operated, 14 are non-operated, and we will have an after-payout
interest in 15.  Estimated average production of the 11 operated and 14
non-operated wells was approximately 400 net barrels of oil equivalent per day
as of September 2013.  All of Continental’s leases and related rights, oil and
gas and other wells, equipment, easements, contract rights, and production
(effective as of the Effective Date (defined below) of the agreement) are
included in the purchase.  We paid $1.5 million of the purchase price as a
deposit (non-refundable except as provided in the Purchase Agreement) upon
entering into the Purchase Agreement, which will be applied toward the Purchase
Price at the closing of the transaction.  The purchase price is subject to
customary adjustment prior to closing as described in greater detail in the
Purchase Agreement, mainly relating to payments made by Continental in
connection with the properties after December 1, 2013 (resulting in an increase
in the purchase price) or payments made by the Buyer or amounts owed by
Continental after the December 1, 2013 (each resulting in a decrease in the
Purchase Price), in each case subject to applicable deductibles and thresholds
where applicable as set forth in the Purchase Agreement.  In the event any
title, environmental, casualty or other defects (as described in greater detail
in the Purchase Agreement) result in a decrease of over 15% in the purchase
price (subject to a 4% deductible), either party may terminate the Purchase
Agreement with written notice to the non-terminating party and Continental shall
return the deposit (with actual interest earned thereon) to us.  In the event
the Purchase Agreement is terminated for any reason other than the material
breach of the Purchase Agreement by us or our failure to comply with its
obligations under the Purchase Agreement, the deposit is required to be returned
to us.  The Purchase Agreement contains customary representations, warranties,
covenants and indemnities by the parties thereto, and the closing of the
transaction contemplated by the Purchase Agreement is subject to the
satisfaction of certain customary closing conditions and due diligence by us as
described therein. The effective date of the transaction is December 1, 2013
(the “Effective Date”).  The transaction is expected to close upon the
satisfaction or waiver of the conditions set forth in the Purchase Agreement,
but no later than March 7, 2014, unless Continental and we mutually agree in
writing to extend the closing date.

 
 
 

--------------------------------------------------------------------------------

 
 
 
j.
On December 20, 2013, White Hawk Petroleum, LLC, or White Hawk, a limited
liability company, 50% owned and controlled by us and 50% owned and controlled
by MIE Jurassic Energy Corporation, or MIEJ, which holds MIEJ’s and our
non-operated producing oil and gas interests in the Eagle Ford shale play,
entered into a series of transactions pursuant to which MIEJ divested its 50%
share of interests in the assets held through White Hawk to a third party, and
withdrew from White Hawk as a member thereof effective December 31, 2013, with
our effective interests in the Eagle Ford shale assets remaining unchanged and
unaffected by the transactions.  As a result of the transactions, White Hawk
divested 50% of its assets and we became the 100% owner of White Hawk.  On
February 19, 2014, White Hawk, which held our non-operated producing oil and gas
interests in the Eagle Ford shale play, entered into a Purchase and Sales
Agreement, or the Sale Agreement with Millennial PDP Fund IV, LP, or Millennial,
pursuant to which White Hawk sold its remaining interests in the Eagle Ford
Shale play to Millennial for $2,800,000 in cash (subject to adjustment as
provided in the Sale Agreement).  Pursuant to the Sale Agreement (which included
customary indemnification requirements and representations and warranties of the
parties), the sale had an effective date of November 1, 2013, and Millennial
must deliver to White Hawk the sale consideration due no later than February 27,
2014.  As a result of the transaction, we have sold all of our non-operated oil
and gas interests in the Eagle Ford shale play, which represented neither a
significant amount of assets, nor a significant business of, the Company,
allowing us to better focus on its core Niobrara shale assets located in Weld
and Morgan Counties, Colorado.

 
 
k.
The Company has issued and outstanding fifteen (15) Secured Promissory Notes,
dated March 22, 2013, as amended December 16, 2013 (as described above) and
March 7, 2014 (the “Bridge Notes”), aggregate principal amount $2,125,000, and
one (1) Secured Promissory Note, dated March 22, 2013, as amended December 16,
2013, principal amount $250,000.

 
 
l.
Upon the Closing, the Company shall issue five-year warrants to purchase
1,000,000 shares of Common Stock of the Company to Casimir Capital LP
(“Casimir”), pursuant to an engagement agreement dated February 14, 2014;
provided, however, in the event the number of shares of common stock and/or
warrants issuable to Casimir would require the Company to obtain shareholder
approval under NYSE MKT rules and regulations (the “Approval Requirement”), then
the warrants shall be structured to the extent possible to enable their issuance
without the Approval Requirement.  The warrants shall be exercisable on a
cashless basis, be transferrable, and have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on the NYSE MKT on
the date immediately prior to the Closing.

 
 
 

--------------------------------------------------------------------------------

 
 
 
m.
The Company is a party to that certain Underwriting Agreement, dated March 4,
2014, with Roth Capital Partners, LLC, as representative of other underwriters
scheduled therein (“Roth”), in connection with the underwritten public offering
of the Company’s Common Stock that is scheduled to close on March 7, 2014, and
pursuant to which, (i) the Company shall issue an aggregate of 2,990,000 shares
of Common Stock in connection with the offering, and (ii) Roth has exercised its
over-allotment option to purchase an aggregate of an additional 448,500 shares
of Common Stock of the Company, all which will be issued on or about March 7,
2014.

 
 
n.
The Company has entered into a letter agreement, dated March 25, 2013, as
amended May 15, 2013, July 11, 2013 and March 7 2014, pursuant to which the
Company has agreed to issue 190,000 shares of Company Common Stock to South
Texas Reservoir Alliance LLC (“STXRA”) in full satisfaction of all amounts due
thereunder.  The Company’s Board of Directors approved these issuances on March
5, 2014, and these securities will be issued post-Closing.

 
 
o.
The Company has entered into an offer letter for the hire of a new Vice
President, Accounting, dated February 3, 2014, pursuant to which the Company is
obligated to issue an option exercisable for 80,000 shares of Company Common
Stock and 40,000 shares of restricted Common Stock, each subject to vesting over
42 months, with issuance subject to Company Board of Directors’ approval.  The
Company’s Board of Directors approved these issuances on March 5, 2014, and
these securities will be issued post-Closing.

 
 
p.
The Company advanced the following funds to Condor Energy Technology LLC
(“Condor”) under that certain Promissory Note, dated February 14, 2013, by and
between Pacific Energy Development Corp. (“PEDCO”) as “Holder” and Condor as
“Borrower”, as proportional cash calls to Condor with respect to PEDCO’s 20%
ownership interest in Condor: (i) $940,000.00 on December 17, 2013; (ii)
$622,000.00 on January 24, 2014; (iii) $64,000.00 on March 7, 2014; and (iv)
$215,600.00 on March 7, 2014.

 
 
q.
Effective January 1, 2014, the annual salary of Frank C. Ingriselli, President
and Chief Executive Officer of the Company, was increased to $370,000, the
annual salary of Michael L. Peterson, Executive Vice President and Chief
Financial Officer of the Company, was increased to $295,000, and the annual
salary of Clark R. Moore, Executive Vice President and General Counsel of the
Company, was increased to $270,000.

 
 
r.
On March 7, 2014, the Company paid an aggregate of $516,191.88 as repayment in
full of amounts due to Condor Energy Technology LLC (“Condor”) as a refund of
the performance deposit paid by MIEJ to Condor with respect to the Mississippian
Asset (as defined in the MIEJ Note, defined above) acquisition and applied
toward our purchase price of the Mississippian Asset, and other Mississippian
Asset acquisition related expenses.

 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(bb)
 
Equity and Convertible Debt Issuances
 
 
 
a.
On November 6, 2013, the Company issued an aggregate of 305,000 shares of Common
Stock in exchange for services to three non-affiliated parties.

 
 
b.
On October 31, 2013, the Company issued 12,768 shares of Common Stock upon
exercise of an option.

 
 
c.
On December 17, 2013, the Company issued 22,148 shares of Common Stock upon
exercise of two options.

 
 
d.
On January 6, 2014, the Company issued 28,683 shares of Common Stock upon
exercise of an option.

 
 
e.
On February 6, 2014, the Company issued 29,647 shares of Common Stock upon
exercise of a warrant.

 
 
f.
On February 11, 2014, the Company issued 24,452 shares of Common Stock upon
exercise of two options.

 
 
g.
On December 13, 2013, the Company issued and sold 3,250,000 shares of Common
Stock at an offering price to the public of $2.25 per share in an underwritten
offering through National Securities Corporation (“National”).

 
 
h.
On December 16, 2013, the Company entered into an Amendment to Secured
Promissory Note, which we refer to as the amended note, and collectively, the
amended notes, with each of the holders, or bridge investors, of those certain
Secured Promissory Notes, which we refer to as the bridge notes.  The bridge
notes were originally issued by us on March 22, 2013 in a private placement
transaction in which we sold and issued to the bridge investors a total of $4.0
million of bridge notes and warrants exercisable for a total of up to 76,198
shares of our common stock, or the bridge warrants, for gross proceeds of $4.0
million, which we refer to as the bridge financing.  The bridge notes were
amended effective December 16, 2013, or the effective date, to provide for (i)
the extension of the maturity date of such bridge notes, which were originally
due as of December 31, 2013, to July 31, 2014, or the extension term and new
maturity date, respectively, (ii) the subordination of the bridge notes to
certain of our future qualified senior indebtedness with a principal amount of
at least $5.0 million, (iii) the payment in full of all accrued interest through
the effective date on January 8, 2014, or the payment Date, equal to an
aggregate of $294,795 due and payable to the bridge investors on the payment
date, (iv) the payment in full of the payment-in-kind amount, or PIK, equal to
10% of the original principal amount of such bridge notes on the payment date,
equal to an aggregate of $400,000 due and payable to the bridge investors on the
payment date, (v) the repayment of either none or 50% of the outstanding
principal amount due under such bridge notes, as elected by the holders thereof,
on the payment date, which aggregate principal repayment of $1,625,000 shall be
due and payable to the bridge investors on the payment date as elected by the
holders, (vi) the amendment of the interest rate of such bridge notes for the
extension term from 10% per annum to 12% per annum with respect to the remaining
unpaid principal amount of such bridge notes, or the deferred principal, and
(vii) an additional payment-in-kind cash amount equal to 10% of the deferred
principal due on the new maturity date, or the additional PIK.  In total, eleven
(11) bridge investors holding bridge notes with an aggregate principal amount
outstanding of $3,250,000 elected to defer 50% of their principal, agreeing to
defer an aggregate of $1,625,000 in principal amount of the bridge notes, and
five (5) bridge investors holding bridge notes with an aggregate principal
amount outstanding of $750,000 elected to defer 100% of their principal, for a
total deferred principal of $2,375,000, and an aggregate additional PIK due and
paid upon the new maturity Date of $237,500.  As additional consideration for
the amendment of the bridge notes, we granted a new warrant, which we refer to
as the new warrant, exercisable on a cashless basis at an exercise price of
$2.34 per share for a number of shares of our common stock equal to (x) double
(2x) the number of shares issuable under the bridge warrant originally issued to
each holder who agreed to defer 50% of the outstanding principal of its bridge
note, and (y) triple (3x) the number of shares issuable under the bridge warrant
originally issued to each holder who agreed to defer 100% of the outstanding
principal of its bridge note, for a total of new warrants exercisable for an
aggregate of 166,684 shares of our common stock issuable.  The new warrants have
a 4-year life and have substantially the same terms as the bridge warrants
originally issued to the bridge investors.

 
 
 

--------------------------------------------------------------------------------

 
 
 
i.
The Company has issued and outstanding fifteen (15) Secured Promissory Notes,
dated March 22, 2013, as amended December 16, 2013 (as described above) and
March 7, 2014 (the “Bridge Notes”), aggregate principal amount $2,125,000, and
which have a conversion feature whereby, at the election of the holder thereof,
up to all principal, accrued interest, and payment-in-kind due and outstanding
may be converted into Common Stock of the Company, at a conversion price equal
to $2.15 prior to June 1, 2014, and thereafter at an 80% discount to the average
of the prior five trading day closing price per share, subject to a floor of
$0.50 per share (the “Conversion Feature”).  The Company may also amend one (1)
additional Secured Promissory Note, dated March 22, 2013, as amended December
16, 2013, aggregate principal amount $250,000, in order to include the
Conversion Feature, following the date of Closing.

 
 
j.
Upon the Closing, the Company shall issue five-year warrants to purchase
1,000,000 shares of Common Stock of the Company to Casimir Capital LP
(“Casimir”), pursuant to an engagement agreement dated February 14, 2014;
provided, however, in the event the number of shares of common stock and/or
warrants issuable to Casimir would require the Company to obtain shareholder
approval under NYSE MKT rules and regulations (the “Approval Requirement”), then
the warrants shall be structured to the extent possible to enable their issuance
without the Approval Requirement.  The warrants shall be exercisable on a
cashless basis, be transferrable, and have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on the NYSE MKT on
the date immediately prior to the Closing.

 
 
k.
The Company is a party to that certain Underwriting Agreement, dated March 4,
2014, with Roth Capital Partners, LLC, as representative of other underwriters
scheduled therein (“Roth”), in connection with the underwritten public offering
of the Company’s Common Stock that is scheduled to close on March 7, 2014, and
pursuant to which, (i) the Company shall issue an aggregate of 2,990,000 shares
of Common Stock in connection with the offering, and (ii) Roth has exercised its
over-allotment option to purchase an aggregate of an additional 448,500 shares
of Common Stock of the Company, all which will be issued on or about March 7,
2014.

 
 
l.
The Company has entered into a letter agreement, dated March 25, 2013, as
amended May 15, 2013, July 11, 2013 and March 7, 2014, pursuant to which the
Company has agreed to issue 190,000 shares of Company Common Stock to South
Texas Reservoir Alliance LLC (“STXRA”) in full satisfaction of all amounts due
thereunder.  The Company’s Board of Directors approved these issuances on March
5, 2014, and these securities will be issued post-Closing.

 
 
m.
The Company has entered into an offer letter for the hire of a new Vice
President, Accounting, dated February 3, 2014, pursuant to which the Company is
obligated to issue an option exercisable for 80,000 shares of Company Common
Stock and 40,000 shares of restricted Common Stock, each subject to vesting over
42 months, with issuance subject to Company Board of Directors’ approval.  The
Company’s Board of Directors approved these issuances on March 5, 2014, and
these securities will be issued post-Closing.

 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1(cc)
 
Brokers
 
 
 
a.
Upon the Closing, the Company shall be obligated to pay a placement agent
commission to Casimir Capital L.P. (“Casimir”) equal to 5% of the Net Proceeds
received by the Company on the Closing.  “Net Proceeds” shall mean the actual
amount of cash received by the Issuer after any amounts paid to, or held back
by, the Investors as original issue discounts (“OID”), origination fees payable
to the Investors and similar fees which reduce the net proceeds received by the
Company, underwriting fees, and other transaction-related fees and expenses
which the Company is obligated to pay and/or reimburse to the Investors and the
Agent or their representatives in connection with transaction, but, for the
avoidance of doubt, excluding any expenses incurred by the Issuer for its own
account, such as the Company’s legal and accounting fees.

 
 
b.
In addition, upon the Closing, the Company shall issue five-year warrants to
purchase 1,000,000 shares of common stock of the Company to Casimir; provided,
however, in the event the number of shares of common stock and/or warrants
issuable to Casimir would require the Issuer to obtain shareholder approval
under NYSE MKT rules and regulations (the “Approval Requirement”), then the
warrants shall be structured to the extent possible to enable their issuance
without the Approval Requirement.  The warrants shall be exercisable on a
cashless basis, be transferrable, and have an exercise price equal to the
closing price of the Company’s publicly-traded common stock on the NYSE MKT on
the date immediately prior to the Closing.

 


 

 
 

--------------------------------------------------------------------------------

 
 
Schedule 3.12
 
Permitted Liens
 
UCC financing statement No. 20110741499 filed by Centurion Credit Funding LLC
against the Company.
 
All liens and encumbrances relating to the Oil and Gas Properties that are
recorded in the real property records of the county in which the Oil and Gas
Properties are located before the Closing Date to the extent such liens and
encumbrances do not arise by, from, through, under or as a result of any act by
the Company, any Subsidiary or any Affiliate of the Company or any Subsidiary.
 
The assets set forth on this Schedule 3.12 that is being provided under separate
cover to the Agent are being acquired from Continental Resources, Inc. by Red
Hawk Petroleum, LLC subject to defects of title that shall be considered
"Permitted Encumbrances."
 
 
 
 

--------------------------------------------------------------------------------